Exhibit 10.1

 

 

 

SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN POSSESSION

CREDIT AGREEMENT

dated as of August 29, 2012,

among

ATP OIL & GAS CORPORATION,

as debtor and debtor-in-possession

as Borrower,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

DEFINITIONS AND ACCOUNTING MATTERS

     2   

SECTION 1.01.

  

Certain Defined Terms

     2   

SECTION 1.02.

  

Terms Generally; Rules of Construction

     40   

SECTION 1.03.

  

Accounting Terms and Determinations; GAAP

     40   

ARTICLE II

  

THE CREDITS

     41   

SECTION 2.01.

  

Commitments; Loan Proceeds

     41   

SECTION 2.02.

  

Loans and Borrowings

     42   

SECTION 2.03.

  

Requests for Borrowings and Withdrawals

     43   

SECTION 2.04.

  

Conversion and Continuation of Borrowings

     44   

SECTION 2.05.

  

Funding of Borrowings

     45   

SECTION 2.06.

  

Termination and Reduction of Commitments

     46   

SECTION 2.07.

  

Evidence of Debt

     47   

SECTION 2.08.

  

Defaulting Lenders

     47   

ARTICLE III

  

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

     48   

SECTION 3.01.

  

Repayment of Loans

     48   

SECTION 3.02.

  

Interest

     49   

SECTION 3.03.

  

Alternate Rate of Interest

     49   

SECTION 3.04.

  

Prepayments

     49   

SECTION 3.05.

  

Fees, etc

     52   

ARTICLE IV

  

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

     52   

SECTION 4.01.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     52   

SECTION 4.02.

  

Presumption of Payment by the Borrower

     53   

ARTICLE V

  

RESERVE REQUIREMENTS; CHANGE IN CIRCUMSTANCES; INDEMNITY; TAXES; ILLEGALITY

     54   

SECTION 5.01.

  

Reserve Requirements; Change in Circumstances

     54   

SECTION 5.02.

  

Indemnity

     55   

SECTION 5.03.

  

Taxes

     55   

SECTION 5.04.

  

Mitigation Obligations; Replacement of Lenders

     58   

SECTION 5.05.

  

Change in Legality

     59   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE VI   

CONDITIONS PRECEDENT

     60   

SECTION 6.01.

  

Closing Date

     60   

SECTION 6.02.

  

Conditions Precedent to Each Borrowing

     62    ARTICLE VII   

REPRESENTATIONS AND WARRANTIES

     63   

SECTION 7.01.

  

Organization; Powers

     63   

SECTION 7.02.

  

Authority; Enforceability

     63   

SECTION 7.03.

  

Approvals; No Conflicts

     63   

SECTION 7.04.

  

Financial Condition; No Material Adverse Change

     64   

SECTION 7.05.

  

Litigation

     64   

SECTION 7.06.

  

Environmental Matters

     65   

SECTION 7.07.

  

Compliance with the Laws and Agreements; No Defaults

     66   

SECTION 7.08.

  

Investment Company Act

     66   

SECTION 7.09.

  

Taxes

     66   

SECTION 7.10.

  

Employee Benefit Plans

     67   

SECTION 7.11.

  

Disclosure; No Material Misstatements

     68   

SECTION 7.12.

  

Insurance

     68   

SECTION 7.13.

  

Restriction on Liens

     68   

SECTION 7.14.

  

Subsidiaries; Foreign Operations

     69   

SECTION 7.15.

  

Location of Business and Offices

     69   

SECTION 7.16.

  

Properties; Titles, Etc

     69   

SECTION 7.17.

  

Maintenance of Properties

     70   

SECTION 7.18.

  

Prepayments

     71   

SECTION 7.19.

  

Marketing of Production

     71   

SECTION 7.20.

  

Swap Agreements

     71   

SECTION 7.21.

  

Use of Loans

     71   

SECTION 7.22.

  

Foreign Corrupt Practices

     73   

SECTION 7.23.

  

Money Laundering

     73   

SECTION 7.24.

  

OFAC

     73   

SECTION 7.25.

  

Perfection of Security Interest

     73    ARTICLE VIII   

AFFIRMATIVE COVENANTS

     74   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 8.01.

  

Financial Statements; Other Information

     74   

SECTION 8.02.

  

Notices of Material Events

     77   

SECTION 8.03.

  

Organizational Existence

     77   

SECTION 8.04.

  

Payment of Taxes and Other Claims

     77   

SECTION 8.05.

  

Performance of Obligations under Loan Documents

     77   

SECTION 8.06.

  

Maintenance of Properties

     77   

SECTION 8.07.

  

Insurance

     78   

SECTION 8.08.

  

Books and Records; Inspection Rights

     78   

SECTION 8.09.

  

Compliance with Laws

     78   

SECTION 8.10.

  

Environmental Matters

     79   

SECTION 8.11.

  

Further Assurances

     80   

SECTION 8.12.

  

Reserve Reports

     80   

SECTION 8.13.

  

Title Information

     81   

SECTION 8.14.

  

Additional Collateral; Additional Guarantors

     81   

SECTION 8.15.

  

ERISA Compliance

     82   

SECTION 8.16.

  

Capital Stock

     82   

SECTION 8.17.

  

CRO

     82   

SECTION 8.18.

  

Commodity Agreements

     83   

SECTION 8.19.

  

Financial Covenants

     83   

SECTION 8.20.

  

Post-Closing Deliveries

     84    ARTICLE IX   

NEGATIVE COVENANTS

     84   

SECTION 9.01.

  

Bankruptcy Case

     84   

SECTION 9.02.

  

Debt

     84   

SECTION 9.03.

  

Liens

     87   

SECTION 9.04.

  

Dividends, Distributions and Redemptions; Repayment of Debt; Investments

     87   

SECTION 9.05.

  

Rejection of Leases

     87   

SECTION 9.06.

  

Nature of Business; International Operations

     88   

SECTION 9.07.

  

Capital Expenditures

     88   

SECTION 9.08.

  

Proceeds of Loans

     88   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 9.09.

  

ERISA Compliance

     88   

SECTION 9.10.

  

Merger, Consolidation and Sale of All or Substantially All Assets

     89   

SECTION 9.11.

  

Sale of Properties

     89   

SECTION 9.12.

  

Environmental Matters

     89   

SECTION 9.13.

  

Transactions with Affiliates

     89   

SECTION 9.14.

  

Subsidiaries

     90   

SECTION 9.15.

  

Negative Pledge Agreements; Dividend Restrictions

     91   

SECTION 9.16.

  

Amendments to Certain Agreements

     93   

SECTION 9.17.

  

Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries

     93    ARTICLE X   

EVENTS OF DEFAULT; REMEDIES

     94   

SECTION 10.01.

  

Events of Default

     94   

SECTION 10.02.

  

Remedies

     98    ARTICLE XI   

THE AGENTS

     99   

SECTION 11.01.

  

Appointment; Powers

     99   

SECTION 11.02.

  

Duties and Obligations of Agents

     99   

SECTION 11.03.

  

Actions by Agent

     100   

SECTION 11.04.

  

Reliance by Agents

     100   

SECTION 11.05.

  

Subagents

     101   

SECTION 11.06.

  

Resignation or Removal of Agents

     101   

SECTION 11.07.

  

Agents as Lenders

     102   

SECTION 11.08.

  

No Reliance

     102   

SECTION 11.09.

  

Administrative Agent May File Proofs of Claim

     103   

SECTION 11.10.

  

Authority of Agents to Release Collateral and Release or Subordinate Liens

     104   

SECTION 11.11.

  

The Arranger

     104    ARTICLE XII   

MISCELLANEOUS

     104   

SECTION 12.01.

  

Notices

     104   

SECTION 12.02.

  

Waivers; Amendments

     105   

SECTION 12.03.

  

Expenses, Indemnity; Damage Waiver

     106   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 12.04.

  

Successors and Assigns

     109   

SECTION 12.05.

  

Survival; Revival; Reinstatement

     112   

SECTION 12.06.

  

Integration; Effectiveness

     113   

SECTION 12.07.

  

Severability

     113   

SECTION 12.08.

  

Right of Setoff

     113   

SECTION 12.09.

  

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     114   

SECTION 12.10.

  

Headings

     115   

SECTION 12.11.

  

Confidentiality

     115   

SECTION 12.12.

  

Interest Rate Limitation

     116   

SECTION 12.13.

  

EXCULPATION PROVISIONS

     117   

SECTION 12.14.

  

Collateral Matters; Swap Agreements

     117   

SECTION 12.15.

  

No Third Party Beneficiaries

     117   

SECTION 12.16.

  

Patriot Act Notice

     118   

SECTION 12.17.

  

Matters with Respect to Intercreditor Agreement

     118    ARTICLE XIII   

PRIORITY AND COLLATERAL SECURITY

     118   

SECTION 13.01.

  

Superpriority Claims and Collateral Security

     118   

SECTION 13.02.

  

Collateral Security Perfection

     119   

SECTION 13.03.

  

No Discharge; Survival of Claims

     120   

SECTION 13.04.

  

Reversal of Refinancing

     120   

SECTION 13.05.

  

Orders

     120   

 

-v-



--------------------------------------------------------------------------------

Annexes, Exhibits and Schedules

Annex I             Commitments

EXHIBITS

 

Exhibit A-1    Form of Assignment and Assumption Exhibit B-1    Form of
Borrowing Request Exhibit C-1    Clipper Project Budget Exhibit C-2    Form of
Closing Date Certificate Exhibit D-1    DIP Budget Exhibit I-1    Interim Order
Exhibit G-1    Gomez #9 Project Budget Exhibit M-1    Form of Mortgage Exhibit
R-1    Form of Reserve Report Certificate Exhibit S-1    Satisfactory APE Report
- Wells and Specified Terms Exhibit S-2    Security Instruments Exhibit W-1   
Form of Withdrawal Notice - Pre-Deliver of Clipper Project Budget Exhibit W-2   
Form of Withdrawal Notice - Post-Deliver of Clipper Project Budget SCHEDULES   
Schedule C-1    Collateral Account Schedule G-1    Clipper Project Projected
Volumes Schedule I-1    Permitted Investments Schedule P-1    Permitted Liens
Schedule P-2    PV-10 Calculation Methodology Schedule 7.05    Litigation
Schedule 7.06    Environmental Schedule 7.07    Unpaid Royalties Schedule 7.10
   ERISA Schedule 7.14    Subsidiaries and Partnerships Schedule 7.15   
Subsidiary Organizational Information Schedule 7.18    Prepayments Schedule 7.19
   Marketing Contracts Schedule 7.20    Swap Agreements Schedule 8.19    Minimum
Monthly Average and Rolling Four-Week Average of Barrels of Oil Equivalent Per
Day Schedule 9.02    Certain Existing Debt Schedule 9.11    Certain Permitted
Asset Dispositions Schedule 10.01    Milestones

 

vi



--------------------------------------------------------------------------------

This SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN POSSESSION CREDIT
AGREEMENT, dated as of August 29, 2012, is entered into by and among ATP Oil &
Gas Corporation, a Texas corporation, as a debtor and debtor in possession (the
“Borrower”), each of the Lenders (as defined in Article I) from time to time
party hereto and CREDIT SUISSE AG (“Credit Suisse”), as administrative agent (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, together with
its successors in such capacity, the “Collateral Agent”) for the Lenders.

R E C I T A L S

Capitalized terms used in these recitals without definition shall have the
meanings set forth in Section 1.01.

On August 17, 2012 (the “Petition Date”), the Borrower filed a petition under
Chapter 11 of the Bankruptcy Code (the “Bankruptcy Case”) in the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”).

The Borrower intends to continue to operate the Borrower’s business as a debtor
and debtor in possession pursuant to Sections 1107 and 1108 of the Bankruptcy
Code.

The Borrower, the lenders party thereto (the “Prepetition Lenders”) and Credit
Suisse, as administrative agent and collateral agent for the Prepetition Lenders
(in such capacities, together with its successors in such capacities, the
“Prepetition Agent”), have previously entered into an Amended and Restated
Credit Agreement, dated as of June 18, 2010 and amended and restated as of
March 9, 2012 (as amended, supplemented or otherwise modified from time to time
prior to the Petition Date, the “Prepetition Credit Agreement”), pursuant to
which the Prepetition Lenders extended certain loans to the Borrower.

As of the Petition Date, the Prepetition Lenders are owed no less than
$360,351,917.59 in respect of Loans under the Prepetition Credit Agreement (the
“Prepetition Loans”), plus interest thereon, unpaid fees, costs and expenses in
respect thereof, including, without limitation, any prepayment or make-whole
payments payable as a result of the prepayment thereof and Macquarie Bank
Limited (“MBL”) asserts it is owed $52,075,522.34 in respect of Hedging
Obligations under that certain ISDA Master Agreement dated March 29, 2011,
between MBL and the Borrower (the “MBL Prepetition Swap Agreement”), plus
interest thereon and unpaid fees, costs and expenses in respect thereof (the
“Prepetition Hedge Obligations” and collectively with the Prepetition Loans, the
“Prepetition Obligations”), which Prepetition Hedge Obligations are secured on a
pro rata basis by the liens and other security securing the Prepetition Loans.

The Borrower has requested that the Lenders provide financing to the Borrower
consisting of (a) term loans in an aggregate principal amount of up to
$367,600,000 plus an amount equal to all accrued and unpaid interest on
Prepetition Loans as of the date refinanced under this Agreement, at the rate(s)
in effect under the Prepetition Credit Agreement (the “Refinancing Amount”),
(b) one or more term loans, advanced to the Borrower pursuant to Sections 364(c)
and (d) of the Bankruptcy Code, in an aggregate principal amount of up to
$250,000,000 (the “New Funding Amount”), $50,000,000 of which was funded
pursuant to the Term Sheet, and the remaining $200,000,000 of which shall be
funded upon satisfaction of the



--------------------------------------------------------------------------------

conditions set forth herein, including, where applicable, entry of the Final
Order, in order to (x) in the case of the Refinancing Amount, refinance the
Prepetition Loans (inclusive of the Consent Fee and accrued and unpaid interest
on the Prepetition Loans at the rate(s) in effect under the Prepetition Credit
Agreement) in a cashless exchange of the Prepetition Loans for Loans hereunder,
(y) in the case of the New Funding Amount, subject to the Budgets, to pay the
fees, costs and expenses incurred by the Borrower in the administration of the
Bankruptcy Case, provide working capital for the Borrower and fund certain
Capital Expenditures.

The Lenders have indicated their willingness to agree to provide a credit
facility to the Borrower, all on terms and conditions set forth herein and in
the other Loan Documents and in accordance with Sections 364(c) and (d) of the
Bankruptcy Code, so long as:

(a) such postpetition obligations are, subject in priority only to Permitted
Prior Liens, Senior Statutory Liens and the Carve Out as hereinafter provided,
(i) secured by Liens on all property, rights and interests, real and personal,
tangible and intangible, of the Borrower, whether now owned or hereafter
acquired, and (ii) given a Superpriority Claim as provided in the Interim Order
and the Final Order, and

(b) the holders of the Prepetition Obligations receive certain adequate
protection for use of their Cash Collateral, the diminution in value of their
collateral and the priming of their prepetition Liens, in each case securing the
Prepetition Obligations.

The Borrower has agreed to provide such collateral security, Superpriority
Claims and adequate protection subject to the approval of the Bankruptcy Court.

In furtherance of the foregoing, and in consideration of the premises, mutual
covenants and agreements herein contained, the parties hereto hereby agree as
follows:

ARTICLE I

Definitions and Accounting Matters

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing hereunder, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

“Acts of God” means acts of God or public enemy, condemnation, governmental
restrictions, strikes, lockout, labor dispute, embargoes, riots, insurrection,
wars or other military action, terrorism, civil disorders, rebellion, fire,
flood, natural disasters or other similar events not involving any act or
omission of the Borrower and otherwise out of the control of the Borrower.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves; provided that notwithstanding
the foregoing, the Adjusted LIBO Rate shall at no time be less than 1.50%.

 

2



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning set forth in the preamble hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Affiliate Transaction” has the meaning assigned such term in Section 9.13(a).

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Agreement” means this Senior Secured Super Priority Priming Debtor in
Possession Credit Agreement, as the same may be amended, modified, supplemented
or restated from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1.0% and (c) the Adjusted LIBO Rate for
a one-month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.0%; provided that for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate determined on such day at approximately 11:00 a.m. (London time) by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized vendor for the purpose of displaying such rates) on such day. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBO Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition of the Federal Funds Effective
Rate, the Alternate Base Rate shall be determined without regard to clause (b)
or (c), as applicable, of the preceding sentence until the circumstances giving
rise to such inability no longer exist, provided that notwithstanding the
foregoing, the Alternate Base Rate shall at no time be less than 2.50%. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.

“Applicable Margin” means, for any day, (a) with respect to any Eurodollar Loan,
8.50% per annum and (b) with respect to any ABR Loan, 7.50% per annum.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Petroleum Engineers” means (a) NSAI or (b) any other third party
reserve engineering firm acceptable to the Administrative Agent and the Required
Lenders.

“Arranger” means Credit Suisse Securities (USA) LLC, in its capacity as sole
lead arranger and sole bookrunner hereunder.

“Asset Disposition” means any direct or indirect sale, lease, Sale/Leaseback
Transaction, transfer, issuance or other disposition, or a series of related
sales, leases, transfers, issuances or dispositions that are part of a common
plan, of (a) shares of Capital Stock of a Subsidiary, (b) assets of any division
or line of business of the Borrower or any Restricted Subsidiary (or, for
purposes of Section 3.04(c), any Subsidiary), (c) any other assets of the
Borrower or any Restricted Subsidiary (or, for purposes of Section 3.04(c), any
Subsidiary) outside of the ordinary course of business of the Borrower or such
Restricted Subsidiary (or, for purposes of Section 3.04(c), any Subsidiary),
each referred to for the purposes of this definition as a “disposition”, in each
case by the Borrower or any of its Restricted Subsidiaries (or, for purposes of
Section 3.04(c), any Subsidiary), including any disposition by means of a
merger, consolidation or similar transaction and (d) an interest in the
Borrower’s Oil and Gas Properties pursuant to (i) Production Payments and
Reserve Sales, (ii) overriding royalty interests in the form of net profits
interests in Oil and Gas Properties granted to vendors in exchange for Oil and
Gas Property development services related to such Oil and Gas Properties and
(iii) farm-out agreements, farm-in agreements, unitizations and pooling
designations, declarations, orders and agreements, development agreements, joint
venture agreements, partnership agreements, operating agreements, agreements for
the sale of working or leasehold interests, participation agreements and other
similar sale or disposition agreements which are customary in the Oil and Gas
Business.

Notwithstanding the foregoing, the following shall not be deemed to be Asset
Dispositions:

(i) any disposition by a Restricted Subsidiary to a Credit Party or by a
Restricted Subsidiary that is not a Credit Party to a Restricted Subsidiary;

(ii) cash and Cash Equivalents held or used in the ordinary course of business
in accordance with the DIP Budget;

(iii) a disposition of Hydrocarbons or mineral products inventory in the
ordinary course of business;

(iv) to the extent that any proceeds thereof in excess of $1,000,000 in any one
transaction or series of related transactions and in excess of $6,000,000 during
the term of this Agreement, are remitted to the Administrative Agent in
accordance with the terms of Section 3.04(c), a disposition of damaged,
unserviceable, obsolete or worn out equipment or equipment that is no longer
necessary for the proper conduct of the business of the Borrower and its
Restricted Subsidiaries;

 

4



--------------------------------------------------------------------------------

(v) an issuance of Capital Stock by a Restricted Subsidiary to a Credit Party;

(vi) Permitted Liens;

(vii) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

(viii) the licensing or sublicensing of intellectual property (including,
without limitation, the licensing of seismic data) or other general intangibles
and licenses, leases or subleases of other property in the ordinary course of
business which do not materially interfere with the business of the Borrower and
its Restricted Subsidiaries; and

(ix) dispositions of assets by, and issuances of Capital Stock of, Foreign
Subsidiaries.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit A-1 or any other form approved by the Administrative Agent.

“ATP Netherlands” means, individually and collectively, ATP Oil & Gas
(Netherlands) B.V., ATP East Med B.V., ATP East Med 1, B.V., ATP East Med 2,
B.V. and ATP East Med 3, B.V.

“ATP UK” means ATP Oil & Gas (UK) Limited.

“Avoidance Actions” means avoidance actions of the Credit Parties under Chapter
5 or Section 724(a) of the Bankruptcy Code. The term does not include an action
to avoid a transfer under Section 549 of the Bankruptcy Code if the transfer was
of an asset otherwise constituting Collateral.

“Bankruptcy Case” has the meaning set forth in the recitals hereto.

“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
from time to time in effect.

“Bankruptcy Court” has the meaning set forth in the recitals hereto.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

5



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Board of Directors” means, as to any Person that is a corporation, the board of
directors of such Person or any duly authorized committee thereof or as to any
Person that is not a corporation, the board of managers or such other individual
or group serving a similar function.

“BOE” and “boe” mean barrels of oil equivalent.

“BOEM” means the Bureau of Ocean Energy Management, Regulation and Enforcement,
an agency of the United States Department of the Interior, and any successor
Governmental Authority.

“BOEM Bonds” has the meaning set forth in Section 9.02(h).

“Borrower” has the meaning set forth in the preamble hereto.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a written request by the Borrower for a Borrowing, in
accordance with Section 2.03, in substantially the form of Exhibit B-1 and
signed by the Borrower.

“Budgets” means the DIP Budget and the Project Budgets.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; provided that when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Expenditures” means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all exploration and development
expenditures and costs that are capital in nature and any other expenditures
that are capitalized on the balance sheet of such Person in accordance with
GAAP.

“Capital Stock” of any Person means any and all shares, units, interests, rights
to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into such equity.

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Debt represented by such
obligation will be the capitalized amount of such obligation at the time any
determination thereof is to be made as determined in accordance with GAAP, and
the stated maturity thereof will be the date of the last payment of rent or any
other amount due under such lease prior to the first date such lease may be
terminated without penalty.

 

6



--------------------------------------------------------------------------------

“Carve Out” means, in each case to the extent allowed by the Bankruptcy Court at
any time: (i) all fees required to be paid pursuant to 28 U.S.C. §1930; (ii) in
the event of the occurrence and during the continuance of an Event of Default,
the payment of Professional Fees incurred by the Borrower and the Creditors’
Committee (other than Professional Fees incurred in connection with the
investigation, initiation or prosecution of any claims, causes of action,
adversary proceedings or other litigation against the Prepetition Agent, the
holders of the Prepetition Obligations, the Agents or the Lenders) after the
first Business Day following delivery by the an Agent of a Carve Out Trigger
Notice in an aggregate amount not in excess of the Carve Out Cap; and (iii) all
unpaid Professional Fees incurred or accrued in accordance with the DIP Budget
on and prior to the Business Day following delivery by the Administrative Agent
of a Carve Out Trigger Notice.

“Carve Out Cap” means the amount of $3,000,000.

“Carve Out Trigger Notice” means a written notice delivered by the
Administrative Agent, at the direction of the Required Lenders, to the Borrower
and its counsel, the U.S. Trustee, and lead counsel to the Creditors’ Committee,
which notice may be delivered following the occurrence and during the
continuation of an Event of Default, expressly stating that the Carve-Out Cap is
invoked.

“Cash Collateral” means all cash, negotiable instruments, documents of title,
securities, deposit accounts, or other Cash Equivalents whenever acquired which
constitutes Collateral, including all proceeds, products, offspring, rents, or
profits relating to same.

“Cash Equivalents” means:

(a) securities issued or directly and fully Guaranteed or insured by the United
States Government or any agency or instrumentality of the United States
(provided that the full faith and credit of the United States is pledged in
support thereof), having maturities of not more than one year from the date of
acquisition;

(b) marketable general obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
and, at the time of acquisition, having a credit rating of “A” (or the
equivalent thereof) or better from either S&P or Moody’s;

(c) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any commercial bank the
short-term deposit of which is rated at the time of acquisition thereof at least
“A2” or the equivalent thereof by S&P, or “P-2” or the equivalent thereof by
Moody’s, and having combined capital and surplus in excess of $250,000,000;

(d) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (a), (b) and (c) entered into with
any commercial bank meeting the qualifications specified in clause (c) above;

 

7



--------------------------------------------------------------------------------

(e) commercial paper rated at the time of acquisition thereof at least “A2” or
the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of investments, and in
any case maturing within one year after the date of acquisition thereof;

(f) interests in any investment company or money market fund which invests 95%
or more of its assets in instruments of the type specified in clauses
(a) through (e) above; and

(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries having a fair market value in excess of $1,500,000 at such date of
determination.

“Change in Control” means:

(a) any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the Beneficial
Owner, directly or indirectly, of more than 25% of the total voting power of the
Voting Stock of the Borrower (or its successor by merger, consolidation or
purchase of all or substantially all of its assets) (for the purposes of this
clause (a), such person or group shall be deemed to Beneficially Own any Voting
Stock of the Borrower held by a parent entity, if such person or group
Beneficially Owns, directly or indirectly, more than 25% of the total voting
power of the Voting Stock of such parent entity);

(b) the first day on which a majority of the members of the Board of Directors
of the Borrower are not Continuing Directors; or

(c) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Restricted
Subsidiaries taken as a whole to any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section 5.01),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the Closing Date;
provided that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.

 

8



--------------------------------------------------------------------------------

“Clipper Project Budget” means a detailed, week by week budget of all Capital
Expenditures (which Capital Expenditures shall be consistent with the Forecast)
to be made with respect to the Clipper Project, which shall be in the form of
Exhibit C-1 attached hereto and shall include details as to accounts payable
relating to the Clipper Project, separated by pre- and post-petition, including
vendor and description of goods and/or services performed for all individual
expenditures over $100,000 and not less than 90% of all expenditures, together
with any updates thereto approved by the Required Lenders in their sole and
absolute discretion.

“Clipper Project” means the development of leases for Green Canyon Block 300,
Lease OCS 22939 in the Gulf of Mexico.

“Clipper Project Loans” means NM Loans made (a) pursuant to the Term Sheet in an
amount up to the Initial Clipper Project Amount, (b) on the Subsequent Clipper
Availability Date in an amount up to the Subsequent Clipper Project Amount and
(c) on the Final Clipper Availability Date in an amount up to the Final Clipper
Project Amount.

“Closing Date” has the meaning set forth in Section 6.01 hereof.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit C-2.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.

“Collateral” means all the assets and properties subject to the Liens created by
the Orders and/or the Security Instruments.

“Collateral Account” means the deposit account of the Agents set forth on
Schedule C-1 hereto.

“Collateral Account Agreement” means a control agreement among the Agents and
The Bank of New York Mellon with respect to the Collateral Account reflecting
the terms set forth herein with respect to the release of funds from the
Collateral Account and otherwise on terms satisfactory to the Agents and the
Required Lenders.

“Collateral Agent” has the meaning set forth in the preamble hereto.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make NM Loans under this Agreement as set forth on Annex I or in the
Assignment and Assumption pursuant to which such Lender assumed its Commitment,
as applicable, as such commitment as reflected on Annex I may be (a) modified
from time to time pursuant to Section 2.06 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b).

 

9



--------------------------------------------------------------------------------

“Commodity Agreement” means, in respect of any Person, any forward contract,
commodity swap agreement, commodity option agreement or other similar agreement
or arrangement in respect of Hydrocarbons used, produced, processed or sold by
such Person entered into in the ordinary course of business and that are
designed to protect such Person against fluctuation in Hydrocarbon prices.

“Common Stock” means, with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of such Person’s common stock, whether or not
outstanding on the Closing Date, and includes, without limitation, all series
and classes of such common stock.

“Consent Fee” has the meaning set forth in Section 3.05(a) hereof.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower who: (a) was a member of such Board of
Directors on the Closing Date; or (b) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Borrower and each Guarantor.

“Creditors’ Committee” means the Official Committee of Unsecured Creditors to be
appointed by the U.S. Trustee in relation to the Bankruptcy Case.

“CRO” means an individual with experience in corporate restructuring and in the
oil and gas industry appointed as chief restructuring officer of the Borrower.

“Currency Agreement” means, in respect of a Person, any foreign exchange
contract, currency swap agreement, futures contract, option contract or other
similar agreement as to which such Person is a party or a beneficiary.

“Debt” means, with respect to any Person on any date of determination (without
duplication):

(a) the principal of and premium (if any) in respect of indebtedness of such
Person for borrowed money;

(b) the principal of and premium (if any) in respect of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;

(c) the principal component of all obligations of such Person in respect of
letters of credit, bankers’ acceptances or other similar instruments (including
reimbursement obligations with respect thereto);

 

10



--------------------------------------------------------------------------------

(d) the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property, which purchase price is due more
than six months after the date of placing such property in service or taking
delivery and title thereto to the extent such obligations would appear as
liabilities upon the consolidated balance sheet of such Person in accordance
with GAAP;

(e) Capitalized Lease Obligations and Synthetic Lease Obligations of such Person
to the extent such Capitalized Lease Obligations and Synthetic Lease Obligations
would appear as liabilities on the consolidated balance sheet of such Person in
accordance with GAAP;

(f) the principal component or liquidation preference of all obligations of such
Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Subsidiary that is not a Guarantor,
any Preferred Stock (but excluding, in each case, any accrued dividends);

(g) the principal component of all indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such indebtedness is assumed by
such Person; provided, however, that the amount of such indebtedness will be the
lesser of (a) the fair market value of such asset at such date of determination
and (b) the amount of such indebtedness of such other Persons so secured;

(h) the principal component of indebtedness of other Persons to the extent
Guaranteed by such Person;

(i) to the extent not otherwise included in this definition, net obligations of
such Person under Swap Agreements; and

(j) obligations (including payment obligations) with respect to (i) Production
Payments and Reserve Sales, (ii) overriding royalty interests in the form of net
profits interests in Oil and Gas Properties granted to vendors in exchange for
Oil and Gas Property development services related to such Oil and Gas Properties
and (iii) farm-out agreements, farm-in agreements, division orders, contracts
for the sale, purchase, exchange, transportation, gathering or processing of
Hydrocarbons, unitizations and pooling designations, declarations, orders and
agreements, development agreements, joint venture agreements, partnership
agreements, operating agreements, royalties, working interests, net profits
interests, joint interest billing arrangements, participation agreements,
production sales contracts, area of mutual interest agreements, oil and gas
leases, gas balancing or deferred production agreements, injection, repressuring
and recycling agreements, salt water or other disposal agreements, seismic or
geophysical permits or agreements, and other agreements which are customary in
the Oil and Gas Business;

provided, however, that any indebtedness which has been defeased in accordance
with GAAP or defeased pursuant to the deposit of cash or Cash Equivalents (in an
amount sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens, shall not constitute “Debt.”

 

11



--------------------------------------------------------------------------------

The amount of Debt of any Person at any date will be the outstanding balance at
such date of all unconditional obligations as described above and the maximum
liability, upon the occurrence of the contingency giving rise to the obligation,
of any contingent obligations at such date.

Notwithstanding the preceding, “Debt” shall not include:

(i) any obligation arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; provided that such Debt is extinguished within ten Business Days of
Incurrence;

(ii) in kind obligations relating to net oil or natural gas balancing positions;
and

(iii) accrued expenses and trade payables and other accrued liabilities arising
in the ordinary course of business that, except for payables arising prior to
the Petition Date, are not overdue by 90 days past the invoice or billing date
or more or are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted.

In addition, “Debt” of any Person shall include Debt described in the first
paragraph of this definition of “Debt” that would not appear as a liability on
the balance sheet of such Person if:

(x) such Debt is the obligation of a partnership or joint venture that is not a
Restricted Subsidiary (a “Joint Venture”);

(y) such Person or a Restricted Subsidiary of such Person is a general partner
of the Joint Venture or otherwise liable for all or a portion of the Joint
Venture’s liabilities (a “General Partner”); and

(z) there is recourse, by contract or operation of law, with respect to the
payment of such Debt to property or assets of such Person or a Restricted
Subsidiary of such Person; and then such Debt shall be included in an amount not
to exceed:

(i) the lesser of (A) the net assets of the General Partner and (B) the amount
of such obligations to the extent that there is recourse, by contract or
operation of law, to the property or assets of such Person or a Restricted
Subsidiary of such Person; or

(ii) if less than the amount determined pursuant to clause (i) immediately
above, the actual amount of such Debt that is recourse to such Person or a
Restricted Subsidiary of such Person, if the Debt is evidenced by a writing and
is for a determinable amount.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

12



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.08(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.08(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.

“Default Rate” has the meaning assigned such term in Section 3.02(c).

“DIP Budget” means a monthly line item budget for the Borrower covering the
period of at least 18 months following the Closing Date, which shall be tied to
the Borrower’s long term business plan and shall be in the form of Exhibit D-1
hereto and shall include a detailed 13-week cash flow forecast consistent with
the 18-month budget, together with all updates thereto approved by the Required
Lenders in their sole and absolute discretion.

 

13



--------------------------------------------------------------------------------

“DIP Budget Loans” means NM Loans made (a) pursuant to the Term Sheet in the
Initial DIP Budget Amount, (b) on the Final DIP Budget Availability Date in the
Final DIP Budget Amount.

“Disqualified Stock” means, with respect to any Person, that portion of Capital
Stock of such Person which by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable) at the option of the
holder of the Capital Stock or upon the happening of any event:

(i) matures or is mandatorily redeemable (other than redeemable only for Capital
Stock of such Person which is not itself Disqualified Stock) pursuant to a
sinking fund obligation or otherwise;

(ii) is convertible or exchangeable for Debt or Disqualified Stock (excluding
Capital Stock which is convertible or exchangeable solely at the option of the
Borrower or a Restricted Subsidiary); or

(iii) is redeemable at the sole option of the holder of the Capital Stock in
whole or in part,

in each case on or prior to the Maturity Date; provided that only the portion of
Capital Stock which so matures or is mandatorily redeemable, is so convertible
or exchangeable or is so redeemable at the option of the holder thereof prior to
such date will be deemed to be Disqualified Stock.

The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to this Agreement; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Restricted Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Restricted
Subsidiary is

 

14



--------------------------------------------------------------------------------

located, including, the Oil Pollution Act of 1990, as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Law, as amended, and other
environmental conservation or protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

“Eurodollar”, when used in reference to any Loan or Borrowing thereof hereunder,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Rate” means, on any day, with respect to any foreign currency, the
noon buying rate in New York City for such foreign currency on such date for
cable transfers as certified for customs purposes by the Federal Reserve Bank of
New York.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document,
(a) income or franchise taxes imposed on (or measured by) its net income
(however denominated) by the United States of America (or any political
subdivision thereof) or such other jurisdiction under the laws of which such
recipient is organized or is resident or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower or any
Guarantor is located or by any jurisdiction described in (a) above, (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 5.04(a)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 5.03(f), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of

 

15



--------------------------------------------------------------------------------

designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03(a) or
Section 5.03(c), (d) in the case of a Foreign Lender, any withholding taxes
imposed on amounts payable to such Foreign Lender as a result of such Foreign
Lender’s failure to comply with the requirements of FATCA to establish a
complete exemption from withholding thereunder and (e) interest and penalties
with respect to taxes referred to in subsection (a)-(d) hereof.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
promulgated thereunder and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Fee Letter” means the fee letter dated as of August 17, 2012 among the
Administrative Agent, the Arranger and the Borrower.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Final Clipper Availability Date” means the first date after the Closing Date
and on or prior to the date that is 35 days after the entry of the Interim Order
on which each of the following conditions is met:

(a) the Subsequent Clipper Availability Date has occurred;

(b) the Final Order has been entered;

(c) the Administrative Agent and the Lenders have received Satisfactory APE
Report(s) as to the Clipper Project, the Gomez Project and the Telemark Project;
and

(d) the conditions set forth in Section 6.02 are met.

“Final Clipper Project Amount” means $80,000,000.

“Final DIP Budget Amount” means $60,000,000.

“Final DIP Budget Availability Date” means the first date after the Closing Date
and on or prior to December 15, 2012 on which each of the following conditions
is met:

(a) the Final Order has been entered;

 

16



--------------------------------------------------------------------------------

(b) the Administrative Agent and the Lenders have received Satisfactory APE
Report(s) as to the Clipper Project, the Gomez Project and the Telemark Project;

(c) the Borrower has achieved commercial operation at the Clipper Project on or
before December 1, 2012;

(d) the initial three consecutive day production rate (such three day period
being part of a prospective ten day period chosen by the Borrower for testing,
with such designation to be made by the Borrower not later than the twentieth
day of commercial production) of the Clipper Project (tested no earlier than the
tenth day of commercial production and no later than the thirtieth day of
commercial production) is no less than 18,400 BOE per day calculated as gross
barrels of oil and Mcf of gas converted at a ratio of 6 Mcf of gas per barrel;

(e) the price of Brent crude per barrel is no less than $90 on an average basis
for Intercontinental Exchange’s then current twelve month forward strip; and

(f) the conditions set forth in Section 6.02 are met.

“Final Order” means a final order of the Bankruptcy Court authorizing and
approving this Agreement pursuant to Section 364(c) and (d) of the Bankruptcy
Code and Bankruptcy Rule 4001, in form and substance satisfactory to the
Administrative Agent and the Required Lenders in their sole and absolute
discretion finding that the Lenders are extending credit to the Borrower in good
faith pursuant to Section 364(e) of the Bankruptcy Code and waiving the
provisions of Section 506(c) of the Bankruptcy Code.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

“Forecast” means the entire model referred to as “ATP Oil & Gas 2012 Plan” dated
and delivered to the Agents and Lenders as of August 21, 2012.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments under any applicable law on or before the due date for
such contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Pension Plan
or to appoint a trustee or similar official to administer any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan,
(d) the incurrence of any liability in excess of $2,500,000 by the Borrower or
any of the Subsidiaries under applicable law on account of the complete or
partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein or (e) the occurrence of any
transaction that is prohibited under any applicable law and could reasonably be
expected to result in the incurrence of any liability by the Borrower or any of
the Subsidiaries, or the imposition on the Borrower or any of the Subsidiaries
of any fine, excise tax or penalty resulting from any noncompliance with any
applicable law, in each case in excess of $2,500,000.

 

17



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of section 7701(a)(30) of the Code.

“Foreign Pension Plan” means any benefit plan that under applicable law of any
jurisdiction other than the United States is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.

“Foreign Pledge Agreement(s)” means collectively or individually, the Charge of
Shares in ATP Oil & Gas (UK) Limited, and the agreement pledging the shares of
ATP Oil & Gas (Netherlands) B.V., each in a form acceptable to the
Administrative Agent, between the Borrower and the Administrative Agent or any
subsequent Security Instrument creating a Lien on Foreign Pledged Collateral.

“Foreign Pledged Collateral” means the Capital Stock pledged by the Borrower or
any Subsidiary under the Foreign Pledge Agreement, for the ratable benefit of
the Lenders, to secure the Indebtedness.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.03. At any time after the Closing Date, the Borrower may
elect to apply IFRS accounting principles in lieu of GAAP and, upon any such
election, references herein to GAAP shall thereafter be construed to mean IFRS
(except as otherwise provided in this Agreement); provided that (a) any such
election, once made, shall be irrevocable and (b) any such election shall be
subject to the terms and conditions set forth in Section 1.03; provided,
further, that any calculation or determination in this Agreement that requires
the application of GAAP for periods that include fiscal quarters ended prior to
the Borrower’s election to apply IFRS shall remain as previously calculated or
determined in accordance with GAAP. The Borrower shall give notice of any such
election made in accordance with this definition to the Administrative Agent and
the Lenders.

“Gomez #9 Availability Date” means the first date after the Closing Date and on
or prior to February 15, 2013 on which each of the following conditions is met:

(a) the Final Order has been entered;

(b) the Administrative Agent and the Lenders have received a Satisfactory APE
Report with respect to the Telemark Project, the Clipper Project and the Gomez
#9 Project;

(c) actual production volume at the Clipper Project is within a 10% negative
variance of the projected volumes set forth on Schedule G-1 for a sixty (60) day
period following achievement of commercial operation at the Clipper Project; and

(d) the conditions set forth in Section 6.02 are met.

“Gomez #9 Project” means the development of the leases for Mississippi Canyon
Block 711, Lease OCS-G 14016.

 

18



--------------------------------------------------------------------------------

“Gomez #9 Project Amount” means $30,000,000.

“Gomez #9 Project Budget” means a detailed, week by week budget of all Capital
Expenditures (which Capital Expenditures shall be consistent with the Forecast)
to be made with respect to the Gomez #9 Project, which shall be in the form of
Exhibit G-1 hereto, together with any updates thereto approved by the Required
Lenders in their sole and absolute discretion.

“Gomez #9 Project Loans” means NM Loans made on the Gomez #9 Availability Date
in an amount up to the Gomez #9 Project Amount.

“Gomez Project” means the development of the leases for Mississippi Canyon Block
711, Lease OCS-G 14016, Mississippi Canyon Block 754, Lease OCS-G24104 and
Mississippi Canyon Block 755, Lease OCS-G 24150 in the Gulf of Mexico.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly Guaranteeing any Debt of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt of such other Person (whether arising by virtue of partnership
arrangements, or by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise); or

(b) entered into for purposes of assuring in any other manner the obligee of
such Debt of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part);

provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business or any obligation to
the extent it is payable only in Capital Stock of a Guarantor that is not
Disqualified Stock. The term “Guarantee” used as a verb has a corresponding
meaning.

“Guarantee and Collateral Agreement” means an agreement executed by the Borrower
and Guarantors in a form acceptable to the Administrative Agent and the Required
Lenders, unconditionally guarantying on a joint and several basis, payment of
the Indebtedness, as the same may be amended, modified or supplemented from time
to time and granting a security interest in all of their respective assets,
other than assets specifically excluded thereunder.

 

19



--------------------------------------------------------------------------------

“Guarantors” means all Persons that Guarantee or are required to Guarantee the
Indebtedness pursuant to Section 8.14(b), it being understood and agreed that on
the Closing Date there are no Guarantors.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Hedging Obligation” of any Person means the obligations of such Person pursuant
to any Interest Rate Agreement, Currency Agreement or Commodity Agreement.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the Closing Date.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, natural gas, casing head gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and products refined or
processed therefrom.

“Inactive Subsidiaries” means ATP Energy LLC and ATP Exploration, Inc.

“Incur” means issue, create, assume, Guarantee, incur or otherwise become
directly or indirectly liable for, contingently or otherwise; provided, however,
that any Debt or Capital Stock of a Person existing at the time such Person
becomes a Restricted Subsidiary (whether by merger, consolidation, acquisition
or otherwise) will be deemed to be Incurred by such Restricted Subsidiary at the
time it becomes a Restricted Subsidiary; and the terms “Incurred” and
“Incurrence” have meanings correlative to the foregoing.

“Indebtedness” means any and all amounts owing or to be owing by any and all
Credit Parties (whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising) (a) to the Administrative Agent, the Collateral Agent or any
Lender under any Loan Document, (b) to MBL in respect of the Prepetition Hedge
Obligations, (c) obligations under Swap Agreements required pursuant to

 

20



--------------------------------------------------------------------------------

Section 8.18 and those under Swap Agreements of a type and in an amount approved
by Required Lenders and entered into as of or after the Closing Date, in each
case, which are entered into with a counterparty that is a Lender or an
Affiliate of a Lender at the time such Swap Agreement is entered into,
(d) obligations under all Treasury Management Agreements entered into after the
Petition Date with Lenders or Affiliates of Lenders while such Person (or in the
case of its Affiliate, the Person affiliated therewith) is a Lender hereunder
and (e) all renewals, extensions and/or rearrangements of any of the above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

“Indenture” means the Indenture under or pursuant to which the Second Lien Notes
are issued, together with any supplemental indentures related thereto, in each
case, in effect as of the Petition Date.

“Infrastructure Subsidiaries” means ATP Infrastructure Partners, L.P., ATP
IP-GP, LLC, ATP IP-LP, LLC, ATP Holdco, LLC and ATP Titan Holdco LLC.

“Initial Clipper Project Amount” means $10,000,000.

“Initial DIP Budget Amount” means $40,000,000.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
April 23, 2010, among the Borrower and the Guarantors, the Prepetition Agent and
The Bank of New York Mellon Trust Company, N.A., as second lien collateral
agent, as amended as of the Petition Date.

“Interest Payment Date” means, for any Loan or Borrowing thereof hereunder,
(a) with respect to any ABR Loan, the first Business Day of each month, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part, and on the first
Business Day of each month following the end of the first month included in such
Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two or three months thereafter, as the
Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (b) no Interest Period for any Loan shall
extend beyond the maturity date of such Loan. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

21



--------------------------------------------------------------------------------

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

“Interim Order” means the order of the Bankruptcy Court in the Bankruptcy Case
entered on August 22, 2012 as docket number 126, authorizing and approving the
Term Sheet and the transactions contemplated by this Agreement on an interim
basis under Section 364(c) and (d) of the Bankruptcy Code, as modified by the
supplemental order of the Bankruptcy Court entered on the same date under docket
number 128, copies of which are attached hereto as Exhibit I-1.

“Interim Order Amount” means the sum of the Initial DIP Budget Amount plus the
Initial Clipper Project Amount.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (including by way of Guarantee or
similar arrangement, but excluding any debt or extension of credit represented
by a bank deposit other than a time deposit and advances or extensions of credit
to customers in the ordinary course of business) or capital contribution to (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, Debt or other similar instruments (excluding any
interest in a crude oil or natural gas leasehold to the extent constituting a
security under applicable law) issued by, such other Person and all other items
that are or would be classified as investments on a balance sheet prepared in
accordance with GAAP; provided that the endorsements of negotiable instruments
and documents in the ordinary course of business will not be deemed to be an
Investment.

The amount of any Investment shall not be adjusted for increases or decreases in
value, writeups, write-downs or write-offs with respect to such Investment.

“IRS” means the U.S. Internal Revenue Service.

“Joint Venture” has the meaning assigned such term in the definition of “Debt.”

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be

 

22



--------------------------------------------------------------------------------

the average of the rates per annum at which deposits in dollars are offered for
such relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period.

“Lien” means, with respect to any Property, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such Property, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease be deemed to constitute a Lien.

“Liquidity” means as of any date of determination, the amount of Unrestricted
Cash on Hand plus amounts in the Collateral Account.

“Loan Documents” means this Agreement, the Orders, the Notes, if any, the Fee
Letter and the Security Instruments.

“Loans” means the NM Loans made by the Lenders to the Borrower and the
Refinancing Loans incurred by the Borrower, in each case, pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, condition (financial
or otherwise) of the Borrower, individually, or the Credit Parties and the
Restricted Subsidiaries taken as a whole, (b) the ability of the Borrower or any
Guarantor to perform any of its obligations under any Loan Document to which it
is a party, (c) the validity or enforceability of any Loan Document or (d) the
rights and remedies of or benefits available to the Administrative Agent, the
Collateral Agent or any Lender under any Loan Document; provided, that, the
commencement of the Bankruptcy Case shall not constitute a Material Adverse
Effect.

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
whose total assets (based on fair market value), as of such date, are at least
$1,000,000 or whose total revenues for the most recent 12-month period exceed
$1,000,000.

“Material Foreign Subsidiary” means any Foreign Subsidiary whose total assets
(based on fair market value), as of such date, are at least $1,000,000 or whose
total revenues for the most recent 12-month period exceed $1,000,000.

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Restricted Subsidiary in an aggregate principal amount
equal to or greater than $1,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
Swap Termination Value.

“Maturity Date” means the date that is the earliest of (a) eighteen (18) months
after the Closing Date, (b) 35 days after entry of the Interim Order if the
Final Order has not been entered

 

23



--------------------------------------------------------------------------------

by such date, (c) the effective date of a chapter 11 plan filed in the
Bankruptcy Case that is confirmed pursuant to an order entered by the Bankruptcy
Court and (d) the acceleration of the Loans and the termination of all remaining
Commitments hereunder (other than the termination, in accordance with
Section 2.06, of Commitments to fund certain Loans) in accordance with the terms
of this Agreement.

“MBL” has the meaning set forth in the recitals hereto.

“MBL Prepetition Swap Agreement” has the meaning set forth in the recitals
hereto.

“MBOE” and “mboe” mean one thousand of barrels of oil equivalent.

“Mcf” means one thousand cubic feet.

“Money Laundering Laws” means the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Orders and/or the Mortgages and other Security Instruments.

“Mortgages” means the mortgages and deeds of trust described or referred to in,
or in the form of, Exhibit M-1.

“Net Available Cash” from an Asset Disposition, transaction described in clause
(ix) of the definition of Asset Disposition, casualty or condemnation means cash
payments received (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise
and net proceeds from the sale or other disposition of any securities received
as consideration, but only as and when received, but excluding any other
consideration received in the form of assumption by the acquiring Person of Debt
or other obligations relating to the properties or assets that are the subject
of such transaction or event (as applicable) or received in any other non-cash
form) therefrom, in each case net of:

(a) all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all federal, state,
provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such Asset
Disposition;

(b) all payments made on any Indebtedness which is secured by any assets subject
to such transaction or casualty or condemnation (as applicable), in accordance
with the terms of any Permitted Prior Lien upon such assets, or which must by
its terms, or in order to obtain a necessary consent to such transaction, or by
applicable law be repaid out of the proceeds from such transaction, casualty or
condemnation (as applicable);

 

24



--------------------------------------------------------------------------------

(c) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures or to holders of royalty or
similar interests as a result of such transaction, casualty or condemnation (as
applicable); and

(d) the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
assets disposed of in such transaction, casualty or condemnation (as applicable)
and retained by the Borrower or any Restricted Subsidiary after such Asset
Disposition.

“Net Cash Proceeds” means, with respect to any issuance or sale of Debt or
Capital Stock, or any transaction described in clause (ix) of the definition of
Asset Dispostion, or any contribution to equity capital, the cash proceeds of
such issuance, sale or contribution net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other fees and charges actually Incurred in
connection with such issuance, sale or contribution and net of taxes paid or
payable as a result of such issuance or sale (after taking into account any
available tax credit or deductions and any tax sharing arrangements).

“New Funding Amount” has the meaning set forth in the recitals hereto.

“NM Lender” means a Lender with a Commitment or who holds an NM Loan.

“NM Loans” has the meaning set forth in Section 2.01(a).

“Notes” has the meaning assigned such term in Section 2.02(c).

“North Sea” means the UK Sector and surrounding areas of the North Sea.

“NSAI” means Netherland Sewell & Associates, Inc.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Officer’s Certificate” means a certificate signed by a Responsible Officer of
the Borrower.

“Oil and Gas Business” means:

(a) the business of acquiring, exploring, exploiting, developing, producing,
operating and disposing of interests in oil, natural gas, liquid natural gas and
other Hydrocarbon and mineral properties or products produced in association
with any of the foregoing;

(b) the business of gathering, marketing, distributing, treating, processing,
storing, refining, selling and transporting of any production from such
interests or properties and products produced in association therewith and the
marketing of oil, natural gas, other Hydrocarbons and minerals obtained from
unrelated Persons;

 

25



--------------------------------------------------------------------------------

(c) any other related energy business, including, without limitation, power
generation and electrical transmission business, directly or indirectly, from
oil, natural gas and other Hydrocarbons and minerals produced substantially from
properties in which the Borrower or its Subsidiaries, directly or indirectly,
participates;

(d) any business relating to oil field sales and service; and

(e) any business or activity relating to, arising from, or necessary,
appropriate or incidental to the activities described in the foregoing clauses
(a) through (d) of this definition.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

“Orders” means the Interim Order and the Final Order.

“Organizational Documents” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate of formation and limited liability company agreement (or similar
documents) of such Person, (c) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (d) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (e) in any other
case, the functional equivalent of the foregoing.

 

26



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies imposed by any
Governmental Authority arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement and any other Loan Document.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Permitted Investment” means an Investment by the Borrower, any Credit Party or
any Restricted Subsidiary in or consisting of:

(a) any Credit Party;

(b) Capital Expenditures to the extent permitted under the DIP Budget or the
Project Budgets;

(c) cash and Cash Equivalents in the ordinary course of business in accordance
with the DIP Budget;

(d) receivables owing to any Credit Party or any Restricted Subsidiary created
or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as such Credit Party or such
Restricted Subsidiary deems reasonable under the circumstances;

(e) payroll, commission, travel, relocation and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the ordinary course of
business and are in accordance with the DIP Budget;

(f) Capital Stock, obligations or securities received in settlement of debts
(i) created in the ordinary course of business and owing to a Credit Party or
any Restricted Subsidiary or in satisfaction of judgments or (ii) pursuant to
any chapter 11 plan of reorganization or similar arrangement in a bankruptcy or
insolvency proceeding;

(g) Investments in existence on the Closing Date and set forth on Schedule I-1
hereto, but excluding any increases or extensions thereof;

(h) Investments made as a result of the receipt of non-cash consideration from
(i) an Asset Disposition that was made pursuant to and in compliance with
Section 9.11 or (ii) any asset disposition of a Foreign Subsidiary that is not
prohibited hereunder;

 

27



--------------------------------------------------------------------------------

(i) Commodity Agreements required to be entered pursuant to Section 8.18;

(j) Guarantees issued in accordance with Section 9.02 and set forth on
Schedule I-1 hereto;

(k) any Person to the extent such Investments are set forth in the DIP Budget or
applicable Project Budget and consist of prepaid expenses, negotiable
instruments held for collection and lease, utility and workers’ compensation,
performance and other similar deposits made in the ordinary course of business
by a Credit Party or any Restricted Subsidiary;

(l) Investments in SPV Holdcos required to be made under the Platform Use
Agreements and which, with respect to (i) ATP Titan, LLC are set forth in the
DIP Budget and (ii) with respect to ATP Infrastructure Partners, L.P. are
calculated based upon production;

(m) Investments in Foreign Subsidiaries for general and administrative expenses
to the extent (i) made during the first month following the Closing Date as set
forth in the DIP Budget for such period or (ii) made after the first month
following the Closing Date as set forth in the DIP Budget and approved by the
CRO; provided, however, no such Investments shall be made with respect to any
Foreign Subsidiary from and after the date such Foreign Subsidiary files or
petitions for, or has any action commenced against it with respect to,
insolvency protection or other similar proceeding provided for under applicable
law; and

(n) any Person where such Investment was acquired by the Borrower or any of its
Restricted Subsidiaries (i) in exchange for any other Investment or accounts
receivable held by the Borrower or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the issuer of such other Investment or accounts receivable or (ii) as a
result of a foreclosure by the Borrower or any of its Restricted Subsidiaries
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default.

“Permitted Liens” means:

(a) Liens created under the Loan Documents or the Prepetition Credit Agreement;

(b) pledges or deposits under workmen’s compensation laws, unemployment
insurance laws, social security or old age pension laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Debt) or leases, or deposits (which may be secured by a Lien)
to secure public or statutory obligations of such Person including letters of
credit or bank Guarantees required or requested by the United States, any State
thereof or any foreign government or any subdivision, department, agency,
organization or instrumentality of any of the foregoing in connection with any
contract or statute (including lessee or operator obligations under statutes,
governmental regulations, contracts or instruments related to the ownership,
exploration and production of oil, natural gas, other hydrocarbons and minerals
on State, Federal or foreign lands or waters), or deposits of cash or United
States government bonds to secure indemnity performance, surety or appeal bonds
or other similar bonds, or deposits as security for contested taxes or import or
customs duties or for the payment of rent, in each case Incurred in the ordinary
course of business and, with respect to any such Lien arising after the Petition
Date, set forth in the DIP Budget;

 

28



--------------------------------------------------------------------------------

(c) statutory and contractual Liens of landlords and Liens imposed by law,
including carriers’, warehousemen’s, mechanics’, materialmen’s and repairmen’s
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings if a reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made in respect thereof and, in the
case of Collateral, such proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to such Lien;

(d) Liens for taxes, assessments or other governmental charges or claims not yet
due or which are being contested in good faith by appropriate proceedings;
provided that appropriate reserves, if any, required pursuant to GAAP have been
made in respect thereof and, in the case of Collateral, such proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to such Lien;

(e) Liens in favor of issuers of surety or performance bonds or bankers’
acceptances issued pursuant to the request of and for the account of the
Borrower or any Restricted Subsidiary in the ordinary course of its business;
provided, however, that such Liens do not secure or constitute Debt except to
the extent such Debt is expressly permitted under this Agreement.

(f) survey exceptions, encumbrances, ground leases, easements or reservations
of, or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning, building
codes or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental to the conduct of the business of the Borrower or
any Restricted Subsidiary or to the ownership of the Borrower’s or such
Restricted Subsidiary’s properties so long as any such survey exceptions,
encumbrances, easements or reservations of, or rights of others for, licenses,
rights of way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning, building codes or other restrictions are
subordinate in all respects to the security interests and Liens granted to the
Collateral Agent and do not in the aggregate materially adversely affect the
value of the assets of the Borrower and the Restricted Subsidiaries, taken as a
whole, or materially impair their use in the operation of the business of the
Borrower;

(g) leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) which do not secure
Debt, do not constitute any Production Payments and Reserve Sales and do not
materially interfere with the ordinary conduct of the business of the Borrower
or any of the Restricted Subsidiaries;

(h) prejudgment Liens and judgment Liens not giving rise to an Event of Default;

(i) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;
provided that (i) such deposit account is not a dedicated Cash Collateral
account and is not subject to restrictions against access by the Borrower in
excess of those set forth by regulations promulgated by the Board and (ii) such
deposit account is not intended by the Borrower or any Restricted Subsidiary to
provide collateral to the depository institution;

 

29



--------------------------------------------------------------------------------

(j) Liens arising from operating leases or joint operating agreements entered
into by the Borrower and the Restricted Subsidiaries in the ordinary course of
business;

(k) Permitted Prior Liens;

(l) Liens securing Debt or other obligations of a Subsidiary owing to the
Borrower or a Wholly-Owned Restricted Subsidiary;

(m) Liens on Property securing the Second Lien Notes and any guaranties thereof
as permitted by Section 9.02(d); provided, however, that such Liens securing
such Debt are subordinate to the Liens securing the Indebtedness, this Agreement
and the other Loan Documents pursuant to the Orders and any applicable
intercreditor agreement;

(n) Liens existing as of the Petition Date, set forth on Schedule P-1 when
delivered pursuant to the terms of this Agreement and granted pursuant to
agreements in respect of Production Payments and Reserve Sales, which Liens
shall be limited to the property that is the subject of such Production Payments
and Reserve Sales;

(o) Liens existing as of the Closing Date which arise pursuant to farm-out
agreements, farm-in agreements, unitizations and pooling designations,
declarations, orders and agreements, development agreements, joint venture
agreements, partnership agreements, operating agreements, agreements for the
sale of working or leasehold interests, participation agreements and other
similar agreements which are customary in the Oil and Gas Business, in each case
listed on Schedule P-1 when delivered pursuant to the terms of this Agreement;
provided, however, in all instances that such Liens are limited to the assets
that are the subject of the relevant agreement, program, order or contract;

(p) Liens arising under contracts for the sale, purchase, exchange,
transportation, gathering or processing of Hydrocarbons, royalties, joint
interest billing arrangements production sales contracts, area of mutual
interest agreements, oil and gas leases, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or geophysical permits or agreements and
other similar agreements which are customary in the Oil and Gas Business;
provided, however, in all instances that such Liens are limited to the assets
that are the subject of the relevant agreement, program, order or contract;

(q) Liens on pipelines or pipeline facilities that arise by operation of law;

(r) Liens in favor of the Borrower or any Guarantor;

(s) deposits made in the ordinary course of business to secure liability to
insurance carriers in accordance with the DIP Budget;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business in accordance with the DIP Budget;

 

30



--------------------------------------------------------------------------------

(u) in each case to the extent existing as of the Petition Date and set forth on
Schedule P-1 (which, as of the Closing Date and until the date that is 30 days
after the Closing Date, shall be copies of the “Divisions of Interests” for the
Borrower’s oil and gas leases, and on and after the date that is 30 days after
the Closing Date, shall be a description of all such Liens and the agreements
giving rise thereto) , any (i) interest or title of a lessor or sublessor under
any lease, liens reserved in oil, gas or other Hydrocarbons, minerals, leases
for bonus, royalty or rental payments and for compliance with the terms of such
leases, (ii) restriction or encumbrance that the interest or title of such
lessor or sublessor may be subject to (including, without limitation, ground
leases or other prior leases of the demised premises, mortgages, mechanics’
liens, tax liens, and easements) or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restrictions or encumbrance referred
to in the preceding clause (ii);

(v) Liens upon specific items of inventory or other goods and proceeds securing
obligations in respect of bankers’ acceptances issued or created for the account
of the Borrower or any Restricted Subsidiary to facilitate the purchase,
shipment or storage of such inventory or other goods;

(w) Liens granted to the holders of the Prepetition Obligations as adequate
protection under Sections 361, 362, 363 or 364(d) of the Bankruptcy Code by
order of the Bankruptcy Court in the Bankruptcy Case that are satisfactory to
the Administrative Agent and the Required Lenders; provided, however, that such
Liens are subject and subordinate to the Liens securing the Indebtedness under
this Agreement, the other Loan Documents and the Orders;

(x) Liens on cash collateral securing the BOEM Bonds to the extent the amount
thereof is permitted under this Agreement;

(y) Liens in favor of collecting or payer banks having a right of setoff,
revocation, or charge back with respect to money or instruments of the Borrower
or any Subsidiary of the Borrower on deposit with or in possession of such bank;

(z) Senior Statutory Liens;

(aa) Liens on the assets of Borrower’s Subsidiaries securing the Specified
Permitted Debt; and

(bb) other mechanics’ and materialmen’s Liens existing or effective on the
Petition Date.

In each case set forth above, notwithstanding any stated limitation on the
assets that may be subject to such Lien, a Permitted Lien on a specified asset
or group or type of assets may include Liens on all improvements, additions and
accessions thereto and all products and proceeds thereof (including dividends,
distributions and increases in respect thereof).

“Permitted Prior Liens” means Liens otherwise permitted by the Prepetition Loan
Documents only to the extent that, as of the Petition Date, such Liens were
valid, properly perfected (or subsequently perfected as permitted by
Section 546(b) of the Bankruptcy Code) non-avoidable and senior in priority to
the Liens securing the Prepetition Obligations.

 

31



--------------------------------------------------------------------------------

“Permitted Sale” means a sale of all or substantially all of the assets,
properties or Capital Stock or other equity interests of the Credit Parties
pursuant to Section 363 of the Bankruptcy Code which either (a) is consented to
by the Lenders or (b) results, or is found by the Bankruptcy Court to result, in
indefeasible payment in full in cash of the Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” has the meaning set forth in the recitals hereto.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the Closing Date, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

“Platform Use Agreements” means (a) that certain Offshore Platform Use Agreement
dated as of September 24, 2010, between the Borrower and ATP Titan LLC and
(b) that certain Platform Use Agreement dated as of March 6, 2009 between the
Borrower and ATP Infrastructure Partners, L.P.; in each case, with such
amendments, modifications and supplements thereto, and amendments and
restatements thereof, as are permitted under this Agreement.

“Pledge Agreements” means the Foreign Pledge Agreements.

“Preferred Stock” as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.

“Prepetition Agent” has the meaning set forth in the recitals hereto.

“Prepetition Credit Agreement” has the meaning set forth in the recitals hereto.

“Prepetition Hedge Obligations” has the meaning set forth in the recitals
hereto.

“Prepetition Lenders” has the meaning set forth in the recitals hereto.

“Prepetition Loan Documents” means the “Loan Documents” as defined in the
Prepetition Credit Agreement.

“Prepetition Loans” has the meaning set forth in the recitals hereto.

“Prepetition Obligations” has the meaning set forth in the recitals hereto.

“Primed Liens” has the meaning assigned such term in Section 13.01(a)(iv).

 

32



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse AG as its prime rate in effect at its principal office in
New York City.

“Production Payments and Reserve Sales” means the grant or transfer by the
Borrower or a Subsidiary to any Person of a royalty, overriding royalty, net
profits interest, Volumetric Production Payments, Dollar-Denominated Production
Payments, partnership or other interest in Oil and Gas Properties, reserves or
the right to receive all or a portion of the production or the proceeds from the
sale of production attributable to such properties (excluding sales of working
or leasehold interests) where the holder of such interest has recourse solely to
such production or proceeds of production, subject to the obligation of the
grantor or transferor to operate and maintain, or cause the subject interests to
be operated and maintained, in a reasonably prudent manner or other customary
standard or subject to the obligation of the grantor or transferor to indemnify
for environmental, title or other matters customary in the Oil and Gas Business,
including any such grants or transfers pursuant to incentive compensation
programs on terms that are reasonably customary in the Oil and Gas Business for
geologists, geophysicists or other providers of technical services to the
Borrower or a Subsidiary and including overriding royalty interests in the form
of net profits interests in Oil and Gas Properties granted to vendors in
exchange for Oil and Gas Property development services.

“Professional Fees” means allowed and unpaid fees and disbursements incurred in
connection with the Bankruptcy Case by persons or firms retained by the Borrower
or the Creditors’ Committee in the Bankruptcy Case pursuant to sections 327,
328, 363 or 1103 of the Bankruptcy Code.

“Project Budget” means, as applicable, the Clipper Project Budget or the Gomez
#9 Project Budget.

“Projects” means the Clipper Project and the Gomez #9 Project.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proved Reserves” means the estimated quantities of crude oil, condensate,
natural gas and natural gas liquids that geological and engineering data
demonstrate with reasonable certainty to be recoverable in future years from
known reservoirs under existing economic and operating conditions (i.e., prices
and costs as of the date the estimate is made).

“PV-10” has the meaning set forth on Schedule P-2.

“Refinancing Amount” has the meaning set forth in the recitals hereto.

“Refinancing Loans” has the meaning set forth in Section 2.01(b). The aggregate
principal amount of each Lender’s Refinancing Loans as of the Syndication
Completion Date is set forth on Annex I.

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

33



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any NM Lender, (a) any of its
Affiliates and (b) any other Prepetition Lender approved by the Administrative
Agent as a “fronting lender” for such NM Lender in accordance with procedures
separately agreed among the Administrative Agent and the NM Lenders.

“Related Prepetition Lender” means, with respect to any Lender, such Lender’s
Affiliates and investment funds managed by such Lender or an Affiliate of such
Lender.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

“Reorganization Plan” means a chapter 11 plan of reorganization of the Borrower
which either (a) is approved, and any amendments thereto are approved, by the
Lenders or (b) provides for, upon confirmation thereof, indefeasible payment in
full in cash of the Indebtedness.

“Required Lenders” means, at any time, Lenders holding Loans and Commitments
representing more than 66 2/3% of the sum of all Loans and unfunded Commitments
outstanding at such time; provided that the portion of the Loans and unfunded
Commitments held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Reserve Report” means a report of the Approved Petroleum Engineers, in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, setting forth, as of each December 31st or June 30th, the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower, together
with a projection of the rate of production and the future net income, taxes,
operating expenses and Capital Expenditures with respect thereto as of such
date. Until superseded, the 6/30/12 rollforward of the 12/31/11 Reserve Report
delivered by the Borrower to the Agents and the Lenders prior to the Closing
Date will be considered the Reserve Report.

“Reserve Report Certificate” means a certificate of a Responsible Officer in
substantially the form of Exhibit R-1 attached hereto certifying as the matters
set forth in Section 8.12(c).

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Payment” has the meaning assigned such term in Section 9.04.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

34



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired whereby a Credit Party or a Restricted Subsidiary
transfers such property to a Person and a Credit Party or a Restricted
Subsidiary leases it from such Person.

“Satisfactory APE Report” means an independent engineering report by Approved
Petroleum Engineers showing:

(a) the aggregate PV-10 value of proved developed producing reserves with
respect to the Telemark Project, the Gomez #9 Project and the Clipper Project
(as calculated by the Approved Petroleum Engineers, based on their methodology
and using their estimates for production, Capital Expenditures, lease operating
expenses and abandonment, but utilizing the Borrower’s estimates of oil, gas and
liquids pricing and basis differentials used on Schedule P-2 hereto (subject to
the Approved Petroleum Engineers’ confirmation of the reasonableness of such
basis differentials) is not less than $700,000,000;

(b) with respect to the reserves attributable to the wells listed on Exhibit S-1
hereto and comprising the Clipper Project (i) the PV-10 value thereof is not
less than $244,700,000, (ii) total net proven reserves (on an MBOE basis for the
life of the field) are not less than 7,400, (iii) the Approved Petroleum
Engineers believe that it is reasonable to expect the date commercial production
commences at such Project will be not later than December 1, 2012 and (iv) the
Capital Expenditures estimated by the Approved Petroleum Engineers for such
Project are not more than 10% greater than the amounts set forth in the Clipper
Project Budget;

(c) with respect to the reserves attributable to the wells listed on Exhibit S-1
and comprising the Gomez #9 Project (i) the PV-10 value thereof is not less than
$220,500,000, (ii) the total net proven reserves (on an MBOE basis for the life
of the field) are not less than 14,079 and (iii) the Capital Expenditures
estimated by the Approved Petroleum Engineers for such Project are not more than
10% greater than the amounts set forth in the Gomez #9 Project Budget; and

(d) with respect to the reserves attributable to the wells listed on Exhibit S-1
and comprising the Telemark Project, the Gomez Project and the Clipper Project
(i) the PV-10 value thereof is not less than $1,414,000,000 and (ii) total net
proven reserves (on an MBOE basis for the life of the fields) are not less than
59,147.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Second Lien Notes” means the Borrower’s prepetition 11.875% Senior Second Lien
Notes due 2015, in an aggregate principal amount of $1,500,000,000.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

35



--------------------------------------------------------------------------------

“Security Instruments” means the Guarantee and Collateral Agreement, the Pledge
Agreements, the Mortgages, the Collateral Account Agreement and other
agreements, instruments or certificates described or referred to in Exhibit S-2,
and any and all other agreements, instruments, consents or certificates now or
hereafter executed and delivered by a Credit Party or any other Person (other
than Swap Agreements with the Lenders or any Affiliate of a Lender or
participation or similar agreements between any Lender and any other Lender or
Treasury Management Agreements) in connection with, or as security for the
payment or performance of the Indebtedness, the Loans and this Agreement, as
such agreements may be amended, modified, supplemented or restated from time to
time.

“Senior Statutory Liens” means valid and enforceable lien rights under state
law, or otherwise, solely to the extent that such liens are valid, enforceable,
non-avoidable and timely perfected and (a) relate to claims arising prior to the
Petition Date and attached to property upon which the holders of the Prepetition
Obligations did not have a valid, enforceable, non-avoidable and perfected lien
as of the Petition Date, or (b) constitute Permitted Prior Liens.

“Specified Permitted Debt” means Debt of any Subsidiaries of ATP in an aggregate
principal amount not to exceed $25,000,000 so long as (a) such Debt is not
secured by any assets of Borrower, guaranteed by Borrower or otherwise recourse
to Borrower and (b) the proceeds thereof are used as permitted pursuant to any
applicable order of the Bankruptcy Court.

“SPV Holdcos” means ATP Titan Holdco, LLC and ATP Holdco, LLC.

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Loans shall be deemed to
constitute Eurocurrency Liabilities (as defined in Regulation D of the Board)
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Obligation” means any Debt of a Person (whether outstanding on the
Closing Date or thereafter Incurred) which is expressly subordinate in right of
payment to the Indebtedness pursuant to a written agreement upon terms and
conditions satisfactory to the Required Lenders.

“Subsequent Clipper Availability Date” means the first date after the Closing
Date and on or prior to the date that is thirty-five (35) days after the Closing
Date on which each of the following conditions is met:

(a) the Administrative Agent and the Lenders have received a Satisfactory APE
Report as to the Clipper Project;

 

36



--------------------------------------------------------------------------------

(b) accounts payable with respect to the Clipper Project do not exceed
$120,000,000; and

(c) the conditions set forth in Section 6.02 are met.

“Subsequent Clipper Project Amount” means $30,000,000.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person whose Capital Stock representing more than 50% of the equity or
more than 50% of the ordinary voting power (irrespective of whether or not at
the time Capital Stock of any other class or classes of such Person shall have
or might have voting power by reason of the happening of any contingency) or, in
the case of a partnership, any general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any, direct or indirect subsidiary of any Credit Party.

“Superpriority Claim” means a claim against any Credit Party or its respective
estate in the Bankruptcy Case which is an allowed administrative expense claim
of the kind specified in Section 503(b), 506(c) or 507(b) of the Bankruptcy Code
with priority over all other administrative claims.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over the counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions, including any Commodity Agreement, Currency Agreement, or
Interest Rate Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Syndication Completion Date” means the earlier to occur of (a) the date of the
completion and closing of the primary syndication of the Commitments and the NM
Loans, as determined by the Administrative Agent and notified to the Borrower
and the Lenders and (b) the date of entry of the Final Order.

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor. For clarification purposes only,
operating leases that do not also have the characteristics described in clause
(b) above shall not constitute Synthetic Leases.

 

37



--------------------------------------------------------------------------------

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Telemark Project” means the development of leases for Mississippi Canyon Block
941, Lease OCS-G 16661, Mississippi Canyon Block 942, Lease OCS-G 24130 and
Atwater Block 63, Lease OCS-G 13198 in the Gulf of Mexico.

“Term Sheet” means, collectively (a) the Senior Secured Superpriority
Debtor-in-Possession Term Loan Facility Summary of Principal Terms and
Conditions, dated as of August 17, 2012, by and between the Borrower and Credit
Suisse, as Administrative Agent, as a Lender and as fronting Lender for the
other Lenders identified on Schedule 1 thereto and (b) the Promissory Note dated
August 17, 2012 issued by the Borrower in the principal amount of $50,000,000 to
the order of the Administrative Agent.

“Total Cash Flow” means, as of any date of determination for the week then
ended, the “Total Cash Flow” line item on the 13-week cash flow portion of the
then current DIP Budget.

“Total Financing Disbursements” means, for any week of determination:
(A) principal and interests payments with respect to the Loans, (B) vendor
deferrals with respect to critical vendors designated as such by order of the
Bankruptcy Court and (C) Production Payments and Reserve Sales in arrears as
approved by the Bankruptcy Court prior to payment thereof.

“Transactions” means, with respect to (a) the Borrower, the transactions
contemplated by the Orders, the execution, delivery and performance by the
Borrower of this Agreement and each other Loan Document to which it is a party,
the borrowing of Loans, and the grant of Liens by the Borrower on the
Collateral, whether pursuant to the Orders or any Security Instruments and
(b) each Guarantor, the transactions contemplated by the Orders, the execution,
delivery and performance by such Guarantor of each Loan Document to which it is
a party, the Guaranteeing of the Indebtedness and the other obligations under
the Guarantee and Collateral Agreement by such Guarantor and the grant of Liens
by such Guarantor on the Collateral, whether pursuant to the Orders or any
Security Instruments.

“Treasury Management Agreements” means any agreements regarding bank services
provided to any Credit Party for commercial credit cards, stored value cards and
treasury management services, including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services.

“Type”, when used in reference to any Loan or Borrowing hereunder, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Alternate Base Rate or the Adjusted
LIBO Rate.

 

38



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the Closing Date shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
the Administrative Agent and Required Lenders may otherwise determine).

“UK Sector” means the jurisdiction of the United Kingdom commonly referred to as
the UK Sector—North Sea.

“Unrestricted Cash on Hand” means cash and Cash Equivalents of the Borrower held
in accounts in the United States of America that are not subject to a Lien,
other than a Lien securing the Indebtedness and that is freely transferable, not
subject to any restriction on use or designated for a particular purpose. For
the avoidance of doubt, Unrestricted Cash on Hand does not include checks that
have been issued by the Borrower on such accounts, have been sent to the payees
thereof but have not yet been presented for payment.

“Unrestricted Subsidiary” means ATP Infrastructure Partners, L.P., ATP IP-GP,
LLC, ATP IP-LP, LLC, ATP Holdco, LLC, ATP Titan Holdco LLC and ATP Titan LLC.

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

“Voting Stock” of an entity means all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of members of
such entity’s Board of Directors.

“Wholly-Owned Subsidiary” means (a) any Restricted Subsidiary of which all of
the outstanding Capital Stock (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or are owned by the Borrower and
one or more of the Wholly-Owned Subsidiaries or (b) any Subsidiary that is
organized in a foreign jurisdiction and is required by the applicable laws and
regulations of such foreign jurisdiction to be partially owned by the government
of such foreign jurisdiction or individual or corporate citizens of such foreign
jurisdiction; provided that the Borrower, directly or indirectly, owns the
remaining Capital Stock in such Subsidiary and, by contract or otherwise,
controls the management and business of such Subsidiary and derives economic
benefits of ownership of such Subsidiary to substantially the same extent as if
such Subsidiary were a Wholly-Owned Subsidiary.

“Withdrawal Notice” means (a) prior to the Subsequent Clipper Availability Date,
a notice delivered by the Borrower to the Administrative Agent and the Required
Lenders in substantially the form of Exhibit W-1, requesting a withdrawal of
funds from the Collateral Account, detailing, with respect funds drawn to
finance any Capital Expenditures for the Clipper Project, the amount of such
payment, the payee and the purpose of the payment and requesting, with respect
to such Clipper Project payments, the approval of the Required Lenders and
(b) on and after the Subsequent Clipper Availability Date, a notice delivered by
the Borrower to the Administrative Agent in substantially the form of Exhibit
W-2, requesting a withdrawal of funds from the Collateral Account.

 

39



--------------------------------------------------------------------------------

“Withholding Agent” means the Borrower, any Guarantor or the Administrative
Agent.

SECTION 1.02. Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement. No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision. Unless otherwise specified in the
relevant text of this Agreement or any other Loan Document, any reference herein
or therein to the approval or satisfaction of the Required Lenders, or words of
like import, shall mean and be the approval of the Required Lenders in their
sole and absolute discretion.

SECTION 1.03. Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for qualifications contained in Section 8.01 and
changes in which Borrower’s independent certified public accountants concur and
which are disclosed to the Administrative Agent; provided that, unless the
Borrower and the Required Lenders shall otherwise agree in writing, no such
change (including, for the avoidance of doubt, any election to apply IFRS
accounting principles in lieu of GAAP) shall modify or affect the manner in
which compliance with the covenants contained herein is computed such that all
such computations shall be conducted utilizing financial information presented
consistently with prior periods.

 

40



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments; Loan Proceeds.

(a) The NM Loans. Pursuant to the Term Sheet certain of the Lenders have made
term loans to the Borrower in an aggregate amount equal to the Interim Order
Amount (the “Interim Order Loans”). Subject to the terms and conditions set
forth herein, each Lender severally agrees to make additional loans (such loans
together with the Interim Order Loans, the “NM Loans” and each an “NM Loan”) to
the Borrower in an aggregate principal amount not to exceed such Lender’s
Commitment. The NM Loans shall be made in separate draws and in an aggregate
principal amount on each such occasion as follows:

(i) on the Subsequent Clipper Availability Date in the Subsequent Clipper
Project Amount;

(ii) on the Final Clipper Availability Date in the Final Clipper Project Amount;

(iii) on the Final DIP Budget Availability Date in the Final DIP Budget Amount;
and

(iv) on the Gomez #9 Availability Date in the Gomez #9 Project Amount.

After giving effect to each Borrowing, (i) the aggregate principal amount of all
NM Loans, other than the Interim Order Loans, then outstanding shall not exceed
the aggregate Commitments of all Lenders, and (ii) each Lender’s pro rata share
of the aggregate principal amount of all NM Loans, other than the Interim Order
Loans, then outstanding shall not exceed such Lender’s Commitment. Proceeds of
each NM Loan made pursuant to this Agreement shall be remitted to the Collateral
Account and, so long as no Default exists or would result, shall be available
for withdrawal by the Borrower on a weekly basis to fund, subject to variances
permitted under Section 8.19, expenses in accordance with the DIP Budget or the
relevant Project Budget, pursuant to Section 2.03.

(b) The Refinancing Loans.

(i) Effective upon, as applicable, the date of each NM Lender’s making of
Interim Order Loans, providing Commitments for NM Loans under this Agreement or
the assumption, pursuant to an Assignment and Assumption effectuated prior to
the Syndication Completion Date, of NM Loans and/or Commitments in respect of
which no Refinancing Loans have previously been established (each such date, a
“Refinancing Date”), Prepetition Loans held as of the Petition Date by such NM
Lender and/or its Related Prepetition Lenders, plus the Consent Fee with respect
thereto and all accrued and unpaid interest thereon through such Refinancing
Date, in an aggregate principal amount equal to the sum of (A) the product of
(i) the aggregate principal amount of the Interim Order Loans so made,
Commitments so provided and NM Loans and/or Commitments so assumed and
(ii) 1.6785379131272, plus (B) the amount of accrued and unpaid interest thereon
through such Refinancing Date, shall, pursuant to a cashless exchange, be
refinanced and converted into refinancing loans hereunder (each such loan, a
“Refinancing Loan”).

 

41



--------------------------------------------------------------------------------

(ii) The Administrative Agent may take all such actions as are reasonably
determined by it to be necessary to effect the inclusion of such Refinancing
Loans established pursuant to this Section 2.01(b)(ii) in the Borrowings of
Refinancing Loans outstanding at such time. On the Syndication Completion Date,
Annex I shall be amended and restated in its entirety to reflect the assumption
of Commitments and making of Refinancing Loans contemplated by this
Section 2.01(b)(ii).

(c) The Loans and any portion thereof repaid or prepaid hereunder may not be
reborrowed. Loans may be ABR Loans or Eurodollar Rate Loans, as further provided
herein.

SECTION 2.02. Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. The Loans
comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1,000,000 and not less than $2,000,000 or
(ii) equal to the remaining available balance of the applicable Commitments (or,
in the case of the Refinancing Loans, the remaining principal amount thereof).

(b) Subject to Section 3.03 and Section 5.05, each Borrowing of Loans shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance with the terms hereof. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrower shall not be entitled to
request any Borrowing that, if made, would result in more than six Eurodollar
Borrowings outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

(c) Notes. Any Lender may request that Loans made by it hereunder be evidenced
by a single promissory note of the Borrower (a “Note”). In such event, the
Borrower shall execute and deliver to such Lender a Note payable to such Lender
and its registered assigns and in form and substance reasonably acceptable to
the Administrative Agent, such Lender and the Borrower. The date, amount and
interest rate of each Loan made by each Lender, and all payments made on account
of the principal thereof, shall be recorded by such Lender on its books for its
Note, and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender. Failure to make any such notation or to attach a
schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.

 

42



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings and Withdrawals.

(a) Requests for Borrowing. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone, not later than
11:00 a.m., New York City time, (x) in the case of ABR Borrowings, one Business
Day before the date of the proposed Borrowing and (y) in the case of Eurodollar
Borrowings, three Business Days before the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a Borrowing
Request. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if such Borrowing is to be a Eurodollar Borrowing, the initial Interest
Period with respect thereto;

provided, however, that notwithstanding any contrary specification in any such
request for a Borrowing, each requested Borrowing shall comply with the
requirements set forth in Section 2.02.

(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

(c) Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loans to be made as part of the
requested Borrowing.

(d) Requests for Withdrawals. The Borrower may deliver to the Administrative
Agent a Withdrawal Notice no later than 12:00 noon (New York time) on Wednesday
of each week or at such other time as may be agreed to by the Administrative
Agent in its reasonable discretion. If such Withdrawal Notice is delivered prior
to the delivery to the Administrative Agent and the Lenders of the Clipper
Project Budget in accordance with the terms of this Agreement and is made to
fund Clipper Project expenditures, then such Withdrawal Notice shall include a
reasonably detailed list of all Clipper Project expenditures intended to be
funded with the proceeds of such withdrawal (a “Clipper Withdrawal Notice”).
Upon receipt of a Clipper Withdrawal Notice, the Administrative Agent shall
promptly post such Clipper Withdrawal Notice for review and, with respect to
Clipper Project expenditures in excess of $100,000, approval by the Required
Lenders. Upon receipt by Administrative Agent of

 

43



--------------------------------------------------------------------------------

approvals of Lenders constituting Required Lenders, such Clipper Withdrawal
Notice shall be deemed approved and the amounts requested thereunder shall
(subject to the other provisions of this clause (d)), be disbursed to the
Borrower. Upon the receipt of a Withdrawal Notice (and any necessary approvals
for Clipper Withdrawal Notices), the Administrative Agent shall transfer Loans
in an aggregate principal amount equal to the amount specified in such
Withdrawal Notice to the account of the Borrower specified in such Withdrawal
Notice (i) to fund expenses of the following week in accordance with the DIP
Budget and to fund Clipper Project expenditures approved in the applicable
Clipper Withdrawal Notice, (ii) following delivery to the Administrative Agent
and the Lenders of the Clipper Project Budget in accordance with the terms of
this Agreement, to fund expenditures included in the Clipper Project Budget for
the following week and (iii) following the Gomez #9 Project Availability Date,
to fund expenditures included in the Gomez #9 Project Budget for the following
week; provided that: (x) after giving effect to each withdrawal, the aggregate
Cash Collateral held by the Borrower will not exceed the amount necessary to
fund all applicable expenditures for the following week, (y) immediately prior
to making such withdrawal, no Event of Default shall have occurred and be
continuing at such time or would result from such withdrawal and (z) funds
withdrawn shall be used solely to pay expenses in accordance with the DIP Budget
or applicable Project Budget within permitted variances. Each Withdrawal Notice
shall contain a certification by the Borrower that the withdrawal request
pursuant thereto complies, and the application of the funds so withdrawn will
comply, with the terms of this Agreement in all respects, and the Administrative
Agent shall be entitled to conclusively rely on such certification, absent
manifest error.

SECTION 2.04. Conversion and Continuation of Borrowings.

(a) The Borrower shall have the right at any time upon prior irrevocable notice
to the Administrative Agent (i) not later than 12:00 (noon), New York City time,
one Business Day prior to conversion, to convert any Eurodollar Borrowing into
an ABR Borrowing, (ii) not later than 10:00 a.m., New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (iii) not later than
11:00 a.m., New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Section 2.02 regarding the principal amount and maximum
number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

 

44



--------------------------------------------------------------------------------

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 5.02;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and

(vii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default, no outstanding Loan may be converted into, or continued as, a
Eurodollar Loan.

(b) Each notice pursuant to this Section 2.04 shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and amount of the Borrowing
that the Borrower requests be converted or continued, (ii) whether such
Borrowing is to be converted to or continued as a Eurodollar Borrowing or an
ABR Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.04 and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.04 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.04 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be continued into an ABR Borrowing.

SECTION 2.05. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to the Collateral
Account. Nothing herein shall be deemed to obligate any Lender to obtain the
funds for its Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such

 

45



--------------------------------------------------------------------------------

Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.05(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount together with the accrued interest
thereon without duplication, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to the Loans included in
such Borrowing. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s NM Loan included in such
Borrowing.

SECTION 2.06. Termination and Reduction of Commitments.

(a) The Commitments of the Lenders with respect to:

(i) the Subsequent Clipper Project Amount shall automatically terminate upon the
earlier of (A) the date that is thirty-five (35) days after the Closing Date if
the Clipper Availability Date has not occurred as of such date or (B) the making
of the NM Loans allocable to such amount on the Subsequent Clipper Availability
Date;

(ii) the Final Clipper Project Amount, shall automatically terminate upon the
earliest to occur of (A) the date that is thirty-five (35) days after the entry
of the Interim Order if the Final Order has not been entered as of such date and
the Subsequent Clipper Availability Date has not occurred by such date, or
(B) the making of the NM Loans allocable to such amount on the Final Clipper
Availability Date;

(iii) the Final DIP Budget Amount shall automatically terminate upon the
earliest to occur of (A) the date that is thirty-five (35) days after the entry
of the Interim Order if the Final Order has not been entered as of such date,
(B) December 1, 2012 if the Borrower has not achieved commercial operation at
the Clipper Project on or before such date, (C) December 15, 2012 if the Final
DIP Budget Availability Date has not occurred by such date and (D) the making of
the NM Loans allocable to such amount on the Final DIP Budget Availability Date;
and

(iv) the Gomez #9 Project Amount shall automatically terminate upon the earliest
of (A) the date that is thirty-five (35) days after the entry of the Interim
Order if the Final Order has not been entered as of such date, (B) February 15,
2013 if the Gomez #9 Availability Date has not occurred as of such date or
(C) the making of the NM Loans allocable to such amount on the Gomez #9
Availability Date.

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent (which the Administrative Agent shall promptly
provide to the Lenders), the Borrower may at any time in whole permanently
terminate, or from time to time in

 

46



--------------------------------------------------------------------------------

part permanently reduce, the unfunded Commitments; provided, however, that each
partial reduction of the Commitments shall be in an integral multiple of
$1,000,000 and in a minimum amount of $5,000,000.

(c) The Commitments shall be reduced as may be required by Section 3.04(c).

(d) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective applicable Commitments.

SECTION 2.07. Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the principal amount of each Loan of such
Lender as provided in Section 3.01.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Guarantor and each Lender’s share
thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

SECTION 2.08. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 12.02.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative

 

47



--------------------------------------------------------------------------------

Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Article VI were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Lenders that are not
Defaulting Lenders on a pro rata basis prior to being applied to the payment of
any Loans of such Defaulting Lender. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(b) Commitment Fees. No Defaulting Lender shall entitled to receive any fee
under Section 3.05(b) in respect of its unfunded Commitment for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to be paid
to such Defaulting Lender).

(c) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Commitments, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

SECTION 3.01. Repayment of Loans. The Borrower shall pay to the Administrative
Agent, for the account of the Lenders, on the Maturity Date, the aggregate
principal amount of all Loans then outstanding, together, in each case, with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.

 

48



--------------------------------------------------------------------------------

SECTION 3.02. Interest.

(a) ABR Loans. Subject to the provisions of paragraph (c) below, the Loans
comprising each ABR Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be, when the Alternate Base Rate is determined by reference to the Prime Rate
and over a year of 360 days at all other times and calculated from and including
the date of such Borrowing to but excluding the date of repayment thereof) at a
rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

(b) Eurodollar Loans. Subject to the provisions of paragraph (c) below, the
Loans comprising each Eurodollar Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal to the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

(c) Post-Default Rate. Notwithstanding the foregoing, during the continuance of
an Event of Default the Loans shall bear interest until such Event of Default
shall cease to exist at the rate of interest applicable thereto pursuant to
paragraph (a) or (b) above, as applicable, plus 4.0% per annum (the “Default
Rate”).

(d) Interest Payment Dates. Interest on each Loan shall be payable on the
Interest Payment Dates applicable to such Loan. The applicable Alternate Base
Rate or Adjusted LIBO Rate for each Interest Period or day within an Interest
Period, as the case may be, shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

SECTION 3.03. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.04 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 3.03 shall be
conclusive absent manifest error.

SECTION 3.04. Prepayments.

(a) Optional Prepayments. Subject to prior written notice in accordance with
Section 3.04(b), the Borrower shall have the right at any time and from time to
time to prepay the Loans in whole or in part, in a minimum aggregate amount of
$5,000,000 or any integral

 

49



--------------------------------------------------------------------------------

multiple of $1,000,000 in excess thereof or if less than $5,000,000, the
remaining balance of such Loans; provided, however, that all NM Loans shall be
paid in full, and all Commitments shall be terminated, before any Refinancing
Loans or other Indebtedness is prepaid.

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder not later than 12:00 noon, New York City time, (x) one Business Day
before the date of prepayment in the case of ABR Loans and (y) three Business
Days before the date of prepayment in the case of Eurodollar Loans. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of the Loans to be prepaid and shall commit the Borrower to
prepay such Loans by the amount stated therein on the date stated therein.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Prepayments shall be accompanied by
accrued interest to the extent required by Section 3.02 to but excluding the
date of payment.

(c) Mandatory Prepayments and Reduction of Commitments.

(i) Not later than the first Business Day following the date that any Credit
Party or Subsidiary thereof receives Net Available Cash or Net Cash Proceeds, as
applicable, with respect to:

(A) any Asset Disposition, casualty or condemnation, the Borrower shall prepay
the Loans and/or permanently reduce the Commitments in accordance with
Section 3.04(c)(iv) in an amount equal to 100% of such Net Available Cash or Net
Cash Proceeds, as applicable; provided that, with respect to any such event
occurring with respect to any Unrestricted Subsidiary, such prepayment shall be
limited to an amount equal to that portion of the proceeds thereof after
deducting the amount necessary to provide for payment of all Debt or other
obligations of such Unrestricted Subsidiary the terms of which preclude
distributions by such Unrestricted Subsidiary to the Borrower or any other
Subsidiary thereof;

(B) dispositions described in clause (iv) of the definition of Asset Disposition
that exceed $1,000,000 in any one transaction or series of related transactions
or $6,000,000 during the term of this Agreement the Borrower shall prepay the
Loans and/or permanently reduce the Commitments in accordance with
Section 3.04(c)(iv) in an amount equal to 100% of such Net Available Cash;

(C) any issuance or sale of Capital Stock or Debt (other than Debt permitted to
be incurred pursuant to Section 9.02); the Borrower shall prepay the Loans
and/or permanently reduce the Commitments in accordance with Section 3.04(c)(iv)
in an amount equal to 100% of such Net Available Cash or Net Cash Proceeds, as
applicable; provided that, with respect to any such event occurring with respect
to any Unrestricted Subsidiary, such prepayment shall be limited to an amount
equal to that portion of the proceeds thereof after deducting the amount
necessary to

 

50



--------------------------------------------------------------------------------

provide for payment of all Debt or other obligations of such Unrestricted
Subsidiary the terms of which preclude distributions by such Unrestricted
Subsidiary to the Borrower or any other Subsidiary thereof;

(D) any transaction described in clause (ix) of the definition of Asset
Disposition made by ATP UK, the Borrower shall prepay the Loans and/or
permanently reduce the Commitments in accordance with Section 3.04(c)(iv) to the
extent of the Net Available Cash or Net Cash Proceeds thereof, as applicable, in
excess of, in the aggregate for all such transactions, the amount approved by
the CRO up to $50,000,000; provided, that, in no event shall the prepayment
required to be made in any one instance exceed the amount that may then be
lawfully distributed to the Borrower as determined in accordance with applicable
law and based on the judgment of the directors of ATP UK; or

(E) any transaction described in clause (ix) of the definition of Asset
Disposition made by ATP Netherlands, the Borrower shall prepay the Loans and/or
permanently reduce the Commitments in accordance with Section 3.04(c)(iv) to the
extent of the Net Available Cash or Net Cash Proceeds thereof, as applicable, in
excess of, in the aggregate for all such transactions, the amount approved by
the CRO up to $25,000,000; provided, that, in no event shall the prepayment
required to be made in any one instance exceed the amount that may then be
lawfully distributed to the Borrower as determined in accordance with applicable
law and based on the judgment of the directors of ATP Netherlands.

(ii) Commencing July 15, 2013 and continuing on the fifteenth day of each month
thereafter, the Borrower shall prepay the Loans in an amount equal to the amount
by which (i) all Unrestricted Cash on Hand of the Borrower at such date, net of
any escrowed funds (provided that if Total Cash Flow over the following
four-week period as set forth in the DIP Budget at such time shows a net outflow
of cash during such period, either at the end of any week within such period or
in the aggregate during such period, an amount equal to the greatest net cash
usage at the end of any such week or at the end of such period, will be deducted
from such amount of Unrestricted Cash on Hand) exceeds (ii) $30,000,000. All
such payments will be applied (A) first to the NM Loans until paid in full and
(B) thereafter to Refinancing Loans until paid in full.

(iii) Notwithstanding the foregoing, any Lender may elect, by written notice to
the Administrative Agent at the time and in the manner specified by the
Administrative Agent (but in no event later than 5:00 p.m., New York City time,
two Business Days prior to the date of prepayment), to decline all (but not less
than all) of any prepayment of its Loans pursuant to paragraph (c)(i) or
(ii) above. Such declined amounts may be retained by the Borrower and used for
any purpose not prohibited by this Agreement.

(iv) Each prepayment of Loans and/or reduction of Commitments made under
paragraph (c)(i) shall be applied first, to the prepayment of all NM Loans,
second, to permanently reduce the Commitments, and third, to the prepayment of
the Refinancing Loans.

 

51



--------------------------------------------------------------------------------

Each prepayment of Loans and/or reduction of Commitments made under paragraph
(c)(ii) shall be applied first, to the prepayment of all NM Loans (without
reducing the Commitments), and second, to the prepayment of the Refinancing
Loans.

(v) At least three Business Days prior to any prepayment required under this
paragraph (c), the Borrower shall deliver to the Administrative Agent and the
Lenders (i) a certificate signed by a Financial Officer of the Borrower setting
forth in reasonable detail the calculation of the amount of such prepayment and
(ii) written notice of such prepayment. Each notice of prepayment shall specify
the prepayment date and the principal amount of the Loans (or portion thereof)
to be prepaid. All prepayments of Loans under this paragraph (c) shall be
without premium or penalty, and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.

SECTION 3.05. Fees, etc.

(a) Consent Fee. The Borrower hereby agrees to pay on each Refinancing Date to
each Person acquiring Refinancing Loans pursuant to Section 2.01(b) on such
date, a consent fee (collectively, the “Consent Fee”) in the amount of 2.00% of
the aggregate principal amount of Prepetition Loans that are so exchanged for
the Refinancing Loans, such Consent Fee to be paid by being capitalized and
added to the outstanding amount of such Prepetition Loans.

(b) Commitment Fee. Until the funding or termination of all Commitments, the
Borrower shall pay to the Administrative Agent, for the ratable benefit of
Lenders having unfunded Commitments, a fee at a rate equal to 4.25% per annum on
the daily aggregate amount of such Commitments. Such fee shall be payable in
arrears on the first Business Day of each month with respect to the previous
month.

(c) OID. Each of the Borrower and each Lender agrees that on the Borrowing date
of each Loan other than the Refunding Loans, the Borrower shall receive proceeds
of such Loans based on a purchase price of 98.00% of the principal amount
thereof. For the avoidance of doubt, on each such Borrowing date each Lender
shall advance to the Borrower an amount equal to 98.00% of its ratable share of
the Loans, other than the Refinancing Loans, requested by the Borrower as of
such date in exchange for the Borrower’s obligations to repay in full the face
amount of such Loans, plus interest accrued thereon in accordance with the terms
hereof.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs

SECTION 4.01. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 5.03 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative

 

52



--------------------------------------------------------------------------------

Agent at its offices specified in Section 12.01, except that payments pursuant
to Section 5.03 and Section 12.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. Except as otherwise provided herein, if any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest or fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder with respect
to the NM Loans and the Commitments, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
(ii) second, towards payment of principal of NM Loans then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties, (iii) third, towards payment of interest and
fees then due hereunder with respect to Refinancing Loans, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (iv) fourth, towards payment of principal of
Refinancing Loans then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
returned to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

SECTION 4.02. Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrower

 

53



--------------------------------------------------------------------------------

will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

ARTICLE V

Reserve Requirements; Change in Circumstances; Indemnity; Taxes; Illegality

SECTION 5.01. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender (except any such reserve requirement which is reflected
in the Adjusted LIBO Rate) or shall impose on such Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender, and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Eurodollar Loan or
to reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) by an amount reasonably deemed by
such Lender to be material, then the Borrower will pay to such Lender, upon
demand, such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender pursuant hereto
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) by an amount reasonably deemed by such Lender to be
material, then from time to time the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent demonstrable error. The Borrower shall pay such Lender the
amount shown as due on any such certificate delivered by it within 10 days after
its receipt of the same.

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation;

 

54



--------------------------------------------------------------------------------

provided that the Borrower shall not be under any obligation to compensate any
Lender under paragraph (a) or (b) above with respect to increased costs or
reductions with respect to any period prior to the date that is 120 days prior
to such request if such Lender knew or could reasonably have been expected to
know of the circumstances giving rise to such increased costs or reductions and
of the fact that such circumstances would result in a claim for increased
compensation by reason of such increased costs or reductions; provided further
that the foregoing limitation shall not apply to any increased costs or
reductions arising out of the retroactive application of any Change in Law
within such 120-day period. The protection of this Section 5.01 shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed.

SECTION 5.02. Indemnity. Notwithstanding anything to the contrary set forth
herein, including Section 3.04(b) hereof, the Borrower shall indemnify each
Lender against any loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case other than
on the last day of the Interest Period in effect therefor, or (iii) any
Eurodollar Loan to be made by such Lender (including any Eurodollar Loan to be
made pursuant to a conversion or continuation under Section 2.04) not being made
after notice of such Loan shall have been given by the Borrower hereunder (any
of the events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 5.02 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

SECTION 5.03. Taxes. For purposes of this Section 5.03, the term “applicable
law” includes FATCA.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower or any Guarantor shall be
required by applicable law to deduct or withhold any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 5.03(a)), the Administrative Agent or Lender (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower or such Guarantor shall
make such deductions or withholdings and (iii) the Borrower or such Guarantor
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

55



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent or a Lender as to the amount of such payment or liability
under this Section 5.03(c) shall be delivered to the Borrower and shall be
conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after written demand therefor, for the full
amount of any Excluded Taxes paid by the Administrative Agent on or with respect
to any payment to such Lender by or on account of any obligation of the Borrower
or a Guarantor hereunder and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Excluded Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate of the Administrative Agent as to the amount of such
payment or liability under this Section 5.03(d) shall be delivered to the
Borrower and shall be conclusive absent manifest error.

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(f) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located or is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement or any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate. In addition,
any Lender, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

 

56



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, each Foreign Lender shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(i) two (2) properly completed and executed IRS Forms W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) two (2) properly completed and executed IRS Forms W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code or
(D) conducting a trade or business in the United States with which the relevant
interest payments are effectively connected and (y) two (2) properly completed
and executed IRS Forms W-8BEN,

(iv) two (2) properly completed and executed Forms W-8IMY (together with forms
listed under clauses (i) through (iii) or (v) hereof, as may be required),

(v) If a payment made to a Foreign Lender under any Loan Document would be
subject to any withholding taxes as a result of such Foreign Lender’s failure to
comply with the requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Foreign Lender has complied with such Foreign Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment, or

(vi) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax properly completed
and executed together with any supplementary documentation as may be prescribed
by applicable law to permit the Borrower and the Administrative Agent to
determine the withholding or deduction required to be made.

(g) Tax Refunds. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or any Guarantor or
with respect to which the Borrower or any Guarantor has paid additional amounts
pursuant to this Section 5.03, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower or such Guarantor under this Section 5.03 with respect to the

 

57



--------------------------------------------------------------------------------

Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower or any Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section 5.03 shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

SECTION 5.04. Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01 or if any Credit Party is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as applicable, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 5.01, if any Credit Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, if any Lender is a Defaulting Lender or the Borrower requests
an amendment, modification or waiver to this Agreement that requires the consent
of all Lenders and the Required Lenders have consented thereto but any other
Lender has not consented thereto (a “Non-Consenting Lender”), then the Borrower
may, at its sole expense and effort, upon notice to such Lender, or
Non-Consenting Lender, as applicable, and the Administrative Agent, require such
Lender, or Non-Consenting Lender, as applicable, to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender, or
Non-Consenting Lender, as applicable, shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees (if any) and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from payments required to be made pursuant to
Section 5.01 or 5.03, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

58



--------------------------------------------------------------------------------

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender, as the case may be, as assignor, any Assignment and
Assumption necessary to effect any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 5.04. Each Lender
agrees that if the Borrower exercises its option hereunder to cause an
assignment by such Lender by reason of such Lender’s having requested
compensation under Section 5.01, having requested an additional amount under
Section 5.03, by reason of such Lender being as Defaulting Lender or by reason
of such Lender being a Non-Consenting Lender, such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 12.04. In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, each Lender hereby authorizes and directs the Administrative Agent
to execute and deliver such documentation as may be required to give effect to
an assignment in accordance with Section 12,04 on behalf of the relevant Lender
and any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 12.04.

SECTION 5.05. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 5.05, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

59



--------------------------------------------------------------------------------

ARTICLE VI

Conditions Precedent

SECTION 6.01. Closing Date. This Agreement shall be effective on the date that
the following conditions are satisfied (such date the “Closing Date”):

(a) Loan Documents. The Administrative Agent shall have received counterparts of
each Loan Document (other than the Security Instruments) required by the
Administrative Agent or any Lender to be delivered on or before the Closing
Date, originally executed and delivered by each applicable Credit Party and in
such numbers as Administrative Agent or any Lender reasonably, and such
documents shall have been filed, to the extent applicable, within the times
specified, and otherwise in accordance with, the Interim Order and shall be
consistent with Interim Order and, if required under the Interim Order, have
been approved by the Bankruptcy Court.

(b) Organizational Documents; Incumbency. The Administrative Agent and Lenders
shall have received (i) copies of each Organizational Document of each Credit
Party, as applicable, and, to the extent applicable, certified as of a recent
date by the appropriate governmental official; (ii) signature and incumbency
certificates of the officers of each Credit Party executing the Loan Documents
to which it is a party; (iii) resolutions of the Board of Directors or similar
governing body of each Credit Party approving and authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party or by which it or its assets may be bound, certified as of the
Closing Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; (iv) a good standing certificate
from the applicable Governmental Authority of each Credit Party’s jurisdiction
of incorporation, organization or formation and in each jurisdiction in which it
owns real property Collateral, each dated a recent date prior to the Closing
Date; and (v) such other documents as the Administrative Agent or any Lender may
reasonably request.

(c) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all authorizations of Governmental Authorities and all consents of
other Persons, in each case that are necessary to be obtained on or before the
Closing Date in connection with the transactions contemplated by the Loan
Documents and each of the foregoing shall be in full force and effect and in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders. All applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on the transactions contemplated
by the Loan Documents or the financing thereof and no action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable agency to
take action to set aside its consent on its own motion shall have expired.

(d) Validity of Liens. During the period prior to entry of the Final Order, the
Interim Order, and upon entry of the Final Order, the Final Order, shall be
effective to create in favor of the Collateral Agent a legal, valid and
enforceable first (except, as provided in Article XIII hereof, for Senior
Statutory Liens and Permitted Prior Liens) perfected security interest in and
lien upon the Collateral of the Borrower. All filings, recordings, deliveries of
instruments (other than the delivery of the Security Instruments) and other
actions necessary or desirable in

 

60



--------------------------------------------------------------------------------

the opinion of the Collateral Agent and the Lenders to protect and preserve such
security interests shall have been duly effected. The Collateral Agent shall
have received evidence thereof in form and substance reasonably satisfactory to
the Collateral Agent and the Lenders.

(e) DIP Budget. The Administrative Agent and the Lenders shall have received and
approved, in their sole and absolute discretion, the DIP Budget and received
such other information as may be reasonably requested by the Administrative
Agent or any Lender.

(f) Chief Restructuring Officer. The Borrower shall have commenced, by the
Petition Date, the process for retention of a CRO.

(g) Evidence of Insurance. The Collateral Agent shall have received a
certificate from Borrower’s insurance broker or other evidence reasonably
satisfactory to it and the Required Lenders that all insurance required to be
maintained pursuant to Section 8.07 is in full force and effect and that the
Collateral Agent has been named as additional insured and loss payee thereunder
as its interests may appear and to the extent required under Section 8.07.

(h) Opinions of Counsel. The Agents and Lenders shall have received (i) a
favorable legal opinion addressed to the Lenders and the Agents, dated as of the
Closing Date, in form and substance reasonably satisfactory to the Agents and
the Lenders, from Mayer Brown LLP, as counsel for the Credit Parties.

(i) Closing Date Certificate. The Borrower shall have delivered to
Administrative Agent and Lenders an originally executed Closing Date
Certificate.

(j) No Material Adverse Change. Since the Petition Date, there shall have
occurred no change in (i) the business, condition, operations, assets or
prospects of the Borrower and its Subsidiaries (taken as a whole), (ii) the
ability of the Borrower, individually, or the Credit Parties, taken as a whole,
to perform its, or their, as the case may be, respective obligations under the
Loan Documents, or (iii) the ability of the Agents and the Lenders to enforce
the Loan Documents and the obligations of the Credit Parties thereunder that
would, in each case, have a Material Adverse Effect.

(k) First Day Orders. All orders of the Bankruptcy Court entered on or about the
Petition Date, including those providing for (i) the continuation of the
Borrower’s pre-petition cash management system and deposit and disbursement
accounts, including deposit and disbursement accounts and the use and operation
of the Collateral Account, (ii) payment of all unpaid Production Payments and
Reserve Sales and (iii) payment of critical vendors, shall be in full force and
effect and shall not have been reversed, modified or amended in any respect
which is adverse to the interests of the Agents and Lenders or the Borrower.

(l) Refinancing of the Prepetition Loans. Refinancing of those Prepetition Loans
with Refinancing Loans required to be effected on the Closing Date.

(m) Payment of Fees and Expenses. The Administrative Agent shall have received,
for the benefit of the Lenders and the Agents, all fees and expenses payable on
or prior to the Closing Date in connection with the transactions contemplated
hereby.

 

61



--------------------------------------------------------------------------------

(n) Patriot Act and KYC Compliance. The Agents and Lenders shall have completed
any required Patriot Act or other “know your customer” compliance, the results
of which are satisfactory to the Agents and Lenders in their sole discretion.

(o) Other Documentation. The Agents and the Lenders shall have received all
documents and instruments (other than the Security Instruments) which any Agent
or any Lender has then reasonably requested, in addition to those described in
this Section 6.01. All such additional documents and instruments shall be
reasonably satisfactory to the Agents and the Lenders in form, substance and
date.

(p) Closing Date Occurrence. The Closing Date shall have occurred on or before
August 29, 2012.

SECTION 6.02. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make any Loan hereunder, including Loans made on the Closing Date, are
subject to the satisfaction, or waiver in accordance with Section 12.02, of the
following conditions precedent as of the applicable date of Borrowing and the
request and acceptance by the Borrower of each Loan shall be deemed to be a
representation and warranty by the Borrower that the such conditions have been
satisfied:

(a) the Administrative Agent shall have received a fully executed and delivered
Borrowing Request;

(b) as of such date of Borrowing, the representations and warranties contained
herein and in the other Loan Documents shall be true and correct in all material
respects on and as of such date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date;

(c) as of such date of Borrowing, no event shall have occurred and be continuing
or would result from the making of such Loan that would constitute a Default;
and

(d) as of any Borrowing date (i) prior to the entry of the Final Order, the
Interim Order shall be in full force and effect and shall not have been
reversed, modified or amended in any respect and the Borrower shall be in
compliance in all respects with the Interim Order or (ii) on or after the entry
of the Final Order, the Final Order shall be in full force and effect and shall
not have been reversed, modified or amended in any respect and the Borrower
shall be in compliance in all respects with the Final Order. If either the
Interim Order or the Final Order is the subject of a pending appeal in any
respect, none of such Order, the making of the Loans or the performance by any
Credit Party of any of its obligations under any of the Loan Documents shall be
the subject of a presently effective stay pending appeal.

 

62



--------------------------------------------------------------------------------

ARTICLE VII

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 7.01. Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary (subject to Bankruptcy Court approvals which have been
obtained), to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to have a Material Adverse Effect.

SECTION 7.02. Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate powers and have been duly authorized
by all necessary corporate and, if required, stockholder action (including,
without limitation, any action required to be taken by any class of directors of
the Borrower or any other Person, whether interested or disinterested, in order
to ensure the due authorization of the Transactions). Each Loan Document to
which the Borrower is a party has been duly executed and delivered by the
Borrower, authorized by the Interim Order (with respect to the period prior to
entry of the Final Order) and the Final Order (with respect to the period after
entry of the Final Order), constitutes a legal, valid and binding obligation of
the Borrower, enforceable in accordance with its terms.

SECTION 7.03. Approvals; No Conflicts. Other than the entry of the Orders, the
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders or any class of directors, whether
interested or disinterested, of the Borrower or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) except to the extent applicable
bankruptcy law negates such requirement, the recording and filing of the
Security Instruments as required by this Agreement and (ii) except to the extent
applicable bankruptcy law negates the effect of any such default, those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder, could not reasonably be expected to have a Material Adverse
Effect or do not have an adverse effect on the enforceability of the Loan
Documents, (b) will not violate any applicable law or regulation or the charter,
by-laws or other Organizational Documents of the Borrower or any Guarantor or
any order of any Governmental Authority, (c) except to the extent applicable
bankruptcy law negates the effect of any such violation or default, will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any Restricted Subsidiary or its
Properties, or give rise to a right thereunder to require any payment to be made
by the Borrower or such Restricted Subsidiary and (d) will not result in the
creation or imposition of any Lien on any Property of the Borrower or any
Restricted Subsidiary (other than the Liens created by the Loan Documents).

 

63



--------------------------------------------------------------------------------

SECTION 7.04. Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of operations, stockholders’ equity and
comprehensive income (loss), and cash flows (i) as of and for the fiscal year
ended December 31, 2011, reported on by the Borrower’s independent public
accountants and certified by its chief financial officer and (ii) as of and for
the end of the fiscal quarter and the portion of the fiscal year ended March 31,
2012, as included in the Borrower’s 10-Q filed with the SEC on May 10, 2012,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject, in the case
of unaudited financial statements, to year-end audit adjustments.

(b) Since the Petition Date, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Restricted
Subsidiaries has been conducted only in the ordinary course consistent with past
business practices.

(c) Neither the Borrower nor any Restricted Subsidiary has on the Closing Date
any material Debt (including Disqualified Stock) or any contingent liabilities,
off-balance sheet liabilities or partnerships, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the Financial Statements or otherwise disclosed to the Administrative Agent and
the Lenders in writing.

(d) The DIP Budget delivered to the Agents and Lenders as of the Closing Date,
and each update thereto delivered in accordance with this Agreement represents,
and will represent when provided after the Closing Date, the Borrower’s good
faith reasonable estimate of its and its Restricted Subsidiaries’ future
performance for the periods covered thereby, based on assumptions believed by
the Borrower to be reasonable at the time of delivery thereto (it being
understood that such estimates are subject to uncertainties and contingencies,
many of which are beyond the control of the Borrower and its Restricted
Subsidiaries and no assurances can be given that such estimates will be
realized).

(e) As of the Petition Date, the aggregate amount of the Borrower’s outstanding
accounts payable (based on the accounts payable account within the general
ledger as of the Petition Date) does not exceed $200,000,000.

SECTION 7.05. Litigation. Except for the Bankruptcy Case and except as set forth
on Schedule 7.05, there are no actions, suits, investigations or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting any Credit
Party or any Restricted Subsidiary (i) not fully covered by insurance (except
for normal deductibles) as to which there is a reasonable possibility of an
adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any Loan Document or the Transactions.

 

64



--------------------------------------------------------------------------------

SECTION 7.06. Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the Borrower and the Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in compliance with all applicable Environmental Laws.

(b) the Borrower and the Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and none of
Borrower or the Subsidiaries has received any written notice or otherwise has
knowledge that any such existing Environmental Permit will be revoked or that
any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied.

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to Borrower’s knowledge, threatened against the Borrower or any Subsidiary or
any of their respective Properties or as a result of any operations at such
Properties.

(d) none of the Properties of the Borrower or any Subsidiary contain or have
contained any: (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; (iv) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (v) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law.

(e) there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from the Borrower’s or any
Subsidiary’s Properties, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such Properties and, to the knowledge of the Borrower,
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property.

(f) neither the Borrower nor any Subsidiary has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite the Borrower’s or any Subsidiary’s
Properties and there are no conditions or circumstances that could reasonably be
expected to result in the receipt of such written notice.

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrower’s or the Subsidiaries’ Properties that could reasonably be
expected to form the basis for a claim for damages or compensation.

 

65



--------------------------------------------------------------------------------

(h) The Borrower and the Subsidiaries have provided to the Lenders complete and
correct copies of all environmental site assessment reports, investigations,
studies, analyses, and correspondence on environmental matters (including
matters relating to any alleged non-compliance with or liability under
Environmental Laws) that are in any of the Borrower’s or the Subsidiaries’
possession or control and relating to their respective Properties or operations
thereon.

SECTION 7.07. Compliance with the Laws and Agreements; No Defaults.

(a) Except as set forth on Schedule 7.07, each of the Borrower and each
Restricted Subsidiary is in compliance with all Governmental Requirements
applicable to it or its Property and all agreements and other instruments
binding upon it or its Property, and possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Solely with respect to post-petition Debt, neither the Borrower nor any
Restricted Subsidiary is in default nor has any event or circumstance occurred
which, but for the expiration of any applicable grace period or the giving of
notice, or both, would constitute a default or would require the Borrower or a
Restricted Subsidiary to redeem or make any offer to redeem under any indenture,
note, credit agreement or instrument (including, without limitation, the
Indenture and the Second Lien Notes) pursuant to which any Material Indebtedness
is outstanding or by which the Borrower or any Restricted Subsidiary or any of
their Properties is bound.

(c) No Default has occurred and is continuing.

SECTION 7.08. Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

SECTION 7.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed by
or with respect to it and has paid or caused to be paid all Taxes required to
have been paid by it and, with respect to payments made after the Petition Date,
approved by applicable order of the Bankruptcy Court, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of Taxes and other governmental charges are, in the reasonable
opinion of the Borrower, adequate. No material Tax Lien has been filed and, to
the knowledge of the Borrower, no material claim is being asserted with respect
to any such Tax or other such governmental charge.

 

66



--------------------------------------------------------------------------------

SECTION 7.10. Employee Benefit Plans.

(a) The Borrower, the Subsidiaries and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b) Except as disclosed on Schedule 7.10, each Plan is, and has been,
established and maintained in substantial compliance with its terms, ERISA and,
where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA, except as where such penalty
or damages would not have a Material Adverse Effect.

(d) Full payment when due has been made of all amounts which the Borrower, the
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the Closing
Date, except where a failure would not have a Material Adverse Effect or any
amount being contested in good faith and pursuant to appropriate action being
pursued diligently.

(e) Except as disclosed in Schedule 7.10, neither the Borrower, the Subsidiaries
nor any ERISA Affiliate sponsors, maintains, or contributes to an employee
welfare benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by the Borrower, a Subsidiary or any
ERISA Affiliate in its sole discretion at any time without any material
liability.

(f) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the Closing Date sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section 3(2) of ERISA, that is subject to Title IV
of ERISA, section 302 of ERISA or section 412 of the Code.

(g) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan. With respect to each Foreign Pension Plan,
none of the Borrower, its Affiliates or any of their respective directors,
officers, employees or agents has engaged in a transaction that could subject
the Borrower or any Subsidiary, directly or indirectly, to a tax or civil
penalty that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. With respect to each Foreign Pension Plan,
reserves have been established in the financial statements furnished to the
Lenders in respect of any unfunded liabilities in accordance with applicable law
and prudent business practice or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained. The aggregate unfunded liabilities with respect to such Foreign
Pension Plans could not reasonably be expected to result in a Material Adverse
Effect; the present value

 

67



--------------------------------------------------------------------------------

of the aggregate accumulated benefit liabilities of all such Foreign Pension
Plans (based on those assumptions used to fund each such Foreign Pension Plan)
did not, as of the last annual valuation date applicable thereto, exceed by more
than $1,000,000 the fair market value of the assets of all such Foreign Pension
Plans.

SECTION 7.11. Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it, any Guarantor or any of its
Restricted Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower, any Guarantor or
any Restricted Subsidiary to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole and in light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. There is no fact peculiar to the Borrower, any Guarantor
or any Restricted Subsidiary which could reasonably be expected to have a
Material Adverse Effect or in the future is reasonably likely to have a Material
Adverse Effect and which has not been set forth in this Agreement or the Loan
Documents or the other documents, certificates and statements furnished to the
Administrative Agent or the Lenders by or on behalf of the Borrower, any
Guarantor or any Restricted Subsidiary prior to, or on, the Closing Date in
connection with the transactions contemplated hereby. There are no statements or
conclusions in any Reserve Report which are based upon or include misleading
information or fail to take into account material information regarding the
matters reported therein, it being understood that projections concerning
volumes attributable to the Oil and Gas Properties of the Borrower, the
Guarantors and the Restricted Subsidiaries and production and cost estimates
contained in each Reserve Report are necessarily based upon professional
opinions, estimates and projections and that the Borrower, the Guarantors and
the Restricted Subsidiaries do not warrant that such opinions, estimates and
projections will ultimately prove to have been accurate.

SECTION 7.12. Insurance. Each Credit Party has, and has caused all of its
Restricted Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and (b) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Credit Parties and their
Restricted Subsidiaries. The Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to Property
loss insurance.

SECTION 7.13. Restriction on Liens. Neither any Credit Party nor any of the
Restricted Subsidiaries is a party to any material agreement or arrangement, or
subject to any order, judgment, writ or decree, in any case entered into after
the Petition Date, which either restricts or purports to restrict its ability to
grant Liens to the Administrative Agent and the Lenders on or in respect of
their Properties to secure the Indebtedness and the Loan Documents.

 

68



--------------------------------------------------------------------------------

SECTION 7.14. Subsidiaries; Foreign Operations. Except as set forth on Schedule
7.14, the Credit Parties have no Subsidiaries and the Borrower has no Restricted
Subsidiaries. Schedule 7.14 identifies each Subsidiary as either Restricted or
Unrestricted, and each Restricted Subsidiary on such schedule is a Wholly-Owned
Subsidiary. The SPV Holdcos are not engaged in any business activities, do not
own any assets and do not have any liabilities other than ownership of the
Capital Stock of Subsidiaries and activities, ownership of immaterial assets and
contractual rights, in each case, incidental to the foregoing and to the
maintenance of its corporate existence. The Inactive Subsidiaries are not
engaged in any business activities, do not own any assets and do not have any
liabilities.

SECTION 7.15. Location of Business and Offices. The Borrower’s jurisdiction of
organization is Texas; the name of the Borrower as listed in the public records
of its jurisdiction of organization is ATP Oil & Gas Corporation; and the
organizational identification number of the Borrower in its jurisdiction of
organization is 0120230900 (or, in each case, as set forth in a notice delivered
to the Administrative Agent and Lenders pursuant to Section 8.01 in accordance
with Section 12.01). The Borrower’s principal place of business and chief
executive offices are located at the address specified in Section 12.01 (or as
set forth in a notice delivered pursuant to Section 8.01 and in accordance with
Section 12.01). Each Guarantor’s and Restricted Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.15 (or as set forth in a notice
delivered pursuant to Section 8.01(e)(ii) in accordance with Section 12.01).

SECTION 7.16. Properties; Titles, Etc.

(a) Each of the Credit Parties and the Restricted Subsidiaries has good and
defensible title to the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report and good title to all its personal Properties, in each
case, free and clear of all Liens except Liens permitted by Section 9.03. After
giving full effect to the Permitted Liens, a Credit Party or the Restricted
Subsidiary specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate any Credit Party or such Restricted Subsidiary to bear
the costs and expenses relating to the maintenance, development and operations
of each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in such Credit Party’s or such
Restricted Subsidiary’s net revenue interest in such Property. The quantum and
nature of the interest of the Credit Parties and the Subsidiaries in and to the
Oil and Gas Properties as set forth in each Reserve Report includes or will
include the entire interest of the Credit Parties and the Subsidiaries in such
Oil and Gas Properties as of the date of such Reserve Report and are or will be
complete and accurate in all material respects as of the date of such Reserve
Report; and there are no “back-in” or “reversionary” interests held by third
parties which could reduce the interest of such Credit Party and the
Subsidiaries in such Oil and Gas Properties in any material respect, except as
expressly set forth or given effect to in such Reserve Report.

 

69



--------------------------------------------------------------------------------

(b) All material licenses, leases and agreements necessary for the conduct of
the business of the Credit Parties and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the Credit
Parties and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Credit Parties and the Restricted Subsidiaries to conduct their
business in all material respects in the same manner as its business has been
conducted prior to the Closing Date.

(d) All of the Properties of the Credit Parties and the Restricted Subsidiaries
which are reasonably necessary for the operation of their businesses are in good
working condition (ordinary wear and tear excepted) and are maintained in
accordance with prudent business standards.

(e) Each Credit Party and each Restricted Subsidiary owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by such Credit Party and
such Restricted Subsidiary does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each Credit Party and its Restricted Subsidiaries either own or have
valid licenses or other rights to use all databases, geological data,
geophysical data, engineering data, seismic data, maps, interpretations and
other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.

SECTION 7.17. Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of each Credit Party and
its Restricted Subsidiaries have been maintained, operated and developed in a
good and workmanlike manner and in conformity with all Governmental Requirements
and in conformity with the provisions of all leases, subleases or other
contracts comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of such Credit Party and
its Restricted Subsidiaries. Specifically in connection with the foregoing,
except for those as could not be reasonably expected to have a Material Adverse
Effect, (i) no Oil and Gas Property of any Credit Party or any Restricted
Subsidiary is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of any Credit Party or any Restricted Subsidiary
is deviated from the vertical more

 

70



--------------------------------------------------------------------------------

than the maximum permitted by Governmental Requirements, and such wells are, in
fact, bottomed under and are producing from, and the well bores are wholly
within, the Oil and Gas Properties (or in the case of wells located on
Properties unitized therewith, such unitized Properties) of such Credit Party or
such Restricted Subsidiary. All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by any Credit Party or any of its Restricted Subsidiaries that are
necessary to conduct normal operations are being maintained in a state adequate
to conduct normal operations, and with respect to such of the foregoing which
are operated by any Credit Party or any of its Restricted Subsidiaries, in a
manner consistent with such Credit Party’s or its Restricted Subsidiaries’ past
practices (other than those the failure of which to maintain in accordance with
this Section 7.17 could not reasonably be expected to have a Material Adverse
Effect).

SECTION 7.18. Prepayments. Except as set forth on Schedule 7.18, or on the most
recent Reserve Report Certificate and consented to by the Required Lenders, on a
net basis there are no take or pay or other prepayments which would require any
Credit Party or any of its Restricted Subsidiaries to deliver Hydrocarbons
produced from their Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.

SECTION 7.19. Marketing of Production. Except for contracts listed on Schedule
7.19 and in effect on the Closing Date, no material agreements exist which are
not cancelable on 60 days’ notice or less without penalty or detriment for the
sale of production from such Credit Party’s or its Restricted Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six months from the Closing Date.

SECTION 7.20. Swap Agreements. Schedule 7.20 sets forth, as of the Closing Date,
a true and complete list of all Swap Agreements of the Credit Parties and each
Restricted Subsidiary, the material terms thereof (including, without
limitation, the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value thereof, all credit support
agreements relating thereto (including, without limitation, any margin required
or supplied) and the counterparty to each such agreement.

SECTION 7.21. Use of Loans.

(a) The Refinancing Loans, whether incurred on the Closing Date or on any other
date on which an NM Lender and/or Related Prepetition Lender becomes a party
hereto, shall be used solely to refinance the Prepetition Loans (inclusive of
the Consent Fee and accrued and unpaid interest on the Prepetition Loans, as of
the date so refinanced, at the rate(s) in effect under the Prepetition Credit
Agreement) in a cashless exchange of the Prepetition Loans for such Loans.

(b) The DIP Budget Loans shall be used solely in accordance with the DIP Budget
(inclusive of the variances permitted hereunder), including to (i) pay the fees,
costs and expenses incurred by the Borrower in the administration of the
Bankruptcy Case and provide working capital for the Borrower and (ii) in
accordance with Section 12.03, fund payment of the

 

71



--------------------------------------------------------------------------------

fees and expenses of the Prepetition Agent, Cravath, Swaine and Moore LLP, as
counsel to the Prepetition Agent and the Administrative Agent, Haynes and Boone,
LLP, as counsel to the Administrative Agent, and Bingham McCutchen LLP, Winstead
PC and Houlihan Lokey Capital, Inc., as professionals for certain of the
Prepetition Lenders and certain of the Lenders.

(c) The Clipper Project Loans shall be used (i) during the period prior to the
delivery to the Administrative Agent and the Lenders of the Clipper Project
Budget in accordance with the terms of this Agreement, solely to fund the
Capital Expenditures set forth in the Clipper Withdrawal Notices and, to the
extent required, approved by the Required Lenders and (ii) thereafter to fund
Capital Expenditures set forth in the Clipper Project Budget (inclusive of the
variances permitted hereunder).

(d) The Gomez #9 Project Loans shall be used solely to fund the Capital
Expenditures set forth in the Gomez #9 Project Budget (inclusive of the
variances permitted hereunder).

(e) Notwithstanding anything set forth in this Section 7.21 to the contrary,
other than up to $50,000 of the Carve Out that may be used to pay Professional
Fees of the Creditors’ Committee incurred in investigating the Prepetition
Obligations and liens securing the Prepetition Obligations:

(i) no portion of the Carve Out, any Cash Collateral or proceeds of any Loans
may be used for or in connection with the investigation, initiation or
prosecution of any claims, causes of action, adversary proceedings or other
litigation against the Agents, the Lenders, the Prepetition Agent or the holders
of the Prepetition Obligations; and

(ii) neither the Carve-Out nor proceeds of the Loans or Cash Collateral shall be
used in connection with (A) preventing, hindering or delaying the Lenders’ or
the Agents’ enforcement or realization upon the Collateral once an Event of
Default has occurred and is continuing, (B) using or seeking to use Cash
Collateral or selling or otherwise disposing of the Collateral without the
consent of the Required Lenders, (C) using or seeking to use any insurance
proceeds related to the Collateral without the consent of the Required Lenders,
(D) incurring Debt other than in accordance with the DIP Budget (E) objecting or
challenging in any way any claims, liens or Collateral held by or on behalf of
any of the Lenders, the Prepetition Agents, or the holders of the Prepetition
Obligations, respectively; (F) asserting, commencing or prosecuting any claims
or causes of action, including, without limitation, any actions under chapter 5
of the Bankruptcy Code, against any of the Agents, the Lenders, the Prepetition
Agent, the holders of the Prepetition Obligations, or any of their respective
affiliates, agents, attorneys, advisors, professionals, officers, directors and
employees; (G) prosecuting an objection to, or contesting in any manner, or
raising any defenses to, the validity, extent, amount, perfection, priority, or
enforceability of any of the Indebtedness, the Liens securing the Indebtedness,
the Prepetition Obligations, the Liens securing the Prepetition Obligations, or
any other rights or interests of any of the Agents, the Lenders, the Prepetition
Agent, or the holders of the Prepetition Obligations; or (H) taking any action
which (1) has or could have the effect of materially and adversely modifying or
compromising the rights and remedies of the Agents, the Lenders, the Prepetition
Agent and/or the holders of the Prepetition Obligations, (2) is contrary, in a
manner that is material and adverse to the Agents, the Lenders, the Prepetition
Agent and/or the holders of the Prepetition Obligations, to any term or
condition set forth in the Loan Documents or the Orders, or (3) results in the
occurrence of an Event of Default.

 

72



--------------------------------------------------------------------------------

(f) The Borrower and its Subsidiaries are not engaged principally, or as one of
its or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan will be used for any purpose which violates the provisions
of Regulations T, U or X of the Board.

SECTION 7.22. Foreign Corrupt Practices. Neither the Borrower nor any of its
Subsidiaries, nor any director, officer, agent, employee or Affiliate of the
Borrower or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Borrower, its
Subsidiaries and its and their Affiliates have conducted their business in
material compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

SECTION 7.23. Money Laundering. The operations of the Borrower and its
Subsidiaries are and have been conducted at all times in material compliance
with applicable financial recordkeeping and reporting requirements of the Money
Laundering Laws, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Borrower
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Borrower, threatened.

SECTION 7.24. OFAC. Neither the Borrower nor any of its Subsidiaries, nor any
director, officer, agent, employee or Affiliate of the Borrower or any of its
Subsidiaries is currently subject to any material U.S. sanctions administered by
OFAC, and the Borrower will not directly or indirectly use the proceeds from the
Loans or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

SECTION 7.25. Perfection of Security Interest. As provided in the Interim Order
(with respect to the period prior to entry of the Final Order) and upon entry of
the Final Order (with respect to the period after entry of the Final Order),
such Order is or shall be, as applicable, effective to establish and perfect the
Collateral Agent’s security interest in the Collateral of the Borrower. The
Collateral and the Collateral Agent’s rights with respect to the Collateral are
not subject to any setoff, claims, withholdings, or other defenses. The Credit
Parties are the owners of the Collateral, free from any Lien other than Liens
imposed under this Agreement, the Loan Documents and Permitted Liens.

 

73



--------------------------------------------------------------------------------

ARTICLE VIII

Affirmative Covenants

Until the Commitments have terminated and the principal of and interest on each
Loan and all fees payable hereunder and all other amounts payable under the Loan
Documents (other than contingent indemnification obligations) shall have been
paid in full, the Borrower covenants and agrees with the Lenders that:

SECTION 8.01. Financial Statements; Other Information.

(a) The Borrower shall deliver to the Administrative Agent, within 120 days
after the end of each of its fiscal years, an Officer’s Certificate (provided,
however, that one of the signatories to each such Officer’s Certificate must
state that he or she is the Borrower’s principal executive officer, principal
financial officer or principal accounting officer), as to such officer’s
knowledge, following due investigation, of the Borrower’s compliance with all
conditions and covenants under this Agreement (without regard to any period of
grace or requirement of notice provided under this Agreement) and in the event
any Default under this Agreement exists, such Officer’s Certificate shall
specify the nature of such Default. Each such Officer’s Certificate shall also
notify the Administrative Agent should the Borrower elect to change the manner
in which it fixes its fiscal year end.

(b) So long as the Borrower is subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act, to the extent not prohibited by
the Exchange Act, the Borrower will make available to the Administrative Agent
and the Lenders, the annual reports and the information, documents and other
reports (or copies of such portions of any of the foregoing as the SEC may by
rules and regulations prescribe) that are specified in Sections 13 and 15(d) of
the Exchange Act and applicable to a U.S. corporation within the time periods
specified therein with respect to an accelerated filer. The availability of the
foregoing materials on the SEC’s website or on the Borrower’s website shall be
deemed to satisfy the foregoing delivery obligations. In the event that the
Borrower is no longer required to file such reports, documents and information
with the SEC pursuant to the Exchange Act, the Borrower will deliver to the
Administrative Agent and the Lenders, (i) within 95 days after the end of each
fiscal year, its audited consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Borrower and its consolidated subsidiaries as of the close of such fiscal
year and the results of its operations and the operations of such subsidiaries
during such year, together with comparative figures for the immediately
preceding fiscal year, all certified by its independent certified public
accountants (which must be one of the “big 4” accounting firms) as fairly
presenting the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
except such financial statements will not be required to have adjustments
required under GAAP related to periodic fair market value adjustments (including
assessments of impairment) and deferred tax adjustments and (ii) within 50 days
after the end of each of the first three fiscal quarters of each fiscal year,
its consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of the Borrower and its
consolidated subsidiaries as of the close of such fiscal quarter and the results
of its operations and the operations of such subsidiaries during such fiscal
quarter and the then elapsed portion of the fiscal year, and comparative figures
for the same periods in the immediately preceding fiscal

 

74



--------------------------------------------------------------------------------

year, all certified by one of its Financial Officers as fairly presenting the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP except
such financial statements will not be required to have adjustments required
under GAAP related to periodic fair market value adjustments (including
assessments of impairment) and deferred tax adjustments, financial statement
notes and are subject to normal year-end audit adjustments.

(c) So long as not contrary to the then current recommendations of the American
Institute of Certified Public Accountants, the annual financial statements
delivered pursuant to paragraph (b) above shall be accompanied by a written
report of the Borrower’s independent certified public accountants (who shall be
a firm of established national reputation) stating (A) that their audit
examination has included a review of the terms of this Agreement and the
Indebtedness hereunder as they relate to accounting matters, and (B) whether, in
connection with their audit examination, any Default has come to their attention
and if such a Default has come to their attention, specifying the nature and
period of existence thereof; provided, however, that, without any restriction as
to the scope of the audit examination, such independent certified public
accountants shall not be liable by reason of any failure to obtain knowledge of
any such Default that would not be disclosed in the course of an audit
examination conducted in accordance with generally accepted auditing standards.

(d) (i) If any Default has occurred and is continuing or (ii) if the
Administrative Agent seeks to exercise any remedy under this Agreement with
respect to a claimed Default under this Agreement, the Borrower shall promptly,
and in any event within five days after a Responsible Officer becoming aware
thereof, deliver notice thereof to the Administrative Agent and each Lender, at
its address set forth in Section 12.01 hereof, by registered or certified mail
or by facsimile transmission followed by hard copy by registered or certified
mail, accompanied by an Officer’s Certificate setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

(e) The Borrower will furnish to the Administrative Agent and each Lender:

(i) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.

(ii) Information Regarding Borrower and Guarantors. Prompt written notice (and
in any event within 30 days prior thereto) of any change (A) in the Borrower or
any Guarantor’s corporate name or in any trade name used to identify such Person
in the conduct of its business or in the ownership of its Properties, (B) in the
location of the Borrower or any Guarantor’s chief executive office or principal
place of business, (C) in the Borrower or any Guarantor’s identity or corporate
structure or in the jurisdiction in which such Person is incorporated or formed,
(D) in the Borrower or any Guarantor’s jurisdiction of organization or such
Person’s organizational identification number in such jurisdiction of
organization, and (E) in the Borrower or any Guarantor’s federal taxpayer
identification number.

 

75



--------------------------------------------------------------------------------

(iii) Notices of Certain Changes. Promptly, but in any event within five
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the Organizational Documents, any preferred stock designation
or any other organic document of the Borrower or any Subsidiary.

(iv) Updates to DIP Budget. In form and substance satisfactory to the Required
Lenders in their sole and absolute discretion, monthly updates, by the first
Business Day of each month, (and, during the period from the Subsequent DIP
Budget Availability Date to the Gomez #9 Availability Date, weekly updates) to
the monthly portion of the DIP Budget to reflect actual historical performance,
variance reports and a roll forward of the initial 18 month period, as well as
any adjustments in amounts approved by the Required Lenders in their sole and
absolute discretion, and weekly updates (by the first Business Day of each week)
to that portion of the DIP Budget consisting of the 13-week cash flow forecast,
to reflect actual performance for the prior week, variance reports and a roll
forward of the 13-week period, as well as any adjustments in amounts approved by
the Required Lenders in their sole and absolute discretion.

(v) Project Budgets. Within (a) thirty (30) days after the Closing Date, the
Clipper Project Budget in form and substance satisfactory to the Required
Lenders in their sole and absolute discretion and (b) thirty (30) days after
achievement of commercial operation at the Clipper Project, the Gomez #9 Project
Budget in form and substance satisfactory to the Required Lenders in their sole
and absolute discretion.

(vi) Updates to Project Budgets. After delivery of the Project Budgets in
accordance with clause (v) above, in form and substance satisfactory to the
Required Lenders, monthly updates, by the first Business Day of each month, to
each Project Budget to reflect actual historical performance, variance reports
and a roll forward of the initial period covered thereby, as well as any
adjustments in amounts approved by the Required Lenders in their sole and
absolute discretion.

(vii) Bankruptcy Case Filings. Reasonably prior to filing with the Bankruptcy
Court, copies of all material pleadings, motions, applications, judicial or
financial information and other documents filed by or on behalf of any of the
Credit Parties with the Bankruptcy Court or distributed to the Creditors’
Committee, any creditors or equity holders of the Borrower or any holders of
obligations for Production Payments and Reserve Sales or similar obligations.

(viii) Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including, without limitation, any
Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request. All information made available pursuant to any such
request, or otherwise pursuant to the requirements of this Agreement, shall be
posted and made available for review by all Lenders (and prospective lenders,
subject to Section 12.11).

 

76



--------------------------------------------------------------------------------

SECTION 8.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of (a) the filing or
commencement of, or the threat in writing of, any action, suit, proceeding,
investigation or arbitration by or before any arbitrator or Governmental
Authority against or affecting the Borrower or any Affiliate thereof not
previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Lenders) that, in either case, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect and (b) any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

SECTION 8.03. Organizational Existence. The Borrower shall do or cause to be
done, at its own cost and expense, all things necessary to preserve and keep in
full force and effect its organizational existence and the organizational
existence of each of Guarantor and Restricted Subsidiaries in accordance with
the respective Organizational Documents of each such Restricted Subsidiary and
the material rights (charter and statutory) and franchises of each Credit Party
and each such Restricted Subsidiary; provided, however, that the Borrower shall
not be required to preserve, with respect to itself, any material right or
franchise and, with respect to any of its Restricted Subsidiaries, any such
existence, material right or franchise, if the Board of Directors of the
Borrower shall determine in the exercise of reasonable business judgment, that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower and its Subsidiaries, taken as a whole.

SECTION 8.04. Payment of Taxes and Other Claims. The Borrower shall, subject to
applicable order of the Bankruptcy Court, pay or discharge or cause to be paid
or discharged, before the same shall become delinquent, and in accordance with
the DIP Budget: (i) all material Taxes, assessments and governmental charges
(including withholding taxes and any penalties, interest and additions to taxes)
levied or imposed on or after the Petition Date upon it, any other Credit Party
or any of its Restricted Subsidiaries or properties of it, any other Credit
Party or any of its Restricted Subsidiaries, (ii) all material lawful claims
arising on or after the Petition Date for labor, materials and supplies that, if
unpaid, might by law become a Lien upon the property of the Borrower, any Credit
Party or any of the Restricted Subsidiaries and (iii) all obligations under the
Borrower’s Production Payments and Reserve Sales in accordance with their
respective terms as in effect on the Petition Date and subject to any order of
the Bankruptcy Court with respect thereto; provided, however, that the Borrower
shall not be required to pay or discharge or cause to be paid or discharged any
such Tax, assessment, charge or claim whose amount, applicability or validity is
being contested in good faith by appropriate negotiations or proceedings
properly instituted and diligently conducted for which adequate reserves, to the
extent required under GAAP, have been taken.

SECTION 8.05. Performance of Obligations under Loan Documents. The Borrower will
pay the Indebtedness pursuant to the terms hereof, and the Borrower will, and
will cause each Restricted Subsidiary to, do and perform every act and discharge
all of the obligations to be performed and discharged by them under the Loan
Documents, including, without limitation, this Agreement, at the time or times
and in the manner specified.

SECTION 8.06. Maintenance of Properties. The Borrower shall, and shall cause
each of the Restricted Subsidiaries to, maintain all properties used or useful
in the conduct of its

 

77



--------------------------------------------------------------------------------

business in good working order and condition (subject to ordinary wear and tear)
and make all necessary repairs, renewals, replacements, additions, betterments
and improvements thereto and actively conduct and carry on its business;
provided, however, that nothing in this Section 8.06 shall prevent the Borrower
or any of the Restricted Subsidiaries from discontinuing the operation and
maintenance of any of its properties, if such discontinuance is (i) in the
ordinary course of business pursuant to customary business terms or (ii) in the
good faith judgment of the respective Boards of Directors or other governing
body of the Borrower or such Restricted Subsidiary, as the case may be,
desirable in the conduct of their respective businesses and is not
disadvantageous in any material respect to the Lenders.

SECTION 8.07. Insurance. The Borrower shall provide or cause to be provided, for
itself and each of the Restricted Subsidiaries, insurance (including appropriate
self-insurance) against loss or damage of the kinds that, in the good faith
judgment of the Borrower, are adequate and appropriate for the conduct of the
business of the Borrower and its Restricted Subsidiaries in a prudent manner,
with reputable insurers or with the government of the United States of America,
Canada or an agency or instrumentality thereof, in such amounts, with such
deductibles, and by such methods as shall be customary, in the good faith
judgment of the Borrower, for companies similarly situated in the industry. The
loss payable clauses or provisions in said insurance policy or policies insuring
any of the collateral for the Loans shall be endorsed in favor of and made
payable to the Administrative Agent as its interests may appear and such
policies shall name the Administrative Agent and the Lenders as “additional
insureds” and provide that the insurer will endeavor to give at least 30 days
(or 10 days as to any failure to pay premium) prior notice of any cancellation
to the Administrative Agent. Any such insurance policies may also cover risks
attributable to the assets and operations of Unrestricted Subsidiaries, and in
such event, the loss payable clauses or provisions may name parties other than
the Administrative Agent as “additional insureds” as such other parties’
interests may appear in respect of such loss.

SECTION 8.08. Books and Records; Inspection Rights. The Borrower will, and will
cause each Credit Party and Restricted Subsidiary to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each Credit Party and Restricted Subsidiary to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice and during normal business hours, to visit and
inspect its Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

SECTION 8.09. Compliance with Laws. The Borrower shall comply, and shall cause
each of its Restricted Subsidiaries to comply, with all applicable statutes,
rules, regulations, orders and restrictions of the United States of America, all
states and municipalities thereof, and of any governmental department,
commission, board, regulatory authority, bureau, agency and instrumentality of
the foregoing, in respect of the conduct of its respective businesses and the
ownership of its respective properties, except for such noncompliance as could
not singly or in the aggregate reasonably be expected to have a Material Adverse
Effect.

 

78



--------------------------------------------------------------------------------

SECTION 8.10. Environmental Matters.

(a) The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Restricted Subsidiary and each Restricted
Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not Release or threaten to Release, and shall
cause each Restricted Subsidiary not to Release or threaten to Release, any
Hazardous Material on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties or any other property offsite the Property to the
extent caused by the Borrower’s or any of its Subsidiaries’ operations except in
compliance with applicable Environmental Laws, the Release or threatened Release
of which could reasonably be expected to have a Material Adverse Effect;
(iii) timely obtain or file, and shall cause each Subsidiary to timely obtain or
file, all Environmental Permits, if any, required under applicable Environmental
Laws to be obtained or filed in connection with the operation or use of the
Borrower’s or its Subsidiaries’ Properties, which failure to obtain or file
could reasonably be expected to have a Material Adverse Effect; (iv) promptly
commence and diligently prosecute to completion, and shall cause each Subsidiary
to promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future Release or threatened Release of
any Hazardous Material on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect;
(v) conduct, and cause its Subsidiaries to conduct, their respective operations
and businesses in a manner that will not expose any Property or Person to
Hazardous Materials that could reasonably be expected to form the basis for a
claim for damages or compensation; and (vi) establish and implement, and shall
cause each Subsidiary to establish and implement, such procedures as may be
necessary to continuously determine and assure that the Borrower’s and its
Subsidiaries’ obligations under this Section 8.10 (a) are timely and fully
satisfied, which failure to establish and implement could reasonably be expected
to have a Material Adverse Effect.

(b) The Borrower will promptly, but in no event later than five Business Days
following the occurrence of a triggering event, notify the Administrative Agent
and the Lenders in writing of any threatened action, investigation or inquiry by
any Governmental Authority or any threatened demand or lawsuit by any Person
against the Borrower or its Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any Environmental Laws if the Borrower
could reasonably anticipate that such action will result in liability (whether
individually or in the aggregate) that would have a Material Adverse Effect.

(c) The Borrower will, and will cause each Subsidiary to, provide environmental
assessments, audits and tests in accordance with the most current version of the
American Society of Testing Materials standards upon request by the
Administrative Agent or the Required Lenders (or as otherwise required to be
obtained by the Administrative Agent or the Lenders by any Governmental
Authority).

 

79



--------------------------------------------------------------------------------

SECTION 8.11. Further Assurances.

(a) The Borrower at its sole expense will, and will cause each Restricted
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent or Required Lenders to comply with, cure any defects or
accomplish the conditions precedent, covenants and agreements of the Borrower or
any Restricted Subsidiary, as the case may be, in the Loan Documents, including
the Notes, or to further evidence and more fully describe the collateral
intended as security for the Indebtedness, or to correct any omissions in this
Agreement or the Security Instruments, or to state more fully the obligations
secured therein, or to perfect, protect or preserve any Liens created pursuant
to this Agreement or any of the Security Instruments or the priority thereof, or
to make any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent or the Required Lenders, in connection therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of the Borrower or any
other Guarantor where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.

SECTION 8.12. Reserve Reports.

(a) On or before April 1st and October 1st of each year, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report evaluating
the oil and gas reserves attributable to the Oil and Gas Properties of the
Credit Parties and their Restricted Subsidiaries as of the immediately preceding
December 31 and June 30, respectively. The Reserve Report as of December 31 of
each year shall be prepared by one or more Approved Petroleum Engineers, and the
June 30 Reserve Report of each year shall be prepared by or under the
supervision of the chief engineer of the Borrower who shall certify such Reserve
Report to be true and accurate and to have been prepared in accordance with the
procedures used in the immediately preceding December 31 Reserve Report.

(b) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a Reserve Report Certificate certifying
that in all material respects: (i) the information contained in the Reserve
Report and any other information delivered in connection therewith is true and
correct, (ii) the Borrower or its Restricted Subsidiaries owns good and
defensible title to the Oil and Gas Properties evaluated in such Reserve Report
and such Properties are free of all Liens except for Liens permitted by
Section 9.03, (iii) except as set forth on an exhibit to the certificate, on a
net basis there are no take or pay or other prepayments, with respect to its Oil
and Gas Properties evaluated in such Reserve Report which would require the
Borrower or any Restricted Subsidiary to deliver Hydrocarbons either generally
or produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (iv) none of their Oil and Gas
Properties have been sold since the date of the last Reserve Report except as
set forth on an exhibit to the certificate, which certificate shall list all of
its Oil and Gas Properties sold and in such detail as reasonably

 

80



--------------------------------------------------------------------------------

required by the Administrative Agent, (v) attached to the certificate is a list
of all marketing agreements entered into subsequent to the later of the Closing
Date or the most recently delivered Reserve Report which the Borrower could
reasonably be expected to have been obligated to list on Schedule 7.19 had such
agreement been in effect on the Closing Date and (vi) attached thereto is a
schedule of the Oil and Gas Properties evaluated by such Reserve Report that are
Mortgaged Properties.

(c) The Borrower shall at all times cooperate with the Approved Petroleum
Engineers so as to enable them to produce all reports required by, or
contemplated to be delivered under, this Agreement.

SECTION 8.13. Title Information.

(a) Within 60 days following the request of the Administrative Agent or Required
Lenders, the Borrower will deliver title information in form and substance
acceptable to the Administrative Agent and Required Lenders covering the Oil and
Gas Properties evaluated by the Reserve Report most recently delivered pursuant
to Section 8.12 and located in, or in U.S. Federal waters adjacent to, the
United States.

(b) If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 90 days of notice from the
Administrative Agent or Required Lenders that title defects or exceptions exist
with respect to such additional Properties, cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information.

SECTION 8.14. Additional Collateral; Additional Guarantors.

(a) If the Borrower or any of its Restricted Subsidiaries acquires any Oil and
Gas Properties located in, or in U.S. Federal waters adjacent to, the United
States or other assets not covered by the liens of the Orders on the Closing
Date, the Borrower and Guarantors shall promptly grant a mortgage and security
interest in all such properties to the Collateral Agent. All such Liens will be
created and perfected by and in accordance with the provisions of the Orders and
such deeds of trust, security agreements and financing statements or other
Security Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording purposes
together with such opinions of counsel as may be reasonably requested by the
Collateral Agent or the Required Lenders. In order to comply with the foregoing,
if any Restricted Subsidiary places a Lien on its Oil and Gas Properties and
such Restricted Subsidiary is not a Guarantor, then it shall become a Guarantor
and comply with Section 8.14(b).

(b) In the event that (i) any Restricted Subsidiary is or becomes a Material
Domestic Subsidiary or (ii) any Domestic Subsidiary (other than an Unrestricted
Subsidiary) incurs or Guarantees any Debt, the Borrower shall promptly cause
such Restricted Subsidiary to Guarantee the Indebtedness pursuant to the
Guarantee and Collateral Agreement. In connection with any such guaranty, the
Borrower shall, or shall cause such Restricted Subsidiary to, (A) execute and
deliver a supplement to the Guarantee and Collateral Agreement executed by such

 

81



--------------------------------------------------------------------------------

Subsidiary, (B) pledge all of the Capital Stock of such Subsidiary (including,
without limitation, delivery of original stock certificates evidencing the
Capital Stock of such Subsidiary, together with an appropriate undated stock
powers for each certificate duly executed in blank by the registered owner
thereof) owned by the Borrower or such Material Domestic Subsidiary and
(C) execute and deliver such other additional closing documents, certificates
and legal opinions as shall reasonably be requested by the Administrative Agent
or the Required Lenders.

(c) In the event that any Credit Party or any Domestic Subsidiary becomes the
owner of a Material Foreign Subsidiary, then the Borrower shall promptly, or
shall cause such Credit Party or Domestic Subsidiary to promptly, pledge the
Capital Stock (or, if, in the good faith judgment of the Borrower, doing so
would result in material adverse tax consequences to the Credit Parties, pledge
Capital Stock representing 65% of the total combined voting power of all classes
of stock entitled to vote and 100% of any other class of stock) of such Material
Foreign Subsidiary (including, without limitation, delivery of original stock
certificates evidencing such Capital Stock of such Material Foreign Subsidiary,
together with appropriate stock powers for each certificate duly executed in
blank by the registered owner thereof) owned by the Borrower or such Domestic
Subsidiary and execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent or the Required Lenders.

SECTION 8.15. ERISA Compliance. The Borrower will promptly furnish and will
cause the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) promptly after the filing thereof with the United
States Secretary of Labor or the Internal Revenue Service, copies of each annual
and other report with respect to each Plan or any trust created thereunder, and
(ii) immediately upon becoming aware of the occurrence of any non-exempt
“prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code, in connection with any Plan or any trust created thereunder, a
written notice signed by a Responsible Officer of the Borrower, the Subsidiary
or the ERISA Affiliate, as the case may be, specifying the nature thereof, what
action the Borrower, the Subsidiary or the ERISA Affiliate is taking or proposes
to take with respect thereto, and, when known, any action taken or proposed by
the Internal Revenue Service or the Department of Labor with respect thereto.

SECTION 8.16. Capital Stock. The Borrower shall, and shall cause each other
Credit Party to, pledge all (or, if with respect to Foreign Subsidiaries, in the
good faith judgment of the Borrower, doing so would result in material adverse
tax consequences to the Credit Parties, pledge Capital Stock representing 65% of
the total combined voting power of all classes of stock entitled to vote and
100% of any other class of stock) of the Capital Stock owned directly by such
Person in any Subsidiary, including the SPV Holdcos but excluding the other
Infrastructure Subsidiaries, to the Administrative Agent to secure the
Indebtedness.

SECTION 8.17. CRO. On or before the twenty-fifth (25th) day after the Petition
Date, the Borrower shall have filed with the Bankruptcy Court an application to
appoint a CRO. The Borrower shall confer with the Administrative Agent and
Required Lenders in selecting a CRO. Once approved by the Bankruptcy Court and
appointed, the Borrower shall permit the Administrative Agent and Lenders to
communicate directly with the CRO.

 

82



--------------------------------------------------------------------------------

SECTION 8.18. Commodity Agreements. On or before the date that the Final Order
is entered, the Borrower shall have received Bankruptcy Court approval to enter
into, and shall have entered into and delivered to the Administrative Agent and
Lenders copies of, Commodity Agreements reasonably satisfactory to the
Administrative Agent and the Required Lenders covering at least 50% of the
Borrower’s oil and gas production (after owner reservations but before
Production Payments and Reserve Sales) for a period of at least 12 months from
the Closing Date, so long as the establishment costs relating to such commodity
hedging arrangements shall at no time exceed in the aggregate $3,000,000. The
Borrower shall maintain such Commodity Agreements in full force and effect for
such 12 month period.

SECTION 8.19. Financial Covenants.

(a) Monthly Measurement. The Borrower shall comply with the following financial
covenant and to evidence such compliance, shall provide to the Administrative
Agent and each Lender not later than two (2) Business Days after receipt by the
Borrower of the buyer remittance reports relating to the month then ended, but
in no event more than 30 days after the end of the such month, a certificate of
a Financial Officer evidencing that, when measured as of the end of the such
month, the Borrower has produced no less than the BOE per day (on a monthly
average basis) specified on Schedule 8.19 for such month; provided that all such
minimum amounts shall be adjusted on a reasonable basis for a period not to
exceed sixty (60) days based on outages due to Acts of God.

(b) Weekly Measurements. The Borrower shall comply with the following financial
covenants and to evidence such compliance, shall provide to the Administrative
Agent and each Lender at the close of business on the second Business Day of
each week (or, in the case of clause (i) below, within five (5) Business Days
after the end of each week), a certificate of a Financial Officer evidencing
that, when measured as of the end of the prior week:

(i) the Credit Parties have produced a minimum production of BOE per day (on a
rolling four-week average basis) of not less than the amount specified on
Schedule 8.19 for such rolling four-week period; provided, however, that the
Borrower shall not be deemed to have breached this financial covenant unless the
Borrower fails to comply for two consecutive testing periods; and provided
further that all such minimum amounts shall be adjusted on a reasonable basis
for a period not to exceed sixty (60) days based on outages due to Acts of God;

(ii) at all times from and after the entry of the Final Order, the Credit
Parties have Liquidity of no less than $20,000,000;

(iii) the Credit Parties’ expenditures for those line items highlighted in
yellow on Exhibit D-1 for such week have complied with the DIP Budget or, as
applicable, the relevant Project Budget, within a variance of: (A) 10% with
respect to Capital Expenditures on a line item and aggregate basis (B) 10% with
respect to general and administrative expenditures on an aggregate basis (C) 10%
with respect to Total Financing Disbursements on an aggregate basis and (D) 20%
with respect to all other expenditures highlighted in yellow on Exhibit D-1 on a
line item basis and (E) for 10% with respect to each week’s Total Weekly
Disbursements (meaning all expense line items) on an aggregate basis; and

 

83



--------------------------------------------------------------------------------

(iv) without limiting clause (iii) above, the aggregate amount of the Borrower’s
outstanding accounts payable (based on the accounts payable account within the
Borrower’s general ledger) as of the end of such week does not exceed the amount
specified in the Budgets.

SECTION 8.20. Post-Closing Deliveries.

(a) On or before the date that is thirty (30) days after the date hereof,
deliver to the Administrative Agent (who shall promptly deliver copies of the
same to the Lenders) versions of Schedules P-1 and 9.11 that include
descriptions of all agreements (and, with respect to Schedule P-1, Liens
granted) giving rise to the payments and transfers set forth in the “Divisions
of Interests” delivered as Schedules P-1 and 9.11 as of the Closing Date.

(b) On or before the date that is thirty (30) days after the date hereof,
deliver to the Collateral Agent (i) all of the Security Instruments, duly
executed by the Borrower, (ii) opinions of counsel (including applicable local
counsel) to the Borrower with respect to the Security Instruments and
(iii) certificates or other applicable instruments evidencing any stock or
promissory notes pledged pursuant to the Security Instruments, together with
applicable executed stock powers and allonges.

ARTICLE IX

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than contingent indemnification
obligations) have been paid in full, the Borrower covenants and agrees with the
Lenders that:

SECTION 9.01. Bankruptcy Case. None of the Credit Parties shall, and none shall
permit any of their respective Subsidiaries to, seek, consent or suffer to exist
without the Required Lenders’ prior written consent (a) any modification, stay,
vacation or amendment to the Orders; (b) a priority claim for any administrative
expense or unsecured claim against any Credit Party (now existing or hereafter
arising of any kind or nature whatsoever, including without limitation any
administrative expense of the kind specified in Section 503(b), 506(c) or 507(b)
of the Bankruptcy Code) equal or superior to the priority claim of the Agents
and the Lenders in respect of the Indebtedness, other than the Carve Out;
(c) any Lien on any Collateral having a priority equal or senior to the Liens in
favor of the Collateral Agent and the Lenders in respect of the Indebtedness or
the Prepetition Obligations, except for legal, valid and enforceable Permitted
Prior Liens and Senior Statutory Liens entitled to priority under applicable
law; (d) any extension of the period of exclusivity for any Credit Party to file
a chapter 11 plan beyond 180 days after the Petition Date without the consent of
the Required Lenders; and (e) any motion to prescribe procedures governing the
conduct or approval of the sale of all or substantially all of the assets,
properties or Capital Stock or other equity interests of the Credit Parties
pursuant to Section 363 of the Bankruptcy Code except for a Permitted Sale.

SECTION 9.02. Debt. The Borrower will not, and will not permit any other Credit
Party or Restricted Subsidiary to, incur, create, assume or suffer to exist any
Debt and the Borrower will not permit any other Credit Party or Restricted
Subsidiary to issue any Preferred Stock, except:

(a) Indebtedness created hereunder or under the other Loan Documents and the
Prepetition Hedge Obligations.

 

84



--------------------------------------------------------------------------------

(b) Guarantees by the Borrower or any Guarantor of Debt of the Borrower or any
Guarantor, as the case may be, Incurred in accordance with the provisions of
this Agreement; provided that in the event that such Debt is a Subordinated
Obligation of the Borrower or a Guarantor, the related Guarantee shall be
subordinated in right of payment to the Indebtedness arising under the Loan
Documents to at least the same extent as such Debt.

(c) Debt in respect of the Commodity Agreements entered into pursuant to
Section 8.18 or in respect to other Swap Agreements which are otherwise approved
by the Agent and Required Lenders.

(d) The Second Lien Notes and any Guarantees thereof.

(e) Debt in the form of workers’ compensation claims, payment obligations in
respect of health or other types of social security benefits, unemployment or
other insurance or self-insurance obligations, reclamation, statutory
obligations, bankers’ acceptances, bid, appeal, reimbursement, performance,
surety and similar bonds and completion Guarantees provided by the Borrower, a
Credit Party or a Restricted Subsidiary in the ordinary course of business and
any Guarantees or letters of credit functioning as or supporting any of the
foregoing bonds or obligations or other similar obligations in the ordinary
course of business and consistent with past practice (in each case, other than
for an obligation for money borrowed).

(f) Capital Stock (other than Disqualified Stock) of the Borrower or any of the
Guarantors issued and outstanding as of the Closing Date.

(g) Debt incurred prior to the commencement of the Bankruptcy Case and existing
on the Petition Date as set forth on Schedule 9.02, but not any extensions,
renewals or replacements of such Debt.

(h) Debt consisting of surety bonds or other financial assurances or security in
favor of the BOEM (the “BOEM Bonds”); provided that the cumulative amount of
expenditures and/or security (including any cash collateral deposits) incurred
or provided to support or otherwise obtain the issuance of BOEM Bonds, plus the
amount of plugging and abandonment expenditures, during the period from and
including the Petition Date through and including the date of determination
shall not 110% of the amount specified for such type of incremental bonding or
collateral requirements and plugging and abandonment expenses in the DIP Budget.

(i) The Specified Permitted Debt.

(j) In each case, to the extent existing as of the Petition Date and arising
pursuant to an agreement set forth on Schedule 9.11 (which, as of the Closing
Date and until the date that is 30 days after the Closing Date, shall be copies
of the “Divisions of Interests” for the Borrower’s oil and gas leases, and on
and after the date that is 30 days after the Closing Date,

 

85



--------------------------------------------------------------------------------

shall be a description of all such agreements), obligations with respect to
(i) Production Payments and Reserve Sales, (ii) overriding royalty interests in
the form of net profits interests in Oil and Gas Properties granted to vendors
in exchange for Oil and Gas Property development services related to such Oil
and Gas Properties and (iii) farm-out agreements, farm-in agreements, division
orders, contracts for the sale, purchase, exchange, transportation, gathering or
processing of Hydrocarbons, unitizations and pooling designations, declarations,
orders and agreements, development agreements, joint venture agreements,
partnership agreements, operating agreements, royalties, working interests, net
profits interests, joint interest billing arrangements, participation
agreements, production sales contracts, area of mutual interest agreements, oil
and gas leases, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or geophysical permits or agreements, and other agreements which are
customary in the Oil and Gas Business.

For purposes of determining compliance with, and the outstanding principal
amount of any particular Debt Incurred pursuant to and in compliance with, this
Section 9.02:

(i) Guarantees of, or obligations in respect of letters of credit supporting,
Debt which is otherwise included in the determination of a particular amount of
Debt shall not be included;

(ii) Debt permitted by this Section 9.02 need not be permitted solely by
reference to one provision permitting such Debt but may be permitted in part by
one such provision and in part by one or more other provisions of this
Section 9.02 permitting such Debt; and

(iii) the amount of Debt issued at a price that is less than the principal
amount thereof will be equal to the amount of the liability in respect thereof
determined in accordance with GAAP.

Accrual of interest, accrual of dividends, the amortization of debt discount or
the accretion of accreted value, the payment of interest in the form of
additional Debt, the payment of dividends in the form of additional shares of
Preferred Stock or Disqualified Stock and unrealized losses or charges in
respect of Hedging Obligations (including those resulting from the application
of Statement of Financial Accounting Standard No. 133) will not be deemed to be
an Incurrence of Debt for purposes of this Section 9.02. The amount of any Debt
outstanding as of any date shall be (i) the accreted value thereof in the case
of any Debt issued with original issue discount and (ii) the principal amount or
liquidation preference thereof, together with any interest thereon that is more
than 30 days past due, in the case of any other Debt.

If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary, any
Debt of such Subsidiary shall be deemed to be Incurred by a Restricted
Subsidiary as of such date (and, if such Debt is not permitted to be Incurred as
of such date under this Section 9.02, the Borrower shall be in Default of this
Section 9.02).

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Debt, the U.S. dollar-equivalent principal
amount of Debt denominated in a

 

86



--------------------------------------------------------------------------------

foreign currency shall be calculated based on the relevant currency Exchange
Rate in effect on the date such Debt was Incurred, in the case of term Debt, or
first committed, in the case of revolving credit Debt; provided that if such
Debt is Incurred to refinance other Debt denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency Exchange Rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Debt does not exceed the principal amount of such Debt being
refinanced. Notwithstanding any other provision of this Section 9.02, the
maximum amount of Debt that the Borrower may Incur pursuant to this Section 9.02
shall not be deemed to be exceeded solely as a result of fluctuations in the
Exchange Rate of currencies. The principal amount of any Debt Incurred to
refinance other Debt, if Incurred in a different currency from the Debt being
refinanced, shall be calculated based on the currency Exchange Rate applicable
to the currencies in which such Refinancing Debt is denominated that is in
effect on the date of such refinancing. This Agreement will not treat
(1) unsecured Debt as subordinated or junior to secured Debt merely because it
is unsecured or (2) senior Debt as subordinated or junior to any other senior
Debt merely because it has a junior priority with respect to the same
collateral.

SECTION 9.03. Liens. The Borrower shall not, and shall not permit any Credit
Party or any of its Restricted Subsidiaries to, directly or indirectly, create,
Incur or suffer to exist any Lien on any asset or property of such Person other
than Permitted Liens.

SECTION 9.04. Dividends, Distributions and Redemptions; Repayment of Debt;
Investments. The Borrower will not, and will not permit any Credit Party or any
of its Restricted Subsidiaries, directly or indirectly, to (each of the
following a “Restricted Payment”):

(a) declare or pay any dividend or make any payment or distribution on or in
respect of the Borrower’s Capital Stock,

(b) purchase, redeem, defease, retire or otherwise acquire for value any Capital
Stock of the Borrower or any direct or indirect parent of the Borrower,

(c) pay or discharge, or cause to be paid or discharged, any Debt or other
obligation of such Credit Party or Restricted Subsidiary other than payments:
(i) set forth in the DIP Budget and approved by the Bankruptcy Court,
(ii) required to be made to the Prepetition Agent and the holders of the
Prepetition Obligations pursuant to the Orders, (iii) consented to by the
Required Lenders in their sole and absolute discretion, or (iv) as required in a
Reorganization Plan, on or after the effective date of the Reorganization Plan,

(d) make any Restricted Investment in any Person.

SECTION 9.05. Rejection of Leases. The Borrower shall not, and shall not permit
any Credit Party or Restricted Subsidiary to, reject or permit to be deemed to
be rejected any leases with respect to Oil and Gas Properties without prior
notice to and prompt consultation with the Lenders at least thirty (30) days
before the filing of any motion for rejection or the deemed rejection of any
such lease.

 

87



--------------------------------------------------------------------------------

SECTION 9.06. Nature of Business; International Operations. The Borrower will
not, and will not permit any Credit Party or Restricted Subsidiary to, engage in
any business other than the Oil and Gas Business. The Borrower will not permit
(a) the SPV Holdcos to engage in any business activities, own any assets or have
any liabilities other than ownership of the Capital Stock of Subsidiaries and
activities, ownership of immaterial assets and contractual rights, in each case,
incidental to the foregoing and to the maintenance of its corporate existence
and (b) the Inactive Subsidiaries to engage in any business activities, own any
assets or have any liabilities.

SECTION 9.07. Capital Expenditures. The Borrower will not, and will not permit
any Credit Party or Restricted Subsidiary to make or contract to make any
Capital Expenditures other than as permitted under the DIP Budget and the
applicable Project Budgets.

SECTION 9.08. Proceeds of Loans. The Borrower will not permit the proceeds of
the Loans to be used for any purpose other than those permitted by Section 7.21.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Exchange Act, in each case as now in effect or as the same may
hereinafter be in effect. If requested by the Administrative Agent or any
Lender, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
U-1 or such other form referred to in Regulation U, Regulation T or Regulation X
of the Board, as the case may be.

SECTION 9.09. ERISA Compliance. The Borrower will not, and will not permit any
Restricted Subsidiary to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction
(i) in connection with which the Borrower, a Subsidiary or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to subsections
(c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code except where such penalty or tax would not have a
Material Adverse Effect or (ii) that could be reasonably expected to result in a
Foreign Benefit Event;

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto except where failure would
not have a Material Adverse Effect; or

(c) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without material liability in excess of $1,000,000,
or (ii) any employee pension benefit plan, as defined in section 3(2) of ERISA,
that is subject to Title IV of ERISA, section 302 of ERISA or section 412 of the
Code.

 

88



--------------------------------------------------------------------------------

SECTION 9.10. Merger, Consolidation and Sale of All or Substantially All Assets.
The Borrower will not consolidate with or merge with or into or wind up into
(whether or not the Borrower is the surviving corporation), or convey, transfer
or lease all or substantially all its assets (determined on a consolidated
basis) in one or more related transactions to, any Person.

SECTION 9.11. Sale of Properties. The Borrower shall not, and shall not permit
any Credit Party or any of its Restricted Subsidiaries to, make any Asset
Disposition without the prior written consent of the Required Lenders other
than:

(a) In each case, to the extent existing as of the Petition Date and arising
pursuant to an agreement set forth on Schedule 9.11 (which, as of the Closing
Date and until the date that is 30 days after the Closing Date, shall be copies
of the “Divisions of Interests” for the Borrower’s oil and gas leases, and on
and after the date that is 30 days after the Closing Date, be a description of
all such agreements), the making of payments to third parties pursuant to and in
accordance with: (i) Production Payments and Reserve Sales, (ii) overriding
royalty interests in the form of net profits interests in Oil and Gas Properties
granted to vendors in exchange for Oil and Gas Property development services
related to such Oil and Gas Properties;

(b) Payments in accordance with the Budgets made to third parties pursuant to
and in accordance with farm-out agreements, farm-in agreements, division orders,
contracts for the sale, purchase, exchange, transportation, gathering or
processing of Hydrocarbons, unitizations and pooling designations, declarations,
orders and agreements, development agreements, joint venture agreements,
partnership agreements, operating agreements, royalties, working interests, net
profits interests, joint interest billing arrangements, participation
agreements, production sales contracts, area of mutual interest agreements, oil
and gas leases, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or geophysical permits or agreements, and other similar agreements which
are customary in the Oil and Gas Business; and

(c) a Permitted Sale.

SECTION 9.12. Environmental Matters. The Borrower will not, and will not permit
any Restricted Subsidiary to, cause or permit any of its Property to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to a Release or threatened Release of Hazardous Materials,
exposure to any Hazardous Materials, or to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations, Release or threatened Release, exposure, or
Remedial work could reasonably be expected to have a Material Adverse Effect.

SECTION 9.13. Transactions with Affiliates.

(a) The Borrower will not, and will not permit any Credit Party or any of its
Restricted Subsidiaries to, directly or indirectly, enter into, make, amend or
conduct any transaction (including making a payment to, the purchase, sale,
lease or exchange of any

 

89



--------------------------------------------------------------------------------

property or the rendering of any service), contract, agreement or understanding
with or for the benefit of any Affiliate of the Borrower (an “Affiliate
Transaction”) unless:

(i) the terms of such Affiliate Transaction are no less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than those that
might reasonably have been obtained in a comparable transaction at the time of
such transaction in arm’s-length dealings with a Person who is not an Affiliate
of the Borrower or such Restricted Subsidiary; and

(ii) any payments made with respect thereto are set forth in the Budgets.

(b) So long as any such payments or Investments are made in accordance with the
Budgets, Section 9.13(a) will not apply to:

(i) any Investment or Restricted Payment expressly permitted by this Agreement;

(ii) Permitted Investments of the type described in clause (e) thereof;

(iii) indemnities of officers, directors and employees of the Borrower or any of
its Restricted Subsidiaries required or permitted by bylaw or statutory
provisions and any employment agreement or other employee compensation plan or
arrangement entered into in the ordinary course of business by the Borrower or
any of its Restricted Subsidiaries;

(iv) the payment of reasonable compensation and fees paid to, and indemnity
provided on behalf of, officers, directors or employees of the Borrower or any
Restricted Subsidiary;

(v) the performance of obligations of the Borrower or any of its Restricted
Subsidiaries under the terms of any agreement to which the Borrower or any of
its Restricted Subsidiaries is a party as of or on the Closing Date, as these
agreements are in effect on the Closing Date;

(vi) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement which are no less
favorable to the Borrower and its Restricted Subsidiaries than those that would
have been obtained in a comparable transaction with an unrelated Person, and

(vii) transactions with a Person (other than an Unrestricted Subsidiary) that is
an Affiliate of the Borrower solely because the Borrower owns, directly or
through a Restricted Subsidiary, Capital Stock in such Person.

SECTION 9.14. Subsidiaries. The Borrower will not, and will not permit any
Credit Party or Restricted Subsidiary to, create or acquire any additional
Restricted Subsidiary without the written consent of the Required Lenders and
compliance with Section 8.14(b) and Section 8.14(c).

 

90



--------------------------------------------------------------------------------

SECTION 9.15. Negative Pledge Agreements; Dividend Restrictions.

(a) The Borrower will not, and will not permit any Credit Party or Restricted
Subsidiary to, create or otherwise cause or permit to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any
Credit Party or Restricted Subsidiary to:

(i) pay dividends or make any other distributions on its Capital Stock or pay
any Debt or other obligations owed to the Borrower, any Credit Party or any
Restricted Subsidiary (it being understood that the priority of any existing
Preferred Stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on Common Stock shall not be
deemed a restriction on the ability to make distributions on Capital Stock);

(ii) make any loans or advances to the Borrower, any Credit Party or any
Restricted Subsidiary (it being understood that the subordination of loans or
advances made to the Borrower or any Restricted Subsidiary to other Debt
Incurred by the Borrower or any Restricted Subsidiary shall not be deemed a
restriction on the ability to make loans or advances); or

(iii) sell, lease or transfer any of its property or assets to the Borrower or
any Restricted Subsidiary.

(b) The preceding provisions will not prohibit:

(i) any encumbrance or restriction pursuant to or by reason of an agreement in
effect at or entered into on the Closing Date so long as the remedy for any
breach thereof is unenforceable under applicable bankruptcy law;

(ii) encumbrances and restrictions contained in contracts entered into in the
ordinary course of business, not relating to any Debt, and that do not,
individually or in the aggregate, detract from the value of, or from the ability
of the Credit Parties and the Restricted Subsidiaries to realize the value of,
property or assets of the Credit Parties or any Restricted Subsidiary in any
manner material to the Credit Parties or any Restricted Subsidiary;

(iii) any encumbrance or restriction with respect to an Unrestricted Subsidiary
pursuant to or by reason of an agreement that the Unrestricted Subsidiary is a
party to entered into before the date on which such Unrestricted Subsidiary
became a Restricted Subsidiary; provided, that such agreement was not entered
into in anticipation of the Unrestricted Subsidiary becoming a Restricted
Subsidiary and any such encumbrance or restriction shall not extend to any
assets or property of the Borrower or any other Restricted Subsidiary other than
the assets and property so acquired;

(iv) with respect to any Foreign Subsidiary, any encumbrance or restriction
contained in the terms of any Debt or any agreement pursuant to which such Debt
was Incurred if either (A) the encumbrance or restriction applies only in the
event of a payment default or a default with respect to a financial covenant in
such Debt or agreement or (B) the Borrower determines that any such encumbrance
or restriction will not materially affect the

 

91



--------------------------------------------------------------------------------

Borrower’s ability to make principal or interest payments in respect of the
Indebtedness, as determined in good faith by the Board of Directors of the
Borrower, which determination shall be conclusive;

(v) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement effecting a refunding, replacement or refinancing of
Debt Incurred pursuant to an agreement referred to in clauses (i) through
(iv) or clause (xii) of this paragraph (b) or this clause (v) or contained in
any amendment, restatement, modification, renewal, supplemental, refunding,
replacement or refinancing of an agreement referred to in any such clause;
provided that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement taken as a whole are no less
favorable in any material respect to the Lenders than the encumbrances and
restrictions contained in the agreements governing the Debt being refunded,
replaced or refinanced;

(vi) in the case of clause (iii) of paragraph (a) above, any encumbrance or
restriction:

(A) that restricts in a customary manner the subletting, assignment or transfer
of any property or asset that is subject to a lease (including leases governing
leasehold interests or farm-in agreements or farm-out agreements relating to
leasehold interests in Oil and Gas Properties), license or similar contract, or
the assignment or transfer of any such lease (including leases governing
leasehold interests or farm-in agreements or farm-out agreements relating to
leasehold interests in Oil and Gas Properties), license (including, without
limitation, licenses of intellectual property) or other contract;

(B) contained in mortgages, pledges or other security agreements permitted under
this Agreement securing Debt of the Borrower or a Restricted Subsidiary to the
extent such encumbrances or restrictions restrict the transfer of the property
subject to such mortgages, pledges or other security agreements;

(C) contained in Hedging Obligations permitted from time to time under this
Agreement;

(D) pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Credit Parties
or any Restricted Subsidiary;

(E) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; or

(F) provisions with respect to the disposition or distribution of assets or
property in operating agreements, joint venture agreements, development
agreements, area of mutual interest agreements and other agreements that are
customary in the Oil and Gas Business, entered into in the ordinary course of
business and not prohibited under this Agreement;

 

92



--------------------------------------------------------------------------------

(vii) (A) purchase money obligations for property acquired in the ordinary
course of business and not prohibited under this Agreement and (B) Capitalized
Lease Obligations permitted under this Agreement, in each case, that impose
encumbrances or restrictions of the nature described in clause (iii) of
paragraph (a) above on the property so acquired;

(viii) any encumbrance or restriction with respect to a Restricted Subsidiary
(or any of its property or assets) imposed pursuant to an agreement entered into
for the direct or indirect sale or disposition of all or a portion of the
Capital Stock or assets of such Restricted Subsidiary (or the property or assets
that are subject to such restriction) pending the closing of such sale or
disposition if such sale or disposition is permitted hereunder;

(ix) encumbrances or restrictions arising or existing by reason of applicable
law or any applicable rule, regulation or order;

(x) supermajority voting requirements existing under corporate charters, bylaws,
stockholders agreements and similar documents and agreements;

(xi) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business; provided, that,
the breach of any such restrictions shall not have given rise to any actions
which are not stayed pursuant to Section 362 of the Bankruptcy Code; and

(xii) the Indenture as in effect as of the Closing Date.

SECTION 9.16. Amendments to Certain Agreements. The Borrower shall not, and
shall not permit any other Credit Party or Restricted Subsidiary to amend, amend
and restate, supplement or otherwise modify any Platform Use Agreement or any
agreement set forth on Schedule 9.11 (which, as of the Closing Date and until
the date that is 30 days after the Closing Date, shall be copies of the
“Divisions of Interests” for the Borrower’s oil and gas leases, and on and after
the date that is 30 days after the Closing Date, shall be a description of all
such agreements) or otherwise governing any Production Payments and Reserve
Sales, overriding royalty interest, net profits interest or other similar
arrangement in a manner that would materially increase or extend the Borrower’s
monetary obligations thereunder.

SECTION 9.17. Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries.

(a) Schedule 7.14 sets forth all the Restricted Subsidiaries. Unless designated
as an Unrestricted Subsidiary on Schedule 7.14 as of the Closing Date or
thereafter, with the written consent of the Required Lenders, assuming
compliance with Section 9.17(b), any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

(b) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that immediately after giving effect to such designation,
no Default shall have occurred and be continuing or would occur as a consequence
thereof.

 

93



--------------------------------------------------------------------------------

(c) The Borrower, the other Credit Parties and its Restricted Subsidiaries shall
cause any Infrastructure Subsidiary which obtains proceeds from debt or equity
financings to pay dividends to the Borrower or any Restricted Subsidiary in
amounts equal to the proceeds of such financings, promptly after the receipt
thereof, to the extent that such proceeds are not required for budgeted or
otherwise anticipated expenditures by such Infrastructure Subsidiary necessary
for the completion and placing in service of any equipment then under
construction by such Infrastructure Subsidiary; provided that if the payment of
any such dividends were to be unlawful under the laws of the state of
incorporation or organization of such Infrastructure Subsidiary, then the
payment of such dividends shall be deferred until the earliest possible date
when the payment of such dividends shall then be lawful. Any dividends so paid
to the Borrower, any Credit Party or any Restricted Subsidiary in accordance
with the preceding sentence shall be deemed to be “Net Available Cash” from an
Asset Disposition and shall be applied pursuant to the requirements of
Section 3.04 as if the date of the payment of such dividends were the date of
the deemed Asset Disposition.

ARTICLE X

Events of Default; Remedies

SECTION 10.01. Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof, by acceleration or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan, any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five days.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower, any Guarantor or any Restricted Subsidiary in or in connection with
any Loan Document or any amendment or modification of any Loan Document or
waiver under such Loan Document, or in any report, certificate, financial
statement or other document (other than projections) furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made.

(d) the Borrower, any Guarantor or any Restricted Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in
Section 8.01(d), Section 8.01(e)(ii), Section 8.03, Sections 8.14, 8.17, 8.18,
8.19, 8.20, or in Article IX or shall otherwise fail to comply with the Orders.

(e) the Borrower, any Guarantor or any Restricted Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in Section 10.01(a), Section 10.01(b) or
Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days (or, in the case of

 

94



--------------------------------------------------------------------------------

any such additional covenant, for the duration of any applicable grace period)
after the earlier to occur of (A) notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of any Lender) or
(B) a Responsible Officer of the Borrower, such Guarantor or such Restricted
Subsidiary otherwise becoming aware of such default.

(f) any of the Credit Parties or their Subsidiaries shall (i) default in the
payment when due of any principal of or interest on any postpetition Debt or any
event of default specified in any note, agreement, indenture or other document
evidencing or securing any such Indebtedness shall occur if the effect of such
event of default is to cause, or (with the giving of notice or the lapse of time
or both) to permit the holder or holders of such Debt (or a trustee or agent on
behalf of such holder or holders) to cause such Debt to become due, or to be
prepaid in full prior to its stated maturity or to divest any of the Credit
Parties of any assets, or (ii) default in the payment when due of any principal
of or interest on any prepetition Debt or any other event of default specified
in any note, agreement, indenture or other document evidencing or securing any
such Debt shall occur if, by order or orders of the Bankruptcy Court issued with
respect to any such prepetition Debt, the default thereunder entitles the holder
or holders thereof to relief from the automatic stay of Section 362 of the
Bankruptcy Code, in an amount in excess of $3,000,000 in any one instance or in
the aggregate for all such events.

(g) the Bankruptcy Court shall enter, or the Borrower shall seek or support the
entry of, any order (i) amending, supplementing, altering, staying, vacating,
rescinding or otherwise modifying the Interim Order or the Final Order in any
manner adverse to the interest of the Lenders or Agents, (ii) with respect to
the Bankruptcy Case that is adverse to the interests of the Lenders or Agents,
without the Required Lenders’ consent, (iii) appointing a Chapter 11 trustee, a
responsible officer or an examiner pursuant to Section 1104 of the Bankruptcy
Code with enlarged powers relating to the operation of the business of the
Borrower (powers beyond those set forth in Section 1106(a)(3) and (4) and
1106(b) of the Bankruptcy Code) of the Bankruptcy Code in the Bankruptcy Case,
(iv) dismissing the Bankruptcy Case or converting the Bankruptcy Case to a
Chapter 7 case, (v) granting relief from the automatic stay to any creditor or
creditors holding or asserting a Lien or Liens or reclamation claim(s) on the
assets of the Borrower to permit such creditor or creditors to foreclose upon or
to reclaim Collateral with a value in excess of $3,000,000 in any one instance
or in the aggregate for all such events, or to any Person to permit actions that
would have a material adverse effect on the Borrower or its estate, (vi) except
with respect to a Permitted Sale, approving the sale, transfer, lease, exchange,
alienation or other disposition of all or substantially all of the assets,
properties or Capital Stock or other equity interests of the Borrower pursuant
to Section 363 of the Bankruptcy Code or otherwise, without the consent of the
Required Lenders, or (vii) terminating the Borrower’s use of Cash Collateral.

(h) the reversal or modification, for any reason or by any means, of the
refinancing of the Prepetition Loans.

(i) the Bankruptcy Court shall fail to enter the Final Order within thirty-five
(35) days of the Petition Date with respect to those matters covered by the
Interim Order.

(j) an application shall be filed by the Borrower for the approval of, or there
shall otherwise arise, any other Superpriority Claim in the Bankruptcy Case
(other than the

 

95



--------------------------------------------------------------------------------

Carve Out) which is pari passu with or senior to the claims of the Agents and
Lenders against any of the Credit Parties unless after giving effect to the
transactions contemplated by such application, all Indebtedness (whether
contingent or otherwise) shall be paid in full in cash.

(k) the Borrower shall file a motion in the Bankruptcy Case, or an order of the
Bankruptcy Court shall otherwise be entered: (i) except as provided in the
Orders, to use Cash Collateral of the Lenders under Section 363(c) of the
Bankruptcy Code without the Required Lenders’ consent, (ii) to recover from any
portions of the Collateral any costs or expenses of preserving or disposing of
such Collateral under Section 506(c) or Section 552(b) of the Bankruptcy Code,
(iii) except with respect to a Permitted Sale, to sell, transfer, lease,
exchange, alienate or otherwise dispose of all or substantially all of the
assets, properties or Capital Stock or other equity interest of any Credit Party
pursuant to Section 363 of the Bankruptcy Code or otherwise without the consent
of the Required Lenders, or (iv) to take any other action or actions adverse to
the Agents or Lenders or their rights and remedies under the Orders, this
Agreement, any of the other Loan Documents or any of the documents evidencing or
creating the Collateral Agent’s interest in any of the Collateral.

(l) any of the Credit Parties shall be unable to pay its postpetition Debt as it
matures, or shall fail to comply with any of the Orders or any other order of
the Bankruptcy Court.

(m) If (i) the Intercreditor Agreement shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and
valid, binding and enforceable in accordance with its terms against the
Borrower, any party thereto or any holder of the Liens subordinated thereby, or
shall be repudiated by any of them, or be amended, modified or supplemented to
cause the Liens securing the obligations of the Second Lien Notes to be senior
or pari passu in priority to the Liens securing the Prepetition Obligations,
(ii) any Credit Party takes any action inconsistent with the terms of the
Intercreditor Agreement, (iii) any Person bound by the Intercreditor Agreement
takes any action inconsistent with terms of the Intercreditor Agreement and the
Borrower shall fail to promptly take all actions necessary to oppose such
action, including the actions described in Section 3.2(b) thereof, or (iv) any
order of any court of competent jurisdiction is granted which is inconsistent
with the terms of the Intercreditor Agreement.

(n) any Credit Party shall make any payment, by way of adequate protection or
otherwise, of any prepetition debt or other obligations, other than as approved
by the Bankruptcy Court and in accordance with the Orders and the DIP Budget.

(o) the Credit Parties shall fail to meet any of the milestones set forth on
Schedule 10.01.

(p) (i) any of the Credit Parties shall be enjoined from conducting any material
part of its business as a debtor in possession, (ii) there shall occur any Act
of God or other event which causes the cessation or substantial curtailment of
current or planned material business operations of any of the Credit Parties or
their Subsidiaries, or (iii) or there shall occur any damage to, or loss, theft
or destruction of, any assets of any of the Credit Parties or any of their
Subsidiaries, which in each such case would reasonably be expected to have a
Material Adverse Effect.

 

96



--------------------------------------------------------------------------------

(q) the rendering of any judgment(s) or order(s) individually or in the
aggregate in excess of $3,000,000 against any Credit Party or Subsidiary
thereof, the enforcement of which is not stayed or the rendering of any
non-monetary judgment against any Credit Party or Subsidiary thereof which
causes or would reasonably be expected to cause a Material Adverse Effect.

(r) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against each
Credit Party that is a party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the Collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or any Credit Party shall so state in
writing.

(s) any Governmental Authority (i) takes any action that would reasonably be
expected to result in a Material Adverse Effect with respect to the position of
the Agents or the Lenders, (ii) takes any action that would reasonably be
expected to result in a Material Adverse Effect with respect to the ability of
the Credit Parties to perform their obligations hereunder or repay the
Indebtedness or (iii) enters a final non appealable order that requires
incremental bonding or other collateral requirements which would cause a breach
of Section 9.02(h).

(t) except with respect to a Permitted Sale, any of the Credit Parties shall
enter into any agreement to, or shall consummate any transaction to, sell,
transfer, lease, exchange, alienate or otherwise dispose of all or substantially
all of its assets, properties, Capital Stock or other equity interests (other
than as expressly permitted pursuant to Section 9.11 hereunder) pursuant to
Section 363 of the Bankruptcy Code or otherwise without the consent of the
Required Lenders.

(u) the filing of a chapter 11 plan of reorganization in the Bankruptcy Case
that is not a Reorganization Plan.

(v) the Borrower supports or provides material assistance to any Person
proposing a chapter 11 plan or reorganization that is not a Reorganization Plan.

(w) the assertion (or support) by or on behalf of any Credit Party of any
investigation, claim or action against (i) the Agents, the Arranger or the
Lenders or (ii) the Prepetition Agent or the holders of the Prepetition
Obligations (other than, in the case of clause (ii) only, a customary claim and
lien investigation conducted by the Creditors’ Committee for a period of no
longer than 60 days from the date of entry of the Interim Order).

(x) a Change in Control shall occur.

(y) the filing of any application or pleading with the Bankruptcy Court by any
Credit Party seeking, or otherwise consenting to, any matters set forth above
that would constitute an Event of Default.

 

97



--------------------------------------------------------------------------------

(z) Except to the extent the hearing with respect thereto is delayed at the
request of the Administrative Agent (made at the direction of the Required
Lenders), an order of the Bankruptcy Court approving the engagement and
appointment of a CRO shall not have been entered on or before the date that is
sixty (60) days after the Petition Date and failure of the Borrower to have in
fact engaged and appointed, such CRO on or before such date.

SECTION 10.02. Remedies.

(a) Upon the occurrence of an Event of Default, the Administrative Agent, upon
direction of the Required Lenders shall, provide the Credit Parties, the
Creditors’ Committee and the U.S. Trustee with written notice (via email or
facsimile) specifying the Event of Default and the basis therefor and informing
such parties that the Agents and the Lenders intend to exercise their remedies
under the Interim Order (with respect to the period prior to entry of the Final
Order) or the Final Order (with respect to the period after entry of the Final
Order), the Security Instruments and hereunder, other than remedies with respect
to the Collateral, but including (A) declaring all of the Indebtedness to be
immediately due and payable, (B) terminating, reducing or restricting any
unfunded Commitments, (C) terminating this Agreement and any other Loan
Documents as to any future liability or obligation of the Agent and the Lenders,
but without affecting any of the Liens or the Indebtedness, (D) terminating,
reducing or restricting the ability of the Borrower to use any Cash Collateral;;
provided that the Borrower shall have the right to use Cash Collateral until the
emergency hearing referenced below takes place, only in accordance with the DIP
Budget and solely to meet payroll obligations and pay expenses critical to the
preservation of the Borrower as agreed to by the Required Lenders, in their sole
discretion. Upon direction of the Required Lenders, the Collateral Agent shall
be entitled to schedule an emergency hearing with the Bankruptcy Court for
relief from stay and if such relieve from stay is granted, then the Collateral
Agent shall foreclose on all or any portion of the Collateral or otherwise
exercise remedies against the Collateral permitted by the Security Instruments,
and other nonbankruptcy law, including, without limitation, the exercise of
rights of setoff and all rights and remedies of a secured party under the UCC.

(b) Subject to the provisions of subsection (a) above, in the case of the
occurrence of an Event of Default, the Administrative Agent and the Lenders will
have all other rights and remedies available at law and equity.

(c) Except as otherwise provided in Section 4.03(b), all proceeds realized from
the liquidation or other disposition of Collateral or otherwise received after
maturity of the Loans, whether by acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to each of the
Administrative Agent and the Collateral Agent in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

 

98



--------------------------------------------------------------------------------

(iv) fourth, pro rata to payment of principal outstanding on the Loans,
Prepetition Hedge Obligations, other Indebtedness referred to in Clause (c) of
the definition of Indebtedness owing to a Lender or an Affiliate of a Lender and
in Clause (d) under Treasury Management Agreements owing to a Lender or an
Affiliate of a Lender;

(v) fifth, pro rata to any other Indebtedness;

(vi) sixth, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

ARTICLE XI

The Agents

SECTION 11.01. Appointment; Powers. Each of the Lenders hereby irrevocably
appoints each of the Administrative Agent and the Collateral Agent as its agent
and authorizes each Agent to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms hereof and the other
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

SECTION 11.02. Duties and Obligations of Agents. Neither Agent shall have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) neither Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (the use of the term “agent” herein and
in the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law; rather, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties),
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, neither Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity. Neither Agent shall be deemed to have any
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and neither Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent or as to those conditions precedent expressly
required to be to such Agent’s satisfaction, (vi) the existence, value,
perfection or priority of any collateral security or the financial or other
condition of the Borrower and its Subsidiaries or any other obligor or

 

99



--------------------------------------------------------------------------------

guarantor, or (vii) any failure by the Borrower or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein. For purposes of determining
compliance with the conditions specified in Article VI, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed closing date
specifying its objection thereto.

SECTION 11.03. Actions by Agent. Neither Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise in writing as directed by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.02) and in all cases such
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall (a) receive written instructions from
the Required Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action. The instructions as aforesaid and any action taken or failure
to act pursuant thereto by such Agent shall be binding on all of the Lenders. If
a Default has occurred and is continuing, then each Agent shall take such action
with respect to such Default as shall be directed by the requisite Lenders in
the written instructions (with indemnities) described in this Section 11.03;
provided that, unless and until such Agent shall have received such directions,
such Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall either Agent be
required to take any action which exposes such Agent to personal liability or
which is contrary to this Agreement, the Loan Documents or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law. Neither Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders or the
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.02), and otherwise neither
Agent shall be liable for any action taken or not taken by it hereunder or under
any other Loan Document or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith INCLUDING
ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or willful
misconduct. Subject to the foregoing limitations, each Agent shall follow the
written instructions of the Required Lenders with respect to actions to be taken
under this Agreement and the other Loan Documents.

SECTION 11.04. Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any

 

100



--------------------------------------------------------------------------------

liability for relying thereon and each of the Borrower and the Lenders hereby
waives the right to dispute such Agent’s record of such statement, except in the
case of gross negligence or willful misconduct by such Agent. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. Each Agent may deem and treat the payee of any
Note as the holder thereof for all purposes hereof unless and until a written
notice of the assignment or transfer thereof permitted hereunder shall have been
filed with the Administrative Agent.

SECTION 11.05. Subagents. Each Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by such Agent. Each Agent and any such sub-agent may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding Sections of this
Article XI shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

SECTION 11.06. Resignation or Removal of Agents.

(a) Subject to the appointment and acceptance of a successor Agent as provided
in this Section 11.06, either Agent may resign at any time by notifying the
Lenders and the Borrower, and either Agent may be removed at any time with or
without cause by the Required Lenders. Upon any such resignation or removal, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders, appoint a successor Agent which shall be a bank with
an office in New York, New York, or an Affiliate of any such bank. If no
successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent and/or Collateral Agent, as the case
may be. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article XI and Section 12.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

(b) If the Person serving as an Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower, the other Agent and
such Person, remove such Person as an Agent and appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day

 

101



--------------------------------------------------------------------------------

as shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date. With effect from the Resignation Effective Date
(i) the applicable retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral security held by such Agent on behalf of the Lenders
under any of the Loan Documents, such retiring Agent shall continue to hold such
Collateral security until such time as a successor Agent is appointed) and
(ii) except for any indemnity payments or other amounts then owed to the
applicable retiring Agent, all payments, communications and determinations
provided to be made by, to or through such Agent shall instead be made by or to
the other Agent and each Lender directly, until such time, if any, as the
Required Lenders appoint a successor for such Agent as provided for above. Upon
the acceptance of a successor’s appointment as the applicable Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the applicable retiring (or removed) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the applicable
retiring or removed Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.03 shall continue in
effect for the benefit of such retiring or removed Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while such retiring Agent was acting as an Agent.

SECTION 11.07. Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

SECTION 11.08. No Reliance.

(a) Each Lender acknowledges that it has, independently and without reliance
upon the Agents or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and each other Loan Document to which it is a party. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or the Arrangers shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates. In this

 

102



--------------------------------------------------------------------------------

regard, each Lender acknowledges that Cravath, Swaine & Moore LLP is acting in
this transaction as special counsel to the Agents only. Each other party hereto
will consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein.

(b) The Lenders acknowledge that the Agents and the Arranger are acting solely
in administrative capacities with respect to the structuring and syndication of
this facility and have no duties, responsibilities or liabilities under this
Agreement and the other Loan Documents other than their administrative duties,
responsibilities and liabilities specifically as set forth in the Loan Documents
and in their capacity as Lenders hereunder. In structuring, arranging or
syndicating this facility, each Lender acknowledges that the Administrative
Agent, the Collateral Agent and/or the Arranger may be an agent or lender under
this Agreement, the Second Lien Notes, other loans or other securities and
waives any existing or future conflicts of interest associated with the their
role in such other debt instruments. If in its administration of this facility
or any other debt instrument, the Administrative Agent or Collateral Agent
determines (or is given written notice by any Lender) that a conflict exists,
then it shall eliminate such conflict within 90 days or resign pursuant to
Section 11.06 and shall have no liability for action taken or not taken while
such conflict existed.

SECTION 11.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, each Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
either Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and the Agents under Section 12.03) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agents and, in the event that the
Agents shall consent to the making of such payments directly to the Lenders, to
pay to the Agents any amount due for the reasonable compensation, expenses,
disbursements and advances of each Agent and its agents and counsel, and any
other amounts due such Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize either Agent to authorize
or consent to or accept or adopt on behalf of any Lender any chapter 11 plan,
arrangement, adjustment or composition affecting the Indebtedness or the rights
of any Lender or to authorize either Agent to vote in respect of the claim of
any Lender in any such proceeding.

 

103



--------------------------------------------------------------------------------

SECTION 11.10. Authority of Agents to Release Collateral and Release or
Subordinate Liens. Each Lender hereby authorizes each Agent to release or
subordinate, to the rights of the transferee of any such collateral, its Liens
against any collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents. Each Lender hereby authorizes each Agent to execute
and deliver to the Borrower, at the Borrower’s sole cost and expense, any and
all releases of Liens, termination statements, assignments or other documents
reasonably requested by the Borrower in connection with any sale or other
disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.11 or is otherwise authorized by the terms
of the Loan Documents.

SECTION 11.11. The Arranger. The Arranger shall have no duties, responsibilities
or liabilities under this Agreement and the other Loan Documents.

ARTICLE XII

Miscellaneous

SECTION 12.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows:

(i) if to the Borrower, to it at 4600 Post Oak Place, Suite 200, Houston, Texas
77027-9726, Attention of Chief Financial Officer (Telecopy No.713-622-6829);

(ii) if to the Administrative Agent, to Credit Suisse AG, Eleven Madison Avenue,
New York, NY 10010, Attention of Sean Portrait, Agency Group (Fax No.
(212) 322-2291, e-mail: Agency.loanops@credit-suisse.com);

(iii) if to the Collateral Agent, to Credit Suisse AG, One Madison Avenue, 2nd
Floor, New York, NY 10010, Attention of Loan Operations – Boutique Management,
Primary Contact: Nirmala Durgana (Telephone No. 212-538-3525, e-mail:
list.ops-collateral@credit-suisse.com); and

(iv) if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent and Required Lenders; provided that the foregoing shall not
apply to notices pursuant to Article II, Article IV and Article V unless
otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent, any Lender or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

104



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 12.02. Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any other Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
the Collateral Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Credit Parties therefrom
shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of such Default
at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder (if any), or reduce any other Indebtedness
hereunder or under any other Loan Document, without the written consent of each
Lender affected thereby, (iii) postpone the scheduled date of payment or
prepayment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or any other Indebtedness hereunder or under any other
Loan Document, or reduce the amount of, waive or excuse any such payment, or
postpone or extend the Maturity Date without the written consent of each Lender
affected thereby, (iv) change Section 4.01(b) or Section 4.01(c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) waive or amend Section 3.04(b),
Section 8.14, Section 10.02(c) or Section 12.14 without the written consent of
each Lender, (vi) release any Guarantor (except as set forth in the Guarantee
and Collateral Agreement), release all or substantially all of the Collateral
(other than as provided in Section 11.10), or reduce the percentage set forth in
Section 8.14(a), without the written consent of each Lender, (vii) change any of
the provisions of this Section 12.02(b) or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or

 

105



--------------------------------------------------------------------------------

under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender, (viii) change the provisions of Article XIII in any manner adverse to
the Agents or Lenders without the written consent of each Lender, (ix) impose
any additional restriction on any Lender’s ability to assign any of its rights
or obligations pursuant to Section 12.04 hereof without the written consent of
such Lender, (x) adversely affect, in a manner disproportionate to the other
Lenders, the Lenders holding Refinancing Loans without the written consent of
Lenders holding 66 2/3% of such Loans or (xi) adversely affect, in a manner
disproportionate to the other Lenders, the Lenders holding Loans other than
Refinancing Loans without the written consent of Lenders holding 66 2/3% of such
other Loans; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the
Collateral Agent hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent or the Collateral Agent, as the case
may be. Notwithstanding the foregoing, any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

SECTION 12.03. Expenses, Indemnity; Damage Waiver.

(a) Without limiting the expense indemnification provisions of the Prepetition
Credit Agreement, the Borrower shall pay (i) all reasonable and documented (it
being understood and agreed that invoices of counsel may be in summary form
and/or redacted and that in no event shall any Lender or Agent be required to
disclose information in an invoice that would result in a waiver of privilege
and no transmittal of any invoice shall otherwise result in a waiver of
privilege) out-of-pocket expenses incurred by the (A) Administrative Agent, the
Collateral Agent, the Arranger and their Affiliates and (B) any Lender or group
of Lenders holding, individually or in the aggregate, as the case may be,
greater than 20% of the Loans and unfunded Commitments then outstanding,
including, without limitation, the reasonable and documented fees, charges and
disbursements of counsel and other outside consultants (including, without
limitation, any Approved Petroleum Engineers) for the Administrative Agent and
the Collateral Agent and of counsel, financial advisors and other outside
consultants to the Lenders, the reasonable and documented (it being understood
and agreed that invoices of counsel may be in summary form and/or redacted and
that in no event shall any Lender or Agent be required to disclose information
in an invoice that would result in a waiver of privilege and no transmittal of
any invoice shall otherwise result in a waiver of privilege) travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental invasive and non-invasive assessments and audits and surveys and
appraisals, in connection with (x) the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration (both before and after the execution hereof and including advice
of counsel to the Administrative Agent, the Collateral Agent and the Lenders as
to the rights and duties of the

 

106



--------------------------------------------------------------------------------

Administrative Agent and the Collateral Agent and the Lenders with respect
thereto) of this Agreement and the other Loan Documents and any amendments,
modifications or waivers of or consents related to the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (y) the enforcement and protection of their rights in, and
monitoring of, the Bankruptcy Case and in respect of the Prepetition Credit
Agreement and related matters, (ii) all costs, expenses, Taxes, assessments and
other charges incurred by the Administrative Agent, the Collateral Agent or any
Lender in connection with any filing, registration, recording or perfection of
any security interest contemplated by this Agreement or any Security Instrument
or any other document referred to therein, (iii) all reasonable and documented
(it being understood and agreed that invoices of counsel may be in summary form
and/or redacted and that in no event shall any Lender or Agent be required to
disclose information in an invoice that would result in a waiver of privilege
and no transmittal of any invoice shall otherwise result in a waiver of
privilege) out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent or any Lender, including, without limitation, the fees, charges
and disbursements of any counsel for the Administrative Agent, the Collateral
Agent or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement or any other Loan Document, including,
without limitation, its rights under this Section 12.03, or in connection with
the Loans made hereunder, including, without limitation, all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) THE BORROWER SHALL INDEMNIFY THE AGENTS, THE ARRANGER AND EACH LENDER, AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED
EXPENSES, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF ANY CLAIM, LITIGATION, PROCEEDING OR
INVESTIGATION, INCLUDING ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
BROUGHT BY THE BORROWER OR ANY SUBSIDIARY, RELATING TO: (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, ANY PROCEEDING RELATING TO THE
PREPETITION OBLIGATIONS, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO
ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE
TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, (iii) ANY LOAN OR THE USE
OF THE PROCEEDS THEREFROM, (iv) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED
TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (v) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR
PROPERTIES OR OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (vi) THE
BREACH

 

107



--------------------------------------------------------------------------------

OR NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (vii) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT,
ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON
OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY
OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM
ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES,
(viii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR (ix) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (x) ANY CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING, WITHOUT
LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT
(SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent, or the Arranger under
Section 12.03(a) or (b), each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent or the Arranger, as the case may be,
such Lender’s ratable portion (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent or the Arranger in its
capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.

(e) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

 

108



--------------------------------------------------------------------------------

SECTION 12.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of (A) each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (B) the Administrative
Agent and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 12.03(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Agents and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees, other than a Defaulting Lender, all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

  (A) [reserved]; and

 

  (B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 unless the
Administrative Agent otherwise consent; provided that simultaneous assignments
by two or more Approved Funds shall be combined for purposes of determining
whether the minimum assignment requirement is met;

(B) [reserved];

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or, if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Assumption, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent); and

 

109



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits and subject to
the obligations of Section 5.03 and Section 12.03). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 12.04 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Agents and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b), if applicable,
any written consent to such assignment required by Section 12.04(b) and any
applicable tax forms, the Administrative Agent shall accept such Assignment and
Assumption and promptly record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 12.04(b).

(vi) No Assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s

 

110



--------------------------------------------------------------------------------

obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 12.02 that affects
such Participant. In addition such agreement must provide that the Participant
be bound by the provisions of Section 12.03. Subject to Section 12.04(c)(ii),
the Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.03 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b); provided that such
Participant agrees to be subject to the provisions of Section 5.04 as if it were
an assignee under Section 12.04(b). Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.04 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender. Each Lender that sells a participation, acting solely
for this purpose as an agent of the Borrower, shall maintain at one of its
offices a register for the recordation of the names and addresses of each
Participant and the principal amount (and stated interest) of each participant’s
interest in the Loans or other obligations under any Loan Document (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender may treat each Person whose
name is recorded in the Participant Register pursuant to the terms hereof as the
owner of such participation for all purposes of this Agreement notwithstanding
notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which consent, if any, expressly acknowledges any
additional obligations of the Borrower in respect of Indemnified Taxes or Other
Taxes). A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.03 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 5.03(f) as though it were a
Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest;

 

111



--------------------------------------------------------------------------------

provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(e) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

(f) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Notwithstanding any
provision of this Section 12.04 to the contrary, extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

SECTION 12.05. Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Collateral Agent
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Section 5.03 and Section 12.03 and
Article XI shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.

 

112



--------------------------------------------------------------------------------

(b) To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Agents’ and the Lenders’ Liens, security interests, rights, powers and
remedies under this Agreement and each Loan Document shall continue in full
force and effect. In such event, each Loan Document shall be automatically
reinstated and the Borrower shall take such action as may be reasonably
requested by the Administrative Agent, the Collateral Agent or the Required
Lenders to effect such reinstatement.

SECTION 12.06. Integration; Effectiveness.

(a) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede the Term Sheet and any and all other previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(b) This Agreement shall become effective as provided in the Orders.

SECTION 12.07. Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 12.07, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

SECTION 12.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitations obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Restricted Subsidiary against any of and all the obligations
of the Borrower or any Restricted Subsidiary owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (a)

 

113



--------------------------------------------------------------------------------

all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.08
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (b) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Indebtedness owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender under this Section 12.08 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
or its Affiliates may have.

SECTION 12.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND THE BANKRUPTCY CODE.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE BANKRUPTCY COURT OR, IF THE BANKRUPTCY COURT DOES NOT HAVE
JURISDICTION OVER SUCH MATTER, THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT
OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW,

 

114



--------------------------------------------------------------------------------

TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.

SECTION 12.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 12.11. Confidentiality.

(a) Each of the Administrative Agent, the Collateral Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority or any self-regulatory authority, (iii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (iv) to any other party to this Agreement or any other Loan
Document, (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (A) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (B) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Borrower and its
obligations, (vii) with the consent of the Borrower or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section 12.11 or (B) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section 12.11, “Information” means all information received
from the Borrower or any Restricted Subsidiary relating to the Borrower or any
Restricted Subsidiary and their businesses, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or a Restricted Subsidiary; provided
that, in the case of information received from the Borrower or any Restricted
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have

 

115



--------------------------------------------------------------------------------

complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) Without limiting the foregoing, each person from time to time party hereto
as a Lender agrees to, and shall be bound by, the exculpation, confidentiality,
non-disclosure and loss responsibility provisions of the engagement letter
between NSAI and Cravath, Swaine & Moore LLP, as counsel for the Administrative
Agent, dated August 16, 2012, and accepted and agreed to by Administrative
Agent, Borrower and certain of the Lenders (the “Engagement Letter”). Each
prospective Lender or Participant and any counsel or advisor to any Lender,
prospective Lender or Participant that receives any of the reports or other
information produced by NSAI pursuant to the Engagement Letter (collectively,
the “NSAI Information”), whether directly from the Administrative Agent or any
Lender, or by means of a data room or other similar electronic posting, shall be
deemed to have agreed to receive the NSAI Information subject to such provisions
of the Engagement Letter. Administrative Agent shall provide a copy of the
Engagement Letter to any Lender upon request and shall post a copy to the data
room. Any prospective Lender shall sign the Engagement Letter before viewing the
NSAI Information.

SECTION 12.12. Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Loans, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Loans
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Loans is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced hereby and by the Notes until payment in full so that the rate
or amount of interest on account of any Loans hereunder does not exceed the
maximum amount allowed by such applicable law. If at any time and from time to
time (i) the amount of interest payable to any Lender on any date

 

116



--------------------------------------------------------------------------------

shall be computed at the Highest Lawful Rate applicable to such Lender pursuant
to this Section 12.12 and (ii) in respect of any subsequent interest computation
period the amount of interest otherwise payable to such Lender would be less
than the amount of interest payable to such Lender computed at the Highest
Lawful Rate applicable to such Lender, then the amount of interest payable to
such Lender in respect of such subsequent interest computation period shall
continue to be computed at the Highest Lawful Rate applicable to such Lender
until the total amount of interest payable to such Lender shall equal the total
amount of interest which would have been payable to such Lender if the total
amount of interest had been computed without giving effect to this
Section 12.12.

SECTION 12.13. EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

SECTION 12.14. Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Indebtedness shall also extend to and be available to those Lenders
or their Affiliates which are counterparties to any Swap Agreement approved by
the Required Lenders with the Borrower or any of its Subsidiaries on a pro rata
basis in respect of any obligations of the Borrower or any of its Subsidiaries
which arise under any such Swap Agreement while such Person or its Affiliate is
a Lender. No Lender or any Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Swap Agreements.

SECTION 12.15. No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialsman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, the Collateral Agent or any Lender for any reason
whatsoever. There are no third party beneficiaries.

 

117



--------------------------------------------------------------------------------

SECTION 12.16. Patriot Act Notice. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

SECTION 12.17. Matters with Respect to Intercreditor Agreement. The Lenders and
the Borrower acknowledge that the Refinancing Loans constitute a Refinancing of
the respective portion of the Prepetition Loans under and for the purposes of
the Intercreditor Agreement, and accordingly, the Lenders hereby agree that with
respect to any matter under the Intercreditor Agreement requiring a vote,
consent, agreement or direction by the “First Lien Majority Lenders” under the
Intercreditor Agreement, the holders of the Refinancing Loans shall vote
together as a single class with the holders of Prepetition Loans.

ARTICLE XIII

Priority and Collateral Security

SECTION 13.01. Superpriority Claims and Collateral Security.

(a) The Borrower hereby represents, warrants and covenants that, except as
otherwise expressly provided in this paragraph, pursuant to the Interim Order
(with respect to the period prior to entry of the Final Order) and upon entry of
the Final Order with respect to the period after entry of the Final Order):

(i) the Indebtedness shall at all times constitute an allowed Superpriority
Claim in the Bankruptcy Case pursuant to Sections 364(c)(1) and 507(b) of the
Bankruptcy Code subordinate only to the Carve Out and shall (A) otherwise have
priority over any and all administrative expense claims and unsecured claims
against the Borrower or its estate, at any time existing or arising, of any kind
or nature whatsoever, including, without limitation, administrative expenses of
the kinds specified in or ordered pursuant to Bankruptcy Code Sections 105, 326,
328, 330, 331, 365, 503(a), 503(b), 506(c), 507(a), 507(b) (except as set forth
in the Interim Order), 546(c), 546(d), 726 (to the extent permitted by law),
1113 and 1114, and any other provision of the Bankruptcy Code, as provided under
Section 364(c)(1) of the Bankruptcy Code and (B) shall at all times be senior to
the rights of the Borrower and its estate, and any successor trustee or other
estate representative to the extent permitted by law;

(ii) pursuant to Section 364(c)(2) the Liens securing the Indebtedness shall be
senior in priority and superior to any Lien on the Collateral, subject only to
(A) the Carve Out; (B) with respect to any Collateral constituting Prepetition
Collateral (as defined in the Interim Order), the Permitted Prior Liens; and
(C) with respect to any Collateral not constituting Prepetition Collateral, any
Senior Statutory Liens;

(iii) pursuant to Section 364(c)(3) of the Bankruptcy Code, the Liens securing
the Indebtedness shall be secured by a perfected junior lien on Collateral that
is subject only to Senior Statutory Liens; and

 

118



--------------------------------------------------------------------------------

(iv) pursuant to Section 364(d)(1) of the Bankruptcy Code, the Liens securing
the Indebtedness shall be secured by a perfected first priority, senior priming
lien on Collateral that secures the Prepetition Obligations (except to the
extent refinanced by the Refinancing Loans as provided for herein) and the
collateral securing the Second Lien Notes (collectively, the “Primed Liens”),
which senior priming liens securing the Indebtedness shall also prime any liens
granted after the Petition Date to provide adequate protection in respect of any
of the Primed Liens.

(b) Such Superpriority Claim referred to in Section 13.01(a)(i) shall be subject
to the Carve Out. Such Lien referred to in Section 13.01(a) shall be subject to
the Carve Out, but otherwise shall be senior in priority to the adequate
protection Liens securing the Prepetition Obligations and all other Liens other
than Permitted Prior Liens and Senior Statutory Liens entitled to priority under
applicable law (to which the Lien shall be immediately junior in priority under
section 364(c)(3) of the Bankruptcy Code).

(c) The security interests securing the Indebtedness shall not be subject to
preservation of any lien under Section 551 of the Bankruptcy Code.

SECTION 13.02. Collateral Security Perfection. Notwithstanding any provision of
the Orders providing that such Order is sufficient and conclusive evidence of
the validity, perfection and priority of the Liens granted to the Collateral
Agent on the Collateral without the necessity for any filing or recording of any
financing statement or other instrument or document which may otherwise be
required under the laws of any jurisdiction or the taking of any action to
validate or perfect such liens or to provide for the priorities described
herein, the Borrower agrees to take all action that the Administrative Agent or
any Lender may reasonably request as a matter of nonbankruptcy law to perfect
and protect the Collateral Agent’s Liens for the benefit of the Lenders, and
upon the Collateral and for such Liens to obtain the priority therefor
contemplated hereby, including, without limitation, executing and delivering
such documents and instruments, financing statements, providing such notices and
assents of third parties, obtaining such governmental approvals and providing
such other instruments and documents in recordable form as the Administrative
Agent or any Lender may reasonably request. The Borrower hereby irrevocably
authorizes the Administrative Agent at any time and from time to time to file in
any filing office in any UCC jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of the
Borrower or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC of
any applicable jurisdiction, or (ii) as being of an equal or lesser scope or
with greater detail, and (b) provide any other information required by part 5 of
Article 9 of the UCC of any applicable jurisdiction for the sufficiency or
filing office acceptance of any financing statement or amendment, including
(i) whether the Borrower is an organization, the type of organization and any
organization identification number issued to the Borrower and, (ii) in the case
of a financing statement filed as a fixture filing, a sufficient description of
real property to which the Collateral relates. The Borrower agrees to furnish
any such information to the Administrative Agent and the Lenders promptly upon
the Administrative Agent’s or any Lender’s request.

 

119



--------------------------------------------------------------------------------

SECTION 13.03. No Discharge; Survival of Claims. Except as expressly provided in
this Agreement, the Interim Order, the Final Order or the other Loan Documents,
each of the Credit Parties agrees that (a) the Indebtedness shall not be
discharged by the entry of an order confirming a chapter 11 plan (and each of
the Credit Parties pursuant to Section 1141(d) of the Bankruptcy Code, hereby
waives any such discharge), (b) the Superpriority Claim granted to the
Administrative Agent and Lenders pursuant to the Interim Order and the Final
Order and the Liens granted to the Administrative Agent and Lenders pursuant to
such orders and the Security Instruments shall not be affected in any manner by
the entry of an order confirming a chapter 11 plan and (c) none of the Credit
Parties shall propose or support any chapter 11 plan other than the
Reorganization Plan.

SECTION 13.04. Reversal of Refinancing. If an Event of Default described in
Section 10.01(h) shall occur, then the Credit Parties, Agents and Lenders hereby
agree that no such Person will object to any adequate protection requested by
the “Majority Lenders” under the Prepetition Credit Agreement.

SECTION 13.05. Orders. In the event of any inconsistency between the terms and
conditions of any of the Loan Documents and the Interim Order or the Final
Order, whichever is in effect at the time of reference thereto, the provisions
of the Interim Order or the Final Order, as the case may be, shall govern and
control. The Credit Parties, the Agents and the Lenders shall be entitled to
rely in good faith upon the Orders notwithstanding objection thereto or appeal
therefrom by any interested party. The Credit Parties, the Agents and the
Lenders shall be permitted and required to perform their respective obligations
in compliance with this Agreement notwithstanding any such objection or appeal
unless the relevant Order has been stayed by a court of competent jurisdiction.

[signature pages follow]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:    

ATP OIL & GAS CORPORATION,

as debtor and debtor in possession

    By:  

/s/ Albert L. Reese, Jr.

    Name:   Albert L. Reese, Jr.     Title:   Chief Financial Officer and
Treasurer

Signature Page to Senior Secured Super Priority Priming Debtor in Possession
Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND

COLLATERAL AGENT:

   

CREDIT SUISSE AG,

Cayman Islands Branch

    By:  

/s/ Megan Kane

    Name:   Megan Kane     Title:   Authorized Signatory     By:  

/s/ Didier Siffer

    Name:   Didier Siffer     Title:   Authorized Signatory

Signature Page to Senior Secured Super Priority Priming Debtor in Possession
Credit Agreement



--------------------------------------------------------------------------------

A LENDER:    

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH

    By:  

/s/ Megan Kane

    Name:   Megan Kane     Title:   Authorized Signatory     By:  

/s/ Didier Siffer

    Name:   Didier Siffer     Title:   Authorized Signatory

Signature Page to Senior Secured Super Priority Priming Debtor in Possession
Credit Agreement



--------------------------------------------------------------------------------

A LENDER:    

COHANZICK ABSOLUTE RETURN MASTER FUND, LTD.

    By:  

/s/ David K. Sherman

    Name:   David K. Sherman     Title:   Authorized Agent

 

Signature Page to Senior Secured Super Priority Priming Debtor-in-Possession
Credit Agreement



--------------------------------------------------------------------------------

A LENDER:    

COHANZICK CREDIT OPPORTUNITIES MASTER FUND, LTD.

    By:  

/s/ David K. Sherman

    Name:   David K. Sherman     Title:   Authorized Agent

 

Signature Page to Senior Secured Super Priority Priming Debtor-in-Possession
Credit Agreement



--------------------------------------------------------------------------------

A LENDER:    

CHULA ENTERPRISES LLC

    By:  

/s/ David K. Sherman

    Name:   David K. Sherman     Title:   Authorized Agent as Investment Advisor

 

Signature Page to Senior Secured Super Priority Priming Debtor-in-Possession
Credit Agreement



--------------------------------------------------------------------------------

A LENDER:    

COHANZICK HIGH YIELD INSTITUTIONAL MASTER FUND, LTD.

    By:  

/s/ David K. Sherman

    Name:   David K. Sherman     Title:   Authorized Agent

 

Signature Page to Senior Secured Super Priority Priming Debtor-in-Possession
Credit Agreement



--------------------------------------------------------------------------------

A LENDER:    

ULYSSES PARTNERS, L.P.

    By:  

/s/ David K. Sherman

    Name:   David K. Sherman     Title:   Authorized Agent as Investment Adviser

 

Signature Page to Senior Secured Super Priority Priming Debtor-in-Possession
Credit Agreement



--------------------------------------------------------------------------------

A LENDER:    

ULYSSES OFFSHORE FUND, LTD.

    By:  

/s/ David K. Sherman

    Name:   David K. Sherman     Title:   Authorized Agent as Investment Adviser

 

Signature Page to Senior Secured Super Priority Priming Debtor-in-Possession
Credit Agreement



--------------------------------------------------------------------------------

A LENDER:    

MSD CREDIT OPPORTUNITY MASTER FUND, L.P.

    By:  

/s/ Mark R. Lisker

    Name:   Mark R. Lisker     Title:   Managing Director

 

Signature Page to Senior Secured Super Priority Priming Debtor-in-Possession
Credit Agreement



--------------------------------------------------------------------------------

A LENDER:    

MSD AND SLD CHARITABLE TRUSTS INVESTING PARTNERSHIP

          By:  

/s/ Mark R. Lisker

    Name:   Mark R. Lisker     Title:   Authorized Signatory

 

Signature Page to Senior Secured Super Priority Priming Debtor-in-Possession
Credit Agreement



--------------------------------------------------------------------------------

A LENDER:    

AUSTIN I LLC

    By:  

/s/ Mark R. Lisker

    Name:   Mark R. Lisker     Title:   General Counsel

 

Signature Page to Senior Secured Super Priority Priming Debtor-in-Possession
Credit Agreement



--------------------------------------------------------------------------------

A LENDER:    

DOUBLE MAKO INVESTMENTS, LLC

    By:  

/s/ Mark R. Lisker

    Name:   Mark R. Lisker     Title:   General Counsel

 

Signature Page to Senior Secured Super Priority Priming Debtor-in-Possession
Credit Agreement



--------------------------------------------------------------------------------

A LENDER:    

TINTORETTO INVESTMENTS, LLC

    By:  

/s/ Mark R. Lisker

    Name:   Mark R. Lisker     Title:   General Counsel

 

Signature Page to Senior Secured Super Priority Priming Debtor-in-Possession
Credit Agreement